Exhibit 10.1

 

 

 

NOTE PURCHASE AGREEMENT

dated as of December 17, 2012

among

CLEARWIRE CORPORATION

and

CLEARWIRE COMMUNICATIONS, LLC

and CLEARWIRE FINANCE, INC.,

as Issuers,

and

SPRINT NEXTEL CORPORATION,

as Purchaser

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions  

Section 1.01

 

Defined Terms

     5  

Section 1.02

 

Terms Generally

     11   ARTICLE II    The Notes; Additional Funding  

Section 2.01

 

Agreement to Purchase

     11   

Section 2.02

 

Agreement to Sell

     12  

Section 2.03

 

Payment; Delivery; Transfer Taxes

     12   ARTICLE III    Representations and Warranties of the Parent and the
Issuers  

Section 3.01

 

Parent SEC Documents

     12   

Section 3.02

 

Financial Statements

     12  

Section 3.03

 

No Material Adverse Change

     13  

Section 3.04

 

Organization and Good Standing

     13  

Section 3.05

 

Capitalization

     13  

Section 3.06

 

Due Authorization

     13  

Section 3.07

 

This Agreement

     13  

Section 3.08

 

The Indenture

     14  

Section 3.09

 

The Notes and the Guarantees

     14  

Section 3.10

 

Stock Delivery Agreement

     14  

Section 3.11

 

Registration Rights Agreement

     14  

Section 3.12

 

No Violation or Default

     14  

Section 3.13

 

No Conflicts

     15  

Section 3.14

 

No Consents Required

     15  

Section 3.15

 

Legal Proceedings

     15  

Section 3.16

 

Independent Accountant

     15  

Section 3.17

 

Title to Real and Personal Property

     15  

Section 3.18

 

Title to Intellectual Property

     16  

Section 3.19

 

Investment Company Act

     16  

Section 3.20

 

Taxes

     16  

Section 3.21

 

Licenses and Permits

     16  

Section 3.22

 

No Labor Disputes

     16  

Section 3.23

 

Compliance With Environmental Laws

     17  

Section 3.24

 

Compliance With ERISA

     17  



--------------------------------------------------------------------------------

Section 3.25

 

Disclosure Controls

     18  

Section 3.26

 

Accounting Controls

     18  

Section 3.27

 

Insurance

     18  

Section 3.28

 

No Unlawful Payments

     19  

Section 3.29

 

Compliance with Money Laundering Laws

     19  

Section 3.30

 

Compliance with OFAC

     19  

Section 3.31

 

No Restrictions on Subsidiaries

     19  

Section 3.32

 

No Integration

     20  

Section 3.33

 

No General Solicitation

     20  

Section 3.34

 

Securities Law Exemptions

     20  

Section 3.35

 

Sarbanes-Oxley Act

     20  

Section 3.36

 

[Reserved]

     20  

Section 3.37

 

FCC Licenses and Underlying Licenses and Spectrum Leases

     20   ARTICLE IV    Representations and Warranties of the Purchaser  

Section 4.01

 

Agreement

     22  

Section 4.02

 

Governmental Approvals; No Conflicts

     22  

Section 4.03

 

Purchase Entirely for Own Account

     23  

Section 4.04

 

Restricted Securities

     23  

Section 4.05

 

No Solicitation

     23   ARTICLE V    Conditions to the Purchaser’s Obligations  

Section 5.01

 

Effective Date

     24  

Section 5.02

 

Note Issuance

     24   ARTICLE VI    Conditions to the Issuers’ Obligations  

Section 6.01

 

Note Issuance

     26   ARTICLE VII    Covenants  

Section 7.01

 

Covenants of the Parent

     27  

Section 7.02

 

Covenants of the Company

     27  

Section 7.03

 

Covenants of the Parent and the Issuers

     27  

Section 7.04

 

Covenants of the Parent, the Issuers and the Purchaser

     28  



--------------------------------------------------------------------------------

ARTICLE VIII    Termination  

Section 8.01

 

Termination

     28  

Section 8.02

 

Effect of Termination

     29   ARTICLE IX    Miscellaneous  

Section 9.01

 

Survival

     29  

Section 9.02

 

Reinstatement of Pre-Emptive Rights

     29  

Section 9.03

 

Waivers; Amendments

     29  

Section 9.04

 

Entire Agreement; Counterparts

     30  

Section 9.05

 

Applicable Law; Jurisdiction; Waiver of Jury Trial

     30  

Section 9.06

 

Attorneys’ Fees

     30  

Section 9.07

 

Assignability; Third-Party Beneficiaries

     30  

Section 9.08

 

Notices

     30  

Section 9.09

 

Cooperation

     31  

Section 9.10

 

Severability

     31  

Section 9.11

 

Headings

     32  

ANNEXES

 

Annex A

  

Draw Schedule

Annex B

  

Form of Draw Notice

Annex C

  

Spectrum Entities

EXHIBITS:

 

Exhibit A

  

Form of Opinion of Kirkland & Ellis, LLP

Exhibit B

  

Form of Indenture

Exhibit C

  

Form of Registration Rights Agreement

Exhibit D

  

Form of Stock Delivery Agreement



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT, dated as of December 17, 2012, among CLEARWIRE
CORPORATON, a Delaware corporation (the “Parent”), CLEARWIRE COMMUNICATIONS,
LLC, a Delaware limited liability company (the “Company”), CLEARWIRE FINANCE,
INC., a Delaware corporation (“Finance Co” and, together with the Company, the
“Issuers”) and SPRINT NEXTEL CORPORATION, a Kansas corporation (the
“Purchaser”).

WHEREAS, the Issuers have authorized the issue and sale of up to $800,000,000
aggregate principal amount of 1.00% Exchangeable Notes due 2018 (the “Notes”);

WHEREAS, the Issuers propose to issue the Notes pursuant to the Indenture (as
defined below);

WHEREAS, the Notes will be fully and unconditionally guaranteed as to payment of
principal, premium, if any, and interest by certain Subsidiaries (as defined
below) of the Company pursuant to the Indenture (the “Guarantees” and, together
with the Notes, the “Securities”);

WHEREAS, the Exchange Securities (as defined below) will be delivered by the
Parent pursuant to the Stock Delivery Agreement (the “Stock Delivery
Agreement”), dated as of the Initial Draw Date (as defined below), among the
Issuers and the Parent; and

WHEREAS, the Issuers desire to issue and sell the Securities to the Purchaser,
and the Purchaser desires to purchase the Securities from the Issuers, in each
case upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the parties to this Agreement hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.



--------------------------------------------------------------------------------

“Agreement Condition” means a Build-Out Agreement shall have been executed by
the Purchaser, on the one hand, and the Parent or the Company, on the other
hand, within 45 calendar days of the date hereof.

“Available Funding Amount” means, in respect of a Draw Date, the aggregate
principal amount of Notes set forth opposite such Draw Date in Annex A hereto,
less the aggregate principal amount of such Notes for which Exchange Securities
issuable upon exchange thereof shall not have been duly authorized and reserved
as of such Draw Date or shall not be eligible for issuance as of such Draw Date
pursuant to the applicable rules and regulations of NASDAQ (an “Exchange
Security Cut-Back”).

“Build-Out Agreement” an agreement in respect of the Parent’s accelerated
build-out of its wireless broadband network.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in The City of New York are
authorized or obligated by law, regulation or executive order to close.

“Class B Common Stock” means Class B common stock of the Parent, par value
$0.0001 per share.

“Class B Units” means Class B common units of the Company.

“Code” has the meaning set forth in Section 3.24.

“Communications Act” means the Communications Act of 1934, as amended.

“Common Stock” means Class A common stock of the Parent, par value $0.0001 per
share.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Company Equityholders’ Agreement” has the meaning set forth in the Merger
Agreement.

“Contract” means any written, oral or other agreement, contract, subcontract,
lease, understanding, instrument, warrant, note, debenture, indenture, guaranty,
guarantee, security agreement, pledge agreement or other collateral agreement,
option, warranty, purchase order, license, sublicense, or legally binding
commitment or undertaking, and any supplements, amendments or other
modifications to any of the foregoing.

“Draw Date” means a date specified in the column entitled “Draw Date” in Annex A
hereto.

“Draw Notice” has the meaning set forth in Section 2.02.

“Effective Date” has the meaning set forth in Section 5.01.



--------------------------------------------------------------------------------

“Enforceability Exceptions” has the meaning set forth in Section 3.07.

“Environmental Laws” has the meaning set forth in Section 3.23.

“ERISA” has the meaning set forth in Section 3.24.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Security Cut-Back” has the meaning set forth in the definition of
Available Funding Amount.

“Exchange Securities” means the Class B Common Stock, Class B Units and Common
Stock, as applicable, issued in exchange for Notes pursuant to the terms of the
Indenture and the Notes.

“FCC” means the Federal Communications Commission or any United States
Governmental Body substituted therefor.

“FCC License” means any paging, mobile telephone, specialized mobile radio,
microwave or personal communications services and any other license, permit,
consent, certificate of compliance, franchise, approval, waiver or authorization
granted or issued by the FCC, including any of the foregoing authorizing or
permitting the acquisition, construction or operation of any Wireless
Communications System.

“Finance Co” has the meaning set forth in the first paragraph of this Agreement.

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other governmental jurisdiction of
any nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, and any court or other tribunal); or (d) self-regulatory organization.

“Guarantees” has the meaning set forth in the Recitals herein.

“Guarantor” means each Subsidiary of the Company that is required to provide a
Guarantee pursuant to the terms of the Indenture.

“Indenture” means the Indenture (in the form attached hereto as Exhibit B), to
be dated as of the Initial Draw Date, among the Issuers, the Guarantors and the
trustee named therein, as the same may be amended, supplemented or otherwise
modified from time to time.

“Initial Draw Date” means the first Draw Date on which Notes are issued and sold
to the Purchaser pursuant to the terms of this Agreement.

“Issuers” has the meaning set forth in the first paragraph of this Agreement.



--------------------------------------------------------------------------------

“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, Order, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body.

“License” means any: (a) permit, license, certificate, franchise, permission,
variance, clearance, registration, qualification or authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Legal Requirement; or (b) right under any
Contract with any Governmental Body.

“Material Adverse Effect” has the meaning set forth in Section 3.04.

“Merger” has the meaning set forth in the Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 17, 2012, by and among the Purchaser, Collie Acquisition Corp. and the
Parent, as such agreement may be amended, supplemented or otherwise modified
from time to time in accordance with its terms.

“Money Laundering Laws” has the meaning set forth in Section 3.29.

“NASDAQ” means NASDAQ Global Select Market.

“Note Documents” means this Agreement, the Indenture, the Notes, the Guarantees,
the Registration Rights Agreement, the Stock Delivery Agreement and any joinder,
amendment, waiver, supplement or other modification to any of the foregoing.

“Notes” has the meaning set forth in the Recitals herein.

“OFAC” has the meaning set forth in Section 3.30.

“Operating Agreement” means the Amended and Restated Operating Agreement of the
Company, dated as of November 28, 2008, as such agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Order” means any order, writ, injunction, judgment or decree issued, entered or
otherwise promulgated by a court of competent jurisdiction or other Governmental
Body.

“Parent” has the meaning set forth in the first paragraph of this Agreement.

“Parent Common Stock” means the Common Stock and the Class B Common Stock.

“Parent Intellectual Property” means the rights of the Parent and its
Subsidiaries to all patents, patent applications, patent rights, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, inventions and know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) or other intellectual property to the extent necessary for the
conduct of their respective businesses.



--------------------------------------------------------------------------------

“Parent SEC Documents” has the meaning set forth in Section 3.01.

“Parent Stockholders’ Meeting” has the meaning set forth in Section 7.01(c).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” has the meaning set forth in Section 3.24.

“Proxy Statement” means a proxy statement filed with the SEC relating to the
Parent Stockholders’ Meeting (together with any amendments thereof or
supplements thereto and any other required proxy materials).

“Purchaser” has the meaning set forth in the first paragraph of this Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement (in the
form attached hereto as Exhibit C), dated as of the Initial Draw Date, among the
Parent, the Issuers, the Guarantors and the Purchaser, as the same may be
amended, supplemented or otherwise modified from time to time.

“Required Company Stockholder Vote” has the meaning given such term in the
Merger Agreement.

“Required Parent Stockholder Approvals” means the affirmative vote of (i) at
least the majority of the outstanding shares of Parent Common Stock and (ii) at
least the majority of all outstanding shares of Parent Common Stock not held by
SoftBank Corp., the Purchaser and their respective Affiliates in favor of:

(i) amending the Parent’s amended and restated certificate of incorporation to
(x) increase the Parent’s authorized shares of Common Stock by 1,019,162,522
shares and (y) increase the Parent’s authorized shares of Class B Common Stock
by 1,019,162,522 shares; and

(ii) authorizing the issuance of the Common Stock which may be issued upon
exchange of the Notes or upon the exchange of the Class B Common Stock and Class
B Units, as applicable, in accordance with the NASDAQ listing requirements.

“SEC” means the Securities and Exchange Commission.

“Securities” has the meaning set forth in the Recitals herein.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Spectrum Entities” means the entities listed on Annex C.



--------------------------------------------------------------------------------

“Spectrum Lease” means any lease, license, agreement or other arrangement
pursuant to which the Issuers or any Guarantor leases, licenses or otherwise
acquires or obtains any rights, whether exclusive or non-exclusive, with respect
to any FCC License, to which the Issuers or any Guarantor is now or may
hereafter become a party, as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms of the
Indenture.

“State Commissions” means any state public utility commission, public service
commission or similar state regulatory authority having jurisdiction over the
Parent, any Issuer or any Guarantor.

“State Licenses” means all material Licenses issued or granted to any of the
Company or its Subsidiaries by State Commissions for the conduct of any
telecommunications business.

“Stock Delivery Agreement” has the meaning set forth in the Recitals herein.

“Subsidiary” means, with respect to any Person,

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of capital stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(2) any partnership, joint venture, limited liability company or similar entity
of which

(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(y) such Person or any Subsidiary of such Person is a controlling general
partner managing member of such entity.

“Telecommunications Laws” has the meaning set forth in Section 3.37.

“Trust Indenture Act” has the meaning set forth in Section 3.08.

“Underlying Licenses” has the meaning set forth in Section 3.37.

“Voting and Support Agreement” has the meaning given to such term in the Merger
Agreement.



--------------------------------------------------------------------------------

“Wireless Communications System” means any system to provide telecommunications
services, including, without limitation, specialized mobile radio system, radio
paging system, mobile telephone system, cellular radio telecommunications
system, conventional mobile telephone system, personal communications system,
EBS/ITFS-based system or BRS/MDS/MMDS-based system, data transmission system or
any other paging, mobile telephone, radio, microwave, communications, broadband
or data transmission system.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
unless otherwise expressly stated to the contrary, (c) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, and (e) all references herein to Articles,
Sections, Annexes and Exhibits shall be construed to refer to Articles and
Sections of, and Annexes and Exhibits to, this Agreement.

ARTICLE II

The Notes; Additional Funding

Section 2.01 Agreement to Purchase. Purchaser hereby agrees, subject to the
conditions hereinafter stated, to purchase from the Issuers on the applicable
Draw Date set forth in Annex A hereto, at a purchase price equal to 100% of the
aggregate principal amount thereof, an aggregate principal amount of Notes equal
to:

(a) the Available Funding Amount; plus

(b) to the extent the Available Funding Amount in respect of a previous Draw
Date shall have been decreased as a result of an Exchange Security Cut-Back, an
aggregate principal amount of Notes equal to the amount of such Exchange
Security Cut-Back (but only if the Exchange Securities issuable upon exchange of
such Notes shall have been duly authorized and reserved as of such Draw Date);

provided, that the Purchaser shall have no obligation to purchase any further
Notes hereunder with respect to the Draw Dates of August 1, 2013, September 3,
2013 and October 1, 2013, if (i) the Agreement Condition shall not have been
satisfied, (ii) as of any such Draw Date, the Build-Out Agreement shall not be
in full force and effect or (iii) as of any such Draw Date, the Parent or the
Issuers shall have breached any of their respective obligations under the
Build-Out Agreement.



--------------------------------------------------------------------------------

Section 2.02 Agreement to Sell. The Issuers shall be entitled to deliver to the
Purchaser, no later than the third Business Day preceding such Draw Date, a Draw
Notice in the form of Annex B hereto (a “Draw Notice”) specifying the aggregate
principal amount of Notes that the Issuers agree to issue and sell to the
Purchaser on the related Draw Date, which aggregate principal amount of Notes
shall equal the aggregate principal amount of Notes in respect of such Draw Date
calculated in accordance with Section 2.01.

Section 2.03 Payment; Delivery; Transfer Taxes. Payment for Notes shall be made
by wire transfer in immediately available funds to the account(s) specified by
the Issuers to the Purchaser at 10:00 A.M., New York City time, on the
applicable Draw Date. Payment for Notes shall be made against delivery to the
Purchaser on the applicable Draw Date of certificates representing such Notes
registered in such names and in such denominations as the Purchaser shall
request in writing not later than one Business Day prior to such Draw Date, with
any transfer taxes payable in connection with the transfer of such Notes to the
Purchaser duly paid by the Issuers.

ARTICLE III

Representations and Warranties of the Parent and the Issuers

The Parent and each Issuer, jointly and severally, represent and warrant to the
Purchaser that:

Section 3.01 Parent SEC Documents. The Parent has filed with the SEC all
statements, reports, schedules, forms, amendments, supplements and other
documents required to be filed by the Parent with the SEC since January 1, 2011,
and all amendments thereto, together with all certifications required pursuant
to the Sarbanes Oxley Act of 2002 (these documents, and together with all
information incorporated by reference therein and exhibits thereto, the “Parent
SEC Documents”). None of the Parent’s Subsidiaries is required to file any
documents with the SEC. As of the time it was filed with the SEC (or, if amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such filing): (a) each of the Parent SEC Documents complied in all material
respects with the applicable requirements of the Securities Act or the Exchange
Act (as the case may be) and the applicable rules and regulations of the SEC
thereunder; and (b) none of the Parent SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of the
date of this Agreement, there are no unresolved comments issued by the staff of
the SEC in comment letters with respect to any of the Parent SEC Documents.

Section 3.02 Financial Statements. The financial statements and the related
notes included or incorporated by reference in the Parent SEC Documents present
fairly in all material respects the financial position of the Parent and its
Subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting



--------------------------------------------------------------------------------

principles applied on a consistent basis throughout the periods covered thereby;
the other financial information included or incorporated by reference in the
Parent SEC Documents has been derived from the accounting records of the Parent
and its Subsidiaries and presents fairly the information shown thereby.

Section 3.03 No Material Adverse Change. Since September 30, 2012, there has not
occurred any material adverse change, or any development involving a prospective
material adverse change, in the condition (financial or otherwise), earnings,
business or properties of the Parent and its Subsidiaries (including the
Issuers), taken as a whole, whether or not arising from transactions in the
ordinary course of business.

Section 3.04 Organization and Good Standing. The Parent and each of its
Subsidiaries (including the Issuers) have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect on the condition (financial or otherwise), earnings, business or
properties of the Parent and its Subsidiaries (including the Issuers), taken as
a whole, or on the performance by the Parent, the Issuers or the Guarantors of
their respective obligations under the applicable Note Documents (a “Material
Adverse Effect”).

Section 3.05 Capitalization. All the outstanding shares of capital stock of the
Parent have been duly and validly authorized and issued and are fully paid and
non-assessable and, except in respect of the Company Equityholders’ Agreement,
are not subject to any pre-emptive or similar rights. All the outstanding shares
of capital stock or other equity interests of each Subsidiary have been duly and
validly authorized and issued, are fully paid and non-assessable (if such
Subsidiary is a corporation) and are owned directly or indirectly by the Parent,
free and clear of any lien, charge, encumbrance, security interest, restriction
on voting or transfer (other than transfer restrictions imposed under applicable
securities laws) or any other claim of any third party, except as otherwise
described in the Parent SEC Documents.

Section 3.06 Due Authorization. The Parent, each Issuer and each Guarantor has
full power and authority to execute and deliver this Agreement and the other
Note Documents to which it is a party and to perform its respective obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of each of this Agreement and the
other Note Documents and the consummation of the transactions contemplated
hereby and thereby has been duly and validly taken.

Section 3.07 This Agreement. This Agreement has been duly executed and delivered
by the Parent and each Issuer and constitutes a valid and legally binding
obligation of the Parent and each Issuer, enforceable against the Parent and
each Issuer in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, fraudulent conveyance, reorganization,
moratorium, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles (whether considered in a proceeding
in equity or law) relating to enforceability (collectively, the “Enforceability
Exceptions”).



--------------------------------------------------------------------------------

Section 3.08 The Indenture. When duly executed and delivered in accordance with
its terms by the Issuers and the Guarantors, and when duly executed and
delivered in accordance with its terms by each of the other parties thereto, the
Indenture will constitute a valid and legally binding agreement of each Issuers
and each Guarantor, enforceable against each Issuer and each Guarantors in
accordance with its terms, except as enforceability may be limited by the
Enforceability Exceptions; and on the Initial Draw Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the SEC applicable to an indenture that is qualified thereunder.

Section 3.09 The Notes and the Guarantees. When duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, the Notes will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of each Issuer enforceable
against each Issuer in accordance with their terms, except as enforceability may
be limited by the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture; and, when the Notes have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, each Guarantee will be a valid and legally binding obligation
of the applicable Guarantor, enforceable against such Guarantor in accordance
with its terms, except as enforceability may be limited by the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

Section 3.10 Stock Delivery Agreement. When executed and delivered in accordance
with its terms by the Parent and the Issuers, the Stock Delivery Agreement will
constitute a valid and legally binding agreement of the Parent and each Issuer,
enforceable against the Parent and each Issuer in accordance with its terms,
except as enforceability may be limited by the Enforceability Exceptions.

Section 3.11 Registration Rights Agreement. When executed and delivered in
accordance with its terms by the Parent, the Issuers and the Guarantors, and
when duly executed and delivered in accordance with its terms by each of the
other parties thereto, the Registration Rights Agreement will constitute a valid
and legally binding agreement of the Parent, each Issuer and each Guarantor,
enforceable against the Parent, each Issuer and each Guarantor in accordance
with its terms, except as enforceability may be limited by the Enforceability
Exceptions.

Section 3.12 No Violation or Default. Neither the Parent nor any of its
Subsidiaries is (a) in violation of its charter or by-laws or similar
organizational documents; (b) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
Contract to which the Parent or any of its Subsidiaries is a party or by which
the Parent or any of its Subsidiaries is bound or to which any of the property
or assets of the Parent or any of its Subsidiaries is subject; or (c) in
violation of any law, statute or Order, except, in the case of clauses (b) and
(c) above, for any such default or violation that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

Section 3.13 No Conflicts. The execution, delivery and performance by the
Parent, the Issuers and the Guarantors of the Note Documents, as applicable, the
issuance and sale of the Securities and compliance by the Parent, the Issuers
and the Guarantors with the terms thereof and the consummation of the
transactions contemplated hereby and by the other Note Documents will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Parent or any of its Subsidiaries pursuant to any Contract to which the Parent
or any of its Subsidiaries is a party or by which the Parent or any of its
Subsidiaries is bound or to which any of the property or assets of the Parent or
any of its Subsidiaries is subject, (b) conflict with or result in any breach of
the certificate of incorporation or bylaws or similar organizational documents
of the Parent or any of its Subsidiaries or (c) assuming the approvals and
authorizations contemplated by Section 3.14 have been obtained, conflict with or
result in a violation by the Parent, the Issuers or the Guarantors of any Legal
Requirement or Order to which any of them may be subject, except, in the case of
clauses (a) and (c) above, for any such conflict, breach, violation, lien,
charge, encumbrance or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.14 No Consents Required. None of the Parent, any Issuer or any
Guarantor is required to make any filing with or give any notice to, or to
obtain any approval, consent, ratification, permission, waiver or authorization
from, any Governmental Body in connection with the execution, delivery or
performance of any of the Note Documents, including the issuance and sale of the
Securities (including the Guarantees), and the compliance by the Parent, the
Issuers and the Guarantors with the terms thereof, except for (a) such filings
as may be required under the Communications Act and (b) such filings as may be
required under any state securities laws.

Section 3.15 Legal Proceedings. Except as described in the Parent SEC Documents,
there are no legal or governmental or regulatory investigations, actions, suits
or proceedings pending to which the Parent or any of its Subsidiaries is a party
or to which any property of the Parent or any of its Subsidiaries is the subject
that, individually or in the aggregate, if determined adversely to the Parent or
any of its Subsidiaries, would reasonably be expected to have a Material Adverse
Effect; and to the knowledge of the Parent and each Issuer, no such
investigations, actions, suits or proceedings are threatened or contemplated by
any governmental or regulatory authority or threatened by others.

Section 3.16 Independent Accountant. Deloitte & Touche, LLP, who have certified
certain financial statements of the Parent and its Subsidiaries contained in the
Parent SEC Documents, is an independent public accountant with respect to the
Parent and its Subsidiaries within the applicable rules and regulations adopted
by the SEC and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

Section 3.17 Title to Real and Personal Property. Except as described in the
Parent SEC Documents, the Parent and its Subsidiaries have good and marketable
title in fee simple to, or have valid interest and rights to use, all items of
real and personal property that are material to the respective businesses of the
Parent and its Subsidiaries, in each case free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
would



--------------------------------------------------------------------------------

not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The assets and properties owned, leased or otherwise used by the
Parent and its Subsidiaries are in good repair, working order and condition
(reasonable wear and tear excepted), except in such cases as their use does not
so require or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 3.18 Title to Intellectual Property. Except as described in the Parent
SEC Documents, to the knowledge of the Parent and each Issuer (a) the conduct of
the business of the Parent and its Subsidiaries does not infringe,
misappropriate, dilute or otherwise conflict with any intellectual property
rights of others, except for those infringements, misappropriations, dilutions
or conflicts that would not, individually or in the aggregate, reasonably be
expected to have Material Adverse Effect, (b) the Parent and its Subsidiaries
have not received any written notice of any claim of infringement,
misappropriation, dilution of, or conflict with, any such rights of others that
if determined in a manner adverse to the Parent or any of its Subsidiaries,
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (c) there is no infringement, misappropriation,
dilution or other conflict with Parent Intellectual Property by any third party,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 3.19 Investment Company Act. Neither the Parent nor any of the
Guarantors is, and after giving effect to the issuance of Securities and the
application of the proceeds thereof none of them will be, an “investment
company” or any entity “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the SEC thereunder.

Section 3.20 Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Parent and its
Subsidiaries have paid all federal, state, local and foreign taxes and filed all
tax returns required to be paid or filed and, except as described in the Parent
SEC Documents, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Parent or any of its Subsidiaries or any of
their respective properties or assets (except for such taxes that are not
delinquent or that are being contested in good faith and by proper proceedings
and against which adequate reserves are being maintained in accordance with
generally accepted accounting principles).

Section 3.21 Licenses and Permits. Except with respect to the FCC Licenses, the
State Licenses and the Underlying Licenses, the Parent and its Subsidiaries
possess all Licenses issued by, and have made all declarations and filings with,
the appropriate Governmental Body that are necessary for the ownership, lease
and operation of their respective properties or the conduct of their respective
businesses, except where the failure to possess or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither the Parent nor any of its Subsidiaries has received
notice of any revocation modification of any such License or has any reason to
believe that any such License will not be renewed in the ordinary course.

Section 3.22 No Labor Disputes. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (a) no
labor disturbance by or dispute with employees of the Parent or any of its
Subsidiaries exists or, to the knowledge of



--------------------------------------------------------------------------------

the Parent and each Issuer, is contemplated or threatened and (b) none of the
Parent or any Issuer is aware of any existing or imminent labor disturbance by,
or dispute with, the employees of any of the Parent or any of Parent’s
Subsidiaries’ principal suppliers, contractors or customers.

Section 3.23 Compliance With Environmental Laws. Except as described in the
Parent SEC Documents, (a) the Parent and its Subsidiaries (i) are, and at all
prior times were, in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of worker or public health or safety, the
environment, natural resources, hazardous or toxic substances or wastes, or
pollutants or contaminants, including without limitation petroleum and other
products (collectively, “Environmental Laws”), (ii) have received and are in
compliance with all Licenses or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (iii) have not
received written notice of any actual or potential liability under or relating
to any Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, or pollutants or
contaminants, including without limitation petroleum and other products, that
would with respect to clause (i), (ii) or (iii), individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, and (b) there are no costs or liabilities associated with
Environmental Laws of or relating to the Parent or its Subsidiaries, except for
any such cost or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (c) (i) there are
no proceedings that are pending, or that are known to be contemplated, against
the Parent or any of its Subsidiaries under any Environmental Laws in which a
Governmental Body is also a party, other than such proceedings which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) the Parent and its Subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes or pollutants or contaminants, including without limitation petroleum
and other products, that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (iii) none of the Parent and its
Subsidiaries anticipates material capital expenditures relating to any
Environmental Laws that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 3.24 Compliance With ERISA. (a) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), that is or, in the past six years has been, maintained,
administered or contributed to by the Parent or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) for employees or former employees of the Parent
or any member of its Controlled Group (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code,
except where any noncompliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (b) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan (excluding transactions effected
pursuant to a statutory or administrative exemption), except where any such
transaction would not, individually or in the aggregate, reasonably be expected
to have a



--------------------------------------------------------------------------------

Material Adverse Effect; (c) for each Plan that is subject to the funding rules
of Section 412 of the Code or Section 302 of ERISA, no failure to meet the
minimum funding standard under Section 412 of the Code or Section 302 or ERISA,
whether or not waived, has occurred or is reasonably expected to occur and, with
respect to any such Plan, all minimum required contributions determined under
Section 430 of the Code have been timely made; (d) the fair market value of the
assets of each Plan, which is subject to Section 412 of the Code or Section 302
of ERISA, exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), except where any
funding deficiency or the amount by which benefits accrued exceed the fair
market value of assets would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; (e) no “reportable event” (within
the meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected
to occur (other than an event for which the 30-day notice period is waived by
regulation); and (f) neither the Parent nor any member of its Controlled Group
has incurred, nor reasonably expects to incur, any liability under Title IV of
ERISA (other than administrative expenses, contributions to the Plan or premiums
to the PBGC, each in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan”, within the meaning of Section 4001(a)(3)
of ERISA) in an amount that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 3.25 Disclosure Controls. The Parent and its Subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) under the Exchange Act) that is designed to ensure that information
required to be disclosed by the Parent in reports that it files or submits under
the Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Parent’s management as appropriate to allow timely decisions
regarding required disclosure. The Parent and its Subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 13a-15 under the Exchange Act.

Section 3.26 Accounting Controls. The Parent and its Subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) under the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Parent and its Subsidiaries maintain internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorizations;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (c) access to assets is permitted only in
accordance with management’s general or specific authorization; and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. There are no material weaknesses or significant deficiencies in the
Parent’s internal controls.

Section 3.27 Insurance. The Parent and its Subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption



--------------------------------------------------------------------------------

insurance, which insurance is in amounts and insures against such losses and
risks as the Parent’s management reasonably believes are adequate to protect the
Parent and its Subsidiaries and their respective businesses; and neither the
Parent nor any of its Subsidiaries has (a) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (b) any
reason to believe that it will not be able to renew its existing insurance
coverage when such coverage expires or to obtain similar coverage at a
reasonable cost from similar insurers, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.28 No Unlawful Payments. Neither the Parent nor any of its
Subsidiaries nor, to the knowledge of the Parent and each Issuer, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Parent or any of its Subsidiaries has (a) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (d) made any bribe, rebate, payoff, influence payment,
kick-back or other unlawful payment.

Section 3.29 Compliance with Money Laundering Laws. The operations of the Parent
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or Governmental Body or
any arbitrator involving the Parent or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of Parent or any
Issuer, threatened.

Section 3.30 Compliance with OFAC. Neither the Parent nor any of its
Subsidiaries nor, to the knowledge of the Parent and each Issuer, any director,
officer, agent, employee or affiliate of the Parent or any of its Subsidiaries
is currently subject to any U.S. sanctions administered by the Office of Foreign
Asset Control of the U.S. Department of the Treasury (“OFAC”); and the Issuers
will not directly or indirectly use the proceeds of the offering of the Notes
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

Section 3.31 No Restrictions on Subsidiaries. No Subsidiary of the Parent is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends or
from making any other distribution on such Subsidiary’s capital stock or
membership interests, from repaying to the Parent, any Issuer or any Guarantor
any loans or advances to such Subsidiary from the Parent, any Issuer or any
Guarantor or from transferring any of such Subsidiary’s properties or assets to
the Parent, any Issuer or any Guarantor or any other Subsidiary of the Parent.



--------------------------------------------------------------------------------

Section 3.32 No Integration. None of the Parent, any Issuer or any of their
respective Affiliates has, directly or through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

Section 3.33 No General Solicitation. None of the Parent, any Issuer or any of
their respective Affiliates or any other person acting on its or their behalf
has solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D under the Securities Act or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

Section 3.34 Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Article 4 of this
Agreement, it is not necessary, in connection with the issuance and sale of the
Securities to the Purchaser, to register the Securities under the Securities Act
or to qualify the Indenture under the Trust Indenture Act.

Section 3.35 Sarbanes-Oxley Act. There is and has been no failure on the part of
the Parent, any of its Subsidiaries or any of their respective directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

Section 3.36 [Reserved].

Section 3.37 FCC Licenses and Underlying Licenses and Spectrum Leases.

(a) The business of the Parent and its Subsidiaries is being conducted in
compliance with applicable requirements under the Communications Act and the
regulations issued thereunder and all relevant rules, regulations and published
policies of the FCC (collectively, the “Telecommunications Laws”), except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. All Licenses issued by the FCC required for the
operations of the Parent and its Subsidiaries, including the Spectrum Entities,
are in full force and effect. Except for certain license renewal filings made by
the Parent in the ordinary course, there are no pending modifications or
amendments to any FCC Licenses or State Licenses or, to the best of the Parent’s
and each Issuer’s knowledge, to any license granted by the FCC to the lessor to
the Spectrum Entities under a Spectrum Lease (the “Underlying Licenses”), or any
revocation proceedings pending with respect to any of such FCC Licenses or State
Licenses, or, to the best of the Parent’s and each Issuer’s knowledge, to any of
such Underlying Licenses, in each case, which, if implemented or adversely
decided, would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. No event has occurred with respect to such FCC
Licenses or State Licenses, or to the best of the Parent’s and each Issuer’s
knowledge, the Underlying Licenses, which, with the giving of notice or the
lapse of time or both, would constitute grounds for revocation of any of the FCC
Licenses or State Licenses, or the Underlying Licenses, respectively, other than
the expiration of such FCC Licenses or State Licenses, or such Underlying
Licenses, respectively, in accordance with their terms. Except as described in
the Parent SEC Documents, there is no condition, event or occurrence existing,
nor, to the best of the Parent’s and each Issuer’s knowledge, there any no



--------------------------------------------------------------------------------

proceeding being conducted or threatened by any Governmental Body which would
reasonably be expected to cause the termination, suspension, cancellation or
nonrenewal of any of the FCC Licenses or State Licenses, or, to the best of the
Parent’s and each Issuer’s knowledge, the Underlying Licenses, or the imposition
of any penalty or fine by any Governmental Body with respect to any of the FCC
Licenses or State Licenses, or, to the best of the Parent’s and each Issuer’s
knowledge, the Underlying Licenses, on the Parent or its Subsidiaries, in each
case which would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) No consent, approval, authorization, order or waiver of, or filing with, the
FCC is required under the Telecommunications Laws to be obtained or made by the
Parent or any of its Subsidiaries for the issuance and sale of the Securities or
the Exchange Securities, if any, or the execution, delivery and performance of
this Agreement or the other Note Documents or the transactions contemplated
herein and therein.

(c) The execution, delivery and performance by the Parent, the Issuers and the
Guarantors of this Agreement and the other Note Documents do not and will not
violate any of the terms or provisions of, or constitute a default under, any of
the Telecommunications Laws.

(d) The Parent and its Subsidiaries each have filed with the FCC all necessary
reports, documents, instruments, information and applications required to be
filed pursuant to the Telecommunications Laws, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(e) The issuance and sale of the Securities and the Exchange Securities, if any,
and the compliance by the Parent with this Agreement and the consummation of the
transactions herein contemplated will not result in a transfer of control of the
Parent within the meaning of the Telecommunications Laws and the rules and
policies of the FCC.

(f) The Parent and each of its Subsidiaries, including the Spectrum Entities,
are legally qualified to hold the FCC Licenses or State Licenses held by such
entities.

(g) Except as described in the Parent SEC Documents, there is no (i)outstanding
Order that has been issued by the FCC against the Parent or any of its
Subsidiaries or with respect to the FCC Licenses or State Licenses, or
(ii) notice of violation, order to show cause, complaint, investigation or other
administrative or judicial proceeding pending or, to the best of the Parent’s
and each Issuer’s knowledge, threatened by or before the FCC against the Parent,
any of its Subsidiaries, the FCC Licenses or State Licenses or, to the best of
the Parent’s and each Issuer’s knowledge, any Underlying Licenses, that,
assuming an unfavorable decision, ruling or finding, in the case of each of
(i) or (ii) above, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(h) All fees required by the FCC in connection with the FCC Licenses, State
Licenses and Underlying Licenses, including any and all down payments or
installment payments required by FCC rules to be paid, have been timely and
fully paid.



--------------------------------------------------------------------------------

(i) (i) With respect to spectrum rights in the form of an FCC License, a
Spectrum Entity holds the FCC License and the FCC License is currently effective
in accordance with its terms and authorizes the present use of the entire
portion of the radiofrequency specified in such FCC License; and (ii) to the
knowledge of the Parent and each Issuer, with respect to spectrum rights in the
form of a Spectrum Lease: (x) the lessor under the Spectrum Lease (or, in the
case of a sublease, the sublessor’s lessor) is the authorized holder of an FCC
License that is currently effective in accordance with its terms and authorizes
the present use of the entire portion of the radiofrequency specified in such
FCC License throughout the entirety of the Geographic Service Area specified in
such FCC License without any further authorization from the FCC, except to the
extent that a change in FCC rules or policies affects the ability of a Spectrum
Entity to use the entire portion of the radiofrequency specified in such
Spectrum Lease; (y) the Geographic Service Area and the portion of the
radiofrequency spectrum authorized for use by the lessor in the FCC License held
by the lessor includes the entirety of both the Geographic Service Area and the
portion of the radiofrequency spectrum specified in the Spectrum Lease; and the
FCC License permits the lessor to lease and the Spectrum Lease validly leases to
the Spectrum Entity that is a party thereto the entire portion of the
radiofrequency spectrum specified in the Spectrum Lease throughout the entire
Geographic Service Area specified in such Spectrum Lease for use by such
Spectrum Entity in its business, except to the extent that a change in FCC rules
or policies affects the ability of a Spectrum Entity to use the entire portion
of the radiofrequency specified in such Spectrum Lease; and (z) either (A) the
Spectrum Lease is of a type and category that requires FCC approval to be valid
and has currently effective FCC approval, or (B) the Spectrum Lease is not of a
type and category that requires FCC approval.

(j) The Parent and each of its Subsidiaries possess such valid and current
Licenses issued by the FCC as necessary to conduct their respective businesses
as currently conducted, and neither the Parent nor any of its Subsidiaries has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such License which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect.

ARTICLE IV

Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Issuers that:

Section 4.01 Agreement. The Purchaser has full power and authority to execute
and deliver this Agreement. This Agreement has been duly executed and delivered
by the Purchaser and constitutes a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as enforceability
may be limited by the Enforceability Exceptions.

Section 4.02 Governmental Approvals; No Conflicts.

(a) The execution, delivery and performance of this Agreement by the Purchaser
will not: (i) conflict with or result in any breach of the certificate of
incorporation or



--------------------------------------------------------------------------------

bylaws or similar organizational documents of the Purchaser; or (ii) assuming
the approvals and authorizations contemplated by Section 4.02(b) have been
obtained, conflict with or result in a violation by the Purchaser of any Legal
Requirement or Order to which the Purchaser is subject, except for any violation
that will not prevent or materially impede or delay the consummation of the
transactions hereunder by the Purchaser.

(b) The Purchaser is not required to make any filing with or give any notice to,
or to obtain any approval, consent, ratification, permission, waiver or
authorization from any Governmental Body in connection with the execution,
delivery or performance of this Agreement, except for (a) such filings as may be
required under the Communications Act and (b) such filings as may be required
under any state securities laws.

Section 4.03 Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Issuers, which
by the Purchaser’s execution of this Agreement the Purchaser hereby confirms,
that the Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. The Purchaser further represents and warrants
that it (a) will not sell, transfer or otherwise dispose of the Securities or
the Exchange Securities except in a transaction exempt from or not subject to
the registration requirements of the Securities Act or pursuant to an effective
registration statement under the Securities Act and (b) was given the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and to obtain any additional information which the
Issuers possess or can acquire without unreasonable effort or expense.

Section 4.04 Restricted Securities. The Purchaser understands that neither the
Securities nor the Exchange Securities have been, and will not be, except to the
extent contemplated in the Registration Rights Agreement, registered under the
Securities Act. The Purchaser understands that the Securities and the Exchange
Securities, if any, are “restricted securities” under applicable United States
federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Securities and the Exchange Securities, if any,
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser further understands that the Securities
and the Exchange Securities, if any, and any securities issued in respect
thereof or exchange therefor, will be subject to restrictions on transfer set
forth in the Indenture and will bear a legend setting forth such restrictions on
transfer. The Purchaser acknowledges that neither the Parent nor the Company has
any obligation to register or qualify the Securities or the Exchange Securities,
as applicable, for resale except as set forth in the Registration Rights
Agreement.

Section 4.05 No Solicitation. The Purchaser has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Securities Act



--------------------------------------------------------------------------------

ARTICLE V

Conditions to the Purchaser’s Obligations

Section 5.01 Effective Date. The obligations of the Purchaser hereunder shall
not become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (unless otherwise waived by the Purchaser):

(a) The Purchaser shall have received from the Parent and each Issuer a
counterpart of this Agreement signed on behalf of such party.

(b) The Purchaser shall have received a certificate, dated as of the Effective
Date and signed by an executive officer of the Parent and each Issuer, stating
that the representations and warranties of the Parent and the Issuers contained
in this Agreement, if specifically qualified by materiality, Material Adverse
Effect or other similar materiality qualifiers, shall be true and correct as of
the Effective Date as if made on and as of the Effective Date (other than any
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be true and correct as of such
earlier date) and, if not so qualified, shall be true and correct in all
material respects as of the Effective Date as if made on and as of the Effective
Date (other than any representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date).

(c) The Purchaser shall have received such documents and certificates as the
Purchaser may reasonably request relating to the organization, existence and
good standing of the Parent, the Issuers and the Guarantors and the
authorization of the transactions hereunder, all in form and substance
reasonably satisfactory to the Purchaser.

(d) The Voting and Support Agreement shall have been duly executed and delivered
by each of the parties thereto and shall be in full force and effect.

Section 5.02 Note Issuance. The obligation of the Purchaser to purchase and pay
for Notes on a Draw Date is subject to the satisfaction of the following
conditions (unless otherwise waived by the Purchaser):

(a) The Purchaser shall have received the applicable Draw Notice in accordance
with the provisions set forth in Section 2.02.

(b) The Parent and the Issuers shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Parent and the Issuers
at or before such Draw Date, except to the extent that such failure to perform
or comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; after giving effect to the issuance and
sale of such Notes, no Default or Event of Default shall have occurred and be
continuing under the Indenture.

(c) The Exchange Securities issuable upon exchange of such Notes (including the
Common Stock issuable upon exchange of Class B Common Stock and Class B



--------------------------------------------------------------------------------

Units comprising the applicable Exchange Securities) shall have been duly
authorized and reserved and, when issued upon exchange of such Notes in
accordance with the terms of the Indenture (or upon exchange of such Class B
Common Stock and Class B Units in accordance with the terms of the Company
Equityholders’ Agreement), shall be validly issued, and, in the case of the
Common Stock and Class B Common Stock, fully paid and non-assessable, and the
issuance of such Exchange Securities (including the Common Stock issuable upon
exchange of Class B Common Stock and Class B Units comprising such Exchange
Securities) shall not be subject to any preemptive or similar rights (other
than, in the event of the termination of the Merger Agreement, as described in
Section 9.02); provided, that this clause (c) shall be a condition to the
Purchaser’s obligations hereunder if, and only if, the Purchaser shall have
provided on a timely basis all approvals that may be necessary on its part in
order to authorize the issuance of such Exchange Securities or waive any
preemptive or similar rights that it may then have.

(d) The Purchaser shall not be permitted to terminate the Merger Agreement
pursuant to Section 6.1(c)(ii) thereof.

(e) (x) The Agreement Condition shall have been satisfied, (y) the Build-Out
Agreement shall be in full force and effect and (z) the Parent and the Issuers
shall be in compliance with their respective obligations under the Build-Out
Agreement; provided that this Section 5.02(e) shall not apply in respect of Draw
Dates prior to August 1, 2013.

(f) The Purchaser shall have received a certificate, dated such Draw Date and
signed by an executive officer of the Parent and each Issuer, as to the matters
set forth in clauses (b), (c), (d) and, if applicable, (e) of this Section 5.02.

(g) All authorizations, approvals or permits, if any, of any Governmental Body
or regulatory body of the United States or of any state that are required in
connection with and prior to the lawful issuance and sale of such Notes
(including the related Guarantees) shall have been obtained and effective as of
such Draw Date (it being understood that this condition shall not apply to the
Communications Act, the rules and regulations of the FCC, and applicable state
and public utility law).

(h) The Purchaser shall have received the written opinion of Kirkland & Ellis,
LLP, special New York counsel for the Parent, the Issuers and the Guarantors,
substantially in the form of Exhibit A, dated as of such Draw Date.

(i) The Indenture, in the form attached hereto as Exhibit B, shall have been
duly executed and delivered by the Issuers and the Guarantors and shall be in
full force and effect.

(j) The Registration Rights Agreement, in the form attached hereto as Exhibit C,
shall have been duly executed and delivered by the Parent, the Issuers and the
Guarantors and shall be in full force and effect.

(k) The Stock Delivery Agreement, in the form attached hereto as Exhibit D,
shall have been duly executed and delivered by the Parent and the Issuers and
shall be in full force and effect.



--------------------------------------------------------------------------------

(l) All corporate and other proceedings in connection with the transactions
hereunder shall have been taken, and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Purchaser,
and the Purchaser shall have received all copies of such documents as it may
reasonably request; provided, that this clause shall be a condition to the
Purchaser’s obligations hereunder if, and only if, the Purchaser shall have
provided on a timely basis all approvals that may be necessary on its part in
connection with the transactions hereunder.

(m) The Purchaser shall have received such documents and certificates as the
Purchaser may reasonably request relating to the organization, existence and
good standing of the Parent, the Issuers and the Guarantors and the
authorization of the transactions hereunder, all in form and substance
reasonably satisfactory to the Purchaser.

(n) The Common Stock issuable upon exchange of such Notes (including the Common
Stock issuable upon exchange of Class B Common Stock and Class B Units
comprising the applicable Exchange Securities) shall have been approved for
listing on NASDAQ.

(o) The Issuers shall have provided the Purchaser with written instructions
setting forth wire instructions for payment of the purchase price of the such
Notes, including (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for such Notes is to be deposited.

ARTICLE VI

Conditions to the Issuers’ Obligations

Section 6.01 Note Issuance. The obligation of the Issuers to issue and sell
Notes on a Draw Date is subject to the satisfaction of the following conditions
(unless otherwise waived by the Issuers):

(a) The representations and warranties of the Purchaser contained in this
Agreement shall have been true and correct as of the Effective Date and shall be
true and correct as of such Draw Date as if made on and as of such Draw Date
(other than any representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be true and correct
as of such earlier date).

(b) The Purchaser shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser at or before such
Draw Date.



--------------------------------------------------------------------------------

ARTICLE VII

Covenants

Section 7.01 Covenants of the Parent.

(a) The Parent will reserve and keep available at all times, free of pre-emptive
rights, Common Stock and Class B Common Stock, as applicable, for the purpose of
enabling the Parent to satisfy its obligations to issue Common Stock and Class B
Common Stock upon the exchange of any issued and outstanding Notes and to
satisfy its obligations to issue Common Stock upon the exchange of Class B
Common Stock and Class B Units comprising Exchange Securities.

(b) The Parent will use its commercially reasonable best efforts to cause the
Common Stock issuable upon exchange of the Notes (including the Common Stock
issuable upon exchange of Class B Common Stock and Class B Units comprising
Exchange Securities) to be listed on NASDAQ.

(c) The Parent will call and hold a meeting of the stockholders of the Parent
for the purpose of obtaining the approval of the Required Parent Stockholder
Approvals (such meeting, the “Parent Stockholders’ Meeting”). The Parent
Stockholders’ Meeting will be held on a date selected by the Parent in
consultation with the Purchaser no later than 45 days after the staff of the SEC
advises the Parent that it has no further comments to the Proxy Statement,
subject to any reasonable delay (but not longer than ten days per event)
including to the extent required by the need to supplement or amend the Proxy
Statement or as may be required by applicable law or regulatory or judicial
process. Parent agrees to endorse in the Proxy Statement the approvals set forth
above.

Section 7.02 Covenants of the Company.

(a) The Company will reserve and keep available at all times, free of
pre-emptive rights, Class B Units for the purpose of enabling the Company to
satisfy its obligations to issue Class B Units upon exchange of the Notes.

Section 7.03 Covenants of the Parent and the Issuers.

(a) The Parent and the Issuers will qualify the Securities and the Exchange
Securities, as applicable, for offer and sale under the securities or Blue Sky
laws of such jurisdictions as the Purchaser shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities or the Exchange Securities; provided that neither the
Parent, any Issuer nor any Guarantor shall be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(b) The Parent and the Issuers will use commercially reasonable efforts to
arrange for the Common Stock issuable upon exchange of the Notes (including the
Common Stock issuable upon exchange of Class B Common Stock and Class B Units
comprising Exchange Securities) to be eligible for clearance and settlement
through The Depository Trust Company.

(c) The Parent and the Issuers will promptly notify the Purchaser in writing of
(i) any fact, circumstance, event or action the existence, occurrence or taking
of which



--------------------------------------------------------------------------------

has resulted in any representation or warranty made by the Parent or the Issuers
hereunder not being true and correct, (ii) any notice or other communication
from any Person alleging that the consent of such Person is or may be required
in connection with the transactions contemplated by this Agreement, and
(iii) any notice or other communication from any Governmental Body in connection
with the transactions contemplated by this Agreement.

Section 7.04 Covenants of the Parent, the Issuers and the Purchaser. Each party
will use its commercially reasonable best efforts to file, as soon as
practicable after the date of this Agreement, all notices, reports and other
documents as may be required to be filed by such party with any Governmental
Body with respect to this Agreement, the other Note Documents and the
transactions contemplated hereby and thereby, including the issuance of the
Securities and the exchange of the Notes for Exchange Securities, and to submit
promptly any additional information requested by any such Governmental Body. The
Parent, the Issuers and the Purchaser will respond as promptly as practicable to
any inquiries or requests received for additional information or documentation,
in each case as may be required in connection with this Agreement, the other
Note Documents and the transactions contemplated hereby and thereby, including
the issuance of the Securities and the exchange of the Notes for Exchange
Securities. Further, the Parent, the Issuers and the Purchaser shall use
commercially reasonable best efforts to satisfy the Agreement Condition.

ARTICLE VIII

Termination

Section 8.01 Termination. This Agreement may be terminated:

(a) by mutual written consent of the Purchaser, the Parent and the Issuers at
any time;

(b) automatically, without any further action by the Parent, the Issuers or the
Purchaser, if the Required Company Stockholder Vote is not obtained at the
Parent Stockholders’ Meeting;

(c) automatically, without any further action by the Parent, the Issuers or the
Purchaser, if the Merger Agreement is terminated pursuant to its terms;
provided, that, if the Merger Agreement is terminated pursuant to
Section 6.1(c)(iii) or Section 6.1(d) thereof, this Agreement shall not be
automatically terminated, but instead shall terminate pursuant to this
Section 8.01(c) upon the earlier to occur of (i) the election by the Issuers to
exchange any Notes for Exchange Securities pursuant to the terms of the
Indenture and (ii) July 2, 2013; provided, further, that clause (ii) of the
preceding proviso shall not apply so long as (x) the Agreement Condition shall
have been satisfied, (y) the Build-Out Agreement shall be in full force and
effect and (z) the Parent and the Issuers shall not have breached any of their
respective obligations under the Build-Out Agreement;

(d) by the Purchaser if after the execution and delivery of this Agreement the
Parent or the Issuers shall fail to perform or comply with any of the covenants
set forth in Article VII that are required to be performed or complied with by
the Parent or the



--------------------------------------------------------------------------------

Issuers such that (if such breach occurred or was continuing as of a Draw Date)
the conditions set forth in Section 5.02(b) would be incapable of fulfillment
and which breach is incapable of being cured, or is not cured within 60 days
following receipt of written notice of such breach; provided, that the Purchaser
is not then in breach of this Agreement so as to cause a condition to such Draw
Date set forth in Section 6.01 to be incapable of being satisfied; and

(e) by (i) Parent and the Issuers if any of the conditions set forth in Article
VI shall have become incapable of fulfillment, and shall not have been waived by
Parent and the Issuers, or (ii) the Purchaser if any of the conditions set forth
in Article V shall have become incapable of fulfillment, and shall not have been
waived by Purchaser; provided, that, in the case of this clause (d), the party
seeking to terminate its obligation to effect the purchase or sale of the Notes
shall not then be in breach of any of its representations, warranties, covenants
or agreements contained in this Agreement if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect the purchase or sale of the Notes.

Section 8.02 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 8.01, this Agreement will be of no further
force or effect; provided, however, that (i) this Section 8.02 will survive the
termination of this Agreement and will remain in full force and effect,
(ii) Article VII and Article IX will survive the termination of this Agreement
and will remain in full force and effect if any Notes have been issued to the
Purchaser in accordance with the terms of this Agreement, (iii) the termination
of this Agreement will not relieve any party from any liability for any
intentional or willful inaccuracy in or intentional or willful breach of any
representation, warranty, covenant, obligation or other provision contained in
this Agreement, and (iv) no termination of this Agreement will in any way affect
any of the parties’ rights or obligations under the Merger Agreement or any
agreement other than this Agreement.

ARTICLE IX

Miscellaneous

Section 9.01 Survival. Unless otherwise set forth in this Agreement, the
warranties, representations, covenants, and all other provisions contained in
(or made pursuant to) this Agreement will survive the execution and delivery of
this Agreement, any Draw Date and any exchange of Notes for Exchange Securities.

Section 9.02 Reinstatement of Pre-Emptive Rights. It is understood by the
parties hereto, that in the event that the Merger Agreement is terminated for
any reason, the pre-emptive rights of the parties to the Company Equityholders’
Agreement and the Operating Agreement, other than the Purchaser, as such rights
are set forth in each such agreement, shall be reinstated and honored by the
Parent and the Company from and after such termination, regardless of any prior
waiver thereof.

Section 9.03 Waivers; Amendments. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Parent, the Issuers and the Purchaser.



--------------------------------------------------------------------------------

Section 9.04 Entire Agreement; Counterparts. This Agreement and the other Note
Documents constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among or between any of the parties with
respect to the subject matter hereof and thereof. This Agreement may be executed
in several counterparts, each of which will be deemed an original and all of
which will constitute one and the same instrument. The exchange of a fully
executed Agreement (in counterparts or otherwise) by facsimile or by electronic
delivery will be sufficient to bind the parties to the terms of this Agreement.

Section 9.05 Applicable Law; Jurisdiction; Waiver of Jury Trial. This Agreement
will be governed by, and construed in accordance with, the laws of the State of
New York. In any action between any of the parties arising out of or relating to
this Agreement: (a) each of the parties irrevocably and unconditionally consents
and submits to the exclusive jurisdiction and venue of the courts of the State
of New York; and (b) each of the parties irrevocably waives the right to trial
by jury.

Section 9.06 Attorneys’ Fees. In any action at law or suit in equity to enforce
this Agreement or the rights of any of the parties hereunder, the prevailing
party in such action or suit will be entitled to receive a reasonable sum for
its attorneys’ fees and all other reasonable out-of-pocket costs and expenses
incurred in such action or suit.

Section 9.07 Assignability; Third-Party Beneficiaries. This Agreement will be
binding upon, will be enforceable by and inure solely to the benefit of, the
parties hereto and their respective successors and assigns; provided, however,
that (i) the Parent and the Issuers may not assign or otherwise transfer any of
their respective rights or obligations hereunder without the prior written
consent of the Purchaser, and (ii) the Purchaser may not assign or otherwise
transfer any of its rights or obligations hereunder, other than to an Affiliate
of the Purchaser, without the prior written consent of the Issuers or the Parent
(and in each case any attempted assignment or transfer without such consent will
be null and void and of no effect). Nothing in this Agreement, express or
implied, is intended to or will confer any right, benefit or remedy of any
nature whatsoever upon any Person (other than the parties hereto).

Section 9.08 Notices. Each notice, request, demand or other communication under
this Agreement will be in writing and will be deemed to have been duly given or
made as follows: (a) if sent by registered or certified mail in the United
States, return receipt requested, then such communication will be deemed duly
given and made upon receipt; (b) if sent by nationally recognized overnight air
courier (such as DHL or Federal Express), then such communication will be deemed
duly given and made two Business Days after being sent; (c) if sent by facsimile
transmission before 5:00 p.m. (New York City time) on any Business Day, then
such communication will be deemed duly given and made when receipt is confirmed
(including by electronic confirmation of transmittal); (d) if sent by facsimile
transmission on a day other than a Business Day and receipt is confirmed, or if
sent after 5:00 p.m. (New York City time) on any Business Day and receipt is
confirmed, then such communication will be deemed duly given and made on the
Business Day following the date which receipt is confirmed (including by
electronic confirmation of transmittal); and (e) if otherwise actually
personally delivered to a duly authorized representative of the recipient, then
such communication will be deemed duly given and made when delivered to such
authorized representative; provided that, in all cases,



--------------------------------------------------------------------------------

such notices, requests, demands and other communications are delivered to the
address set forth below, or to such other address as any party will provide by
like notice to the other parties to this Agreement:

If to the Purchaser:

 

Sprint Nextel Corporation 6200 Sprint Parkway Overland Park, Kansas 66251
Attention:   General Counsel Facsimile:  +1   913 794 1432

with a copy (which will not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, New York 10036
Attention:   Thomas H. Kennedy   Richard Aftanas Facsimile:  +1   212 735 2000

If to the Parent or the Issuers:

 

Clearwire Communications LLC 1475 120th Avenue NE Bellevue, Washington 98005
Attention:   Broady Hodder Facsimile:  +1   425 216 7776

with a copy (which will not constitute notice) to:

 

Kirkland & Ellis, LLP 601 Lexington Avenue New York, New York 10022 Attention:  
Joshua N. Korff   Christopher A. Kitchen Facsimile:  +1   212 446 6460

Section 9.09 Cooperation. Each party will cooperate with each other and use, and
will cause its Subsidiaries to use, its commercially reasonable best efforts to
take or cause to be taken all actions, and do or cause to be done all things
necessary, proper or advisable on its part under this Agreement and applicable
Legal Requirements to satisfy the conditions to this Agreement set forth in
Article V and Article VI.

Section 9.10 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties hereto agree that the
court making such determination will have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto will replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.

Section 9.11 Headings. The Article and Section headings herein and the Table of
Contents are for convenience only and shall not affect the construction hereof.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CLEARWIRE CORPORATION By:  

/s/ Hope Cochran

  Name:   Hope Cochran   Title:   Chief Financial Officer CLEARWIRE
COMMUNICATIONS, LLC By:  

/s/ Hope Cochran

  Name:   Hope Cochran   Title:   Chief Financial Officer CLEARWIRE FINANCE,
INC. By:  

/s/ Hope Cochran

  Name:   Hope Cochran   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SPRINT NEXTEL CORPORATION By:  

/s/ Daniel R. Hesse

  Name:   Daniel R. Hesse   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Annex A

Draw Schedule

 

Draw Date

   Aggregate Principal
Amount  of Notes  

January 2, 2013

   $ 80,000,000   

February 1, 2013

   $ 80,000,000   

March 1, 2013

   $ 80,000,000   

April 1, 2013

   $ 80,000,000   

May 1, 2013

   $ 80,000,000   

June 3, 2013

   $ 80,000,000   

July 1, 2013

   $ 80,000,000   

August 1, 2013

   $ 80,000,000   

September 3, 2013

   $ 80,000,000   

October 1, 2013

   $ 80,000,000   



--------------------------------------------------------------------------------

Annex B

Form of Draw Notice

[            ], 2013

Sprint Nextel Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: Chief Financial Officer

Ladies and Gentlemen:

This Draw Notice is delivered to you as of [            ], 2013 pursuant to
Section 2.02 of that certain Note Purchase Agreement, dated as of December 17,
2012 (the “Note Purchase Agreement”), among Clearwire Corporation, a Delaware
corporation, Clearwire Communications, LLC, a Delaware limited liability company
(the “Company”), Clearwire Finance, Inc., a Delaware corporation (together with
the Company, the “Issuers”), and Sprint Nextel Corporation, a Kansas corporation
(the “Purchaser”). Capitalized terms used herein without definition shall have
the meanings assigned thereto in the Note Purchase Agreement.

Pursuant to Section 2.02 of the Note Purchase Agreement, the Issuers hereby
notify the Purchaser that the Issuers hereby agree to issue and sell to the
Purchaser on [            ], 2013 (the “Draw Date”) $[        ] aggregate
principal amount of Notes in accordance with the terms of, and subject to the
conditions set forth in, the Note Purchase Agreement.

The Issuers hereby request that the Purchaser wire $[        ] (representing the
purchase price for the Notes) to the account set forth below:

[Bank Name]

[Bank Address]

ABA #:

Account Name:

Account Number:

Ref:

 

CLEARWIRE COMMUNICATIONS, LLC By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

CLEARWIRE FINANCE, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Annex C

Spectrum Entities

Alda Wireless Holdings, LLC

American Telecasting Development, LLC

American Telecasting of Anchorage, LLC

American Telecasting of Bend, LLC

American Telecasting of Columbus, LLC

American Telecasting of Denver, LLC

American Telecasting of Fort Myers, LLC

American Telecasting of Ft. Collins, LLC

American Telecasting of Green Bay, LLC

American Telecasting of Lansing, LLC

American Telecasting of Lincoln, LLC

American Telecasting of Little Rock, LLC

American Telecasting of Louisville, LLC

American Telecasting of Medford, LLC

American Telecasting of Michiana, LLC

American Telecasting of Monterey, LLC

American Telecasting of Redding, LLC

American Telecasting of Santa Barbara, LLC

American Telecasting of Seattle, LLC

American Telecasting of Sheridan, LLC

American Telecasting of Yuba City, LLC

ATI of Santa Rosa, LLC

ATI Sub, LLC

ATL MDS, LLC

Bay Area Cablevision, LLC

Broadcast Cable, LLC

Clearwire Hawaii Partners Spectrum, LLC

Clearwire Spectrum Holdings II LLC

Clearwire Spectrum Holdings III LLC

Clearwire Spectrum Holdings LLC

Fixed Wireless Holdings, LLC

Fresno MMDS Associates, LLC

Kennewick Licensing, LLC

NSAC, LLC

PCTV Gold II, LLC

PCTV Sub, LLC

People’s Choice TV of Houston, LLC

SCC X, LLC

Speedchoice of Phoenix, LLC

TDI Acquisition Sub, LLC

Wavepath Sub, LLC

WBS of Sacramento, LLC



--------------------------------------------------------------------------------

WBSY Licensing, LLC

Wireless Broadband Services of America, LLC

PCTV of Salt Lake City, LLC

People’s Choice TV of St. Louis, LLC

People’s Choice TV of Albuquerque, LLC

Speedchoice of Detroit, LLC

Sprint (Bay Area), LLC

Transworld Telecom II, LLC

WBS Of America, LLC

WCOF, LLC

WBSFP Licensing, LLC

MVS Net, S.A. de C.V.

Imagine Communications Group Limited



--------------------------------------------------------------------------------

Exhibit A

Form of Opinion of Kirkland & Ellis, LLP



--------------------------------------------------------------------------------

Exhibit B

Form of Indenture



--------------------------------------------------------------------------------

CLEARWIRE COMMUNICATIONS, LLC

and

CLEARWIRE FINANCE, INC.,

as Issuers,

GUARANTORS NAMED HEREIN,

as Guarantors,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,1

as Trustee

Indenture

Dated as of [—]

1.00% Exchangeable Notes due 2018

 

1  Confirm Wilmington Trust would act as trustee



--------------------------------------------------------------------------------

Clearwire Communications, LLC

and

Clearwire Finance, Inc.*

Reconciliation and tie between Trust Indenture Act

of 1939 and Indenture, dated as of [—]

 

Trust Indenture Act Section

   Indenture Section § 310   (a)(1)    6.08   (a)(2)    6.08   (a)(5)    6.08  
(b)    6.09 § 312   (a)    7.01   (b)    7.02   (c)    7.02 § 313   (a)    7.03
  (b)(1)    1.02   (b)(2)    1.02   (c)(1)    1.02, 7.03   (c)(2)    1.02, 7.03
§ 314   (a)    N/A   (a)(4)    N/A   (b)    N/A   (c)(1)    N/A   (c)(2)    N/A
  (c)(3)    N/A   d)    N/A   e)    N/A   f)    N/A § 315   a)    6.01   b)   
6.02   c)    6.01   d)    6.01   e)    6.01, 6.03 § 316   (a)(last sentence)   
1.01 (“Outstanding”)   (a)(1)(A)    5.02, 5.12   (a)(1)(B)    5.13   (b)    5.08
  (c)    1.04(d) § 317   (a)(1)    5.03   (a)(2)    5.04   (b)    10.03 § 318  
(a)    1.11

 

* This reconciliation and tie shall not, for any purpose, be deemed to be a part
of this Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS2

 

         Page   ARTICLE ONE    DEFINITIONS AND OTHER PROVISIONS OF GENERAL
APPLICATION    SECTION 1.01  

Definitions

     1    SECTION 1.02  

Compliance Certificates and Opinions

     18    SECTION 1.03  

Form of Documents Delivered to Trustee

     19    SECTION 1.04  

Acts of Holders

     19    SECTION 1.05  

Notices, Etc., to Trustee, Issuers, Any Guarantor and Agent

     20    SECTION 1.06  

Notice to Holders; Waiver

     21    SECTION 1.07  

Effect of Headings and Table of Contents

     21    SECTION 1.08  

Successors and Assigns

     21    SECTION 1.09  

Separability Clause

     21    SECTION 1.10  

Benefits of Indenture

     22    SECTION 1.11  

Governing Law

     22    SECTION 1.12  

Communication by Holders of Notes with Other Holders of Notes

     22    SECTION 1.13  

Legal Holidays

     22    SECTION 1.14  

No Personal Liability of Directors, Officers, Employees and Stockholders

     22    SECTION 1.15  

Trust Indenture Act Controls

     22    SECTION 1.16  

Counterparts

     23    SECTION 1.17  

USA Patriot Act

     23    SECTION 1.18  

Waiver of Jury Trial

     23    SECTION 1.19  

Force Majeure

     23    SECTION 1.20  

Calculations

     23    ARTICLE TWO    NOTE FORMS    SECTION 2.01  

Forms Generally

     24    SECTION 2.02  

Form of Trustee’s Certificate of Authentication

     25    SECTION 2.03  

Restrictive Legends

     25    ARTICLE THREE    THE NOTES    SECTION 3.01  

Title and Terms

     28   

 

2  This table of contents shall not, for any purpose, be deemed to be a part of
this Indenture.

 

i



--------------------------------------------------------------------------------

SECTION 3.02  

Denominations

     28    SECTION 3.03  

Execution, Authentication, Delivery and Dating

     28    SECTION 3.04  

Temporary Notes

     30    SECTION 3.05  

Registration, Registration of Transfer and Exchange

     30    SECTION 3.06  

Mutilated, Destroyed, Lost and Stolen Notes

     31    SECTION 3.07  

Payment of Interest; Interest Rights Preserved

     32    SECTION 3.08  

Persons Deemed Owners

     33    SECTION 3.09  

Cancellation

     33    SECTION 3.10  

Computation of Interest

     33    SECTION 3.11  

Book-Entry and Transfer Provisions

     34    SECTION 3.12  

CUSIP Numbers

     40    SECTION 3.13  

Additional Notes

     40    SECTION 3.14  

Additional Interest

     40    ARTICLE FOUR    SATISFACTION AND DISCHARGE    SECTION 4.01  

Satisfaction and Discharge of Indenture

     40    SECTION 4.02  

Application of Trust Money

     41    ARTICLE FIVE    REMEDIES    SECTION 5.01  

Events of Default

     42    SECTION 5.02  

Acceleration of Maturity; Rescission and Annulment

     44    SECTION 5.03  

Collection of Indebtedness and Suits for Enforcement by Trustee

     45    SECTION 5.04  

Trustee May File Proofs of Claim

     46    SECTION 5.05  

Trustee May Enforce Claims Without Possession of Notes

     46    SECTION 5.06  

Application of Money Collected

     47    SECTION 5.07  

Limitation on Suits

     47    SECTION 5.08  

Unconditional Right of Holders to Receive Principal, Premium and Interest

     48    SECTION 5.09  

Restoration of Rights and Remedies

     48    SECTION 5.10  

Rights and Remedies Cumulative

     48    SECTION 5.11  

Delay or Omission Not Waiver

     49    SECTION 5.12  

Control by Holders

     49    SECTION 5.13  

Waiver of Past Defaults

     49    SECTION 5.14  

Waiver of Stay or Extension Laws

     49    ARTICLE SIX    THE TRUSTEE    SECTION 6.01  

Duties of the Trustee

     50    SECTION 6.02  

Notice of Defaults

     51   

 

ii



--------------------------------------------------------------------------------

SECTION 6.03  

Certain Rights of Trustee

     51    SECTION 6.04  

Trustee Not Responsible for Recitals or Issuance of Notes

     53    SECTION 6.05  

May Hold Notes

     53    SECTION 6.06  

Money Held in Trust

     53    SECTION 6.07  

Compensation and Reimbursement

     54    SECTION 6.08  

Corporate Trustee Required; Eligibility

     54    SECTION 6.09  

Resignation and Removal; Appointment of Successor

     55    SECTION 6.10  

Acceptance of Appointment by Successor

     56    SECTION 6.11  

Merger, Conversion, Consolidation or Succession to Business

     56    SECTION 6.12  

Appointment of Authenticating Agent

     57    ARTICLE SEVEN    HOLDERS LISTS AND REPORTS BY TRUSTEE AND ISSUERS   
SECTION 7.01  

Issuers to Furnish Trustee Names and Addresses

     58    SECTION 7.02  

Disclosure of Names and Addresses of Holders

     59    SECTION 7.03  

Reports by Trustee

     59    ARTICLE EIGHT    MERGER, CONSOLIDATION OR SALE OF ALL OR
SUBSTANTIALLY ALL ASSETS    SECTION 8.01  

Issuers May Consolidate, Etc., Only on Certain Terms

     59    SECTION 8.02  

Guarantors May Consolidate, Etc., Only on Certain Terms

     60    SECTION 8.03  

Successor Substituted

     61    ARTICLE NINE    SUPPLEMENTAL INDENTURES    SECTION 9.01  

Amendments or Supplements Without Consent of Holders

     61    SECTION 9.02  

Amendments, Supplements or Waivers with Consent of Holders

     62    SECTION 9.03  

Execution of Amendments, Supplements or Waivers

     63    SECTION 9.04  

Effect of Amendments, Supplements or Waivers

     63    SECTION 9.05  

Conformity with Trust Indenture Act

     63    SECTION 9.06  

Reference in Notes to Supplemental Indentures

     64    SECTION 9.07  

Notice of Supplemental Indentures

     64    ARTICLE TEN    COVENANTS    SECTION 10.01  

Payment of Principal, Premium, if Any, and Interest

     64    SECTION 10.02  

Maintenance of Office or Agency

     64    SECTION 10.03  

Money for Notes Payments to Be Held in Trust

     65    SECTION 10.04  

Corporate Existence

     66    SECTION 10.05  

Statement by Officers as to Default

     66   

 

iii



--------------------------------------------------------------------------------

SECTION 10.06  

Reports and Other Information

     66    SECTION 10.07  

Future Subsidiary Guarantors

     69    ARTICLE ELEVEN    REPURCHASE OF NOTES UPON A FUNDAMENTAL CHANGE   
SECTION 11.01  

Sinking Fund

     69    SECTION 11.02  

Repurchase at Option of Holders Upon a Fundamental Change

     69    SECTION 11.03  

Withdrawal of Fundamental Change Repurchase Notice

     72    SECTION 11.04  

Deposit of Fundamental Change Repurchase Price

     72    SECTION 11.05  

Covenant to Comply with Applicable Laws Upon Repurchase of Notes

     73    ARTICLE TWELVE    GUARANTEES    SECTION 12.01  

Guarantees

     73    SECTION 12.02  

Severability

     75    SECTION 12.03  

Ranking of Guarantee

     75    SECTION 12.04  

Limitation of Guarantors’ Liability

     75    SECTION 12.05  

Contribution

     75    SECTION 12.06  

Subrogation

     76    SECTION 12.07  

Reinstatement

     76    SECTION 12.08  

Release of a Guarantor

     76    SECTION 12.09  

Benefits Acknowledged

     77    ARTICLE THIRTEEN    EXCHANGE OF NOTES    SECTION 13.01  

Exchange Privilege

     77    SECTION 13.02  

[reserved]

     77    SECTION 13.03  

Exchange Procedure

     77    SECTION 13.04  

Settlement upon Exchange

     79    SECTION 13.05  

Increased Exchange Rate Applicable to Certain Notes Surrendered in Connection
with Fundamental Changes

     80    SECTION 13.06  

Adjustment of Exchange Rate

     81    SECTION 13.07  

Adjustments of Prices

     89    SECTION 13.08  

Effect of Recapitalizations, Reclassifications and Changes of the Common Stock

     90    SECTION 13.09  

Certain Covenants

     91    SECTION 13.10  

Responsibility of Trustee

     91    SECTION 13.11  

Notice to Holders Prior to Certain Actions

     92    SECTION 13.12  

Stockholder Rights Plans

     93   

 

iv



--------------------------------------------------------------------------------

ARTICLE FOURTEEN    SUBORDINATION    SECTION 14.01  

Agreement to Subordinate

     93    SECTION 14.02  

Liquidation, Dissolution, Bankruptcy

     93    SECTION 14.03  

Default on Designated First Lien Indebtedness of the Issuers

     94    SECTION 14.04  

Acceleration of Payment of Notes

     95    SECTION 14.05  

When Distribution Must Be Paid Over

     95    SECTION 14.06  

Subrogation

     95    SECTION 14.07  

Relative Rights

     95    SECTION 14.08  

Subordination May Not Be Impaired by Issuers

     96    SECTION 14.09  

Rights of Trustee and Paying Agent

     96    SECTION 14.10  

Distribution or Notice to Representative

     96    SECTION 14.11  

Article Fourteen Not To Prevent Events of Default or Limit Right To Accelerate

     96    SECTION 14.12  

Trust Moneys Not Subordinated

     97    SECTION 14.13  

Trustee Entitled To Rely

     97    SECTION 14.14  

Trustee To Effectuate Subordination

     97    SECTION 14.15  

Trustee Not Fiduciary for Holders of Designated First Lien Indebtedness of the
Issuers

     97    SECTION 14.16  

Reliance by Holders of Designated First Lien Indebtedness of the Issuers on
Subordination Provisions

     98    ARTICLE FIFTEEN    SUBORDINATION OF GUARANTEES    SECTION 15.01  

Agreement to Subordinate

     98    SECTION 15.02  

Liquidation, Dissolution, Bankruptcy

     99    SECTION 15.03  

Default on Designated First Lien Indebtedness of a Guarantor

     99    SECTION 15.04  

Demand for Payment

     100    SECTION 15.05  

When Distribution Must Be Paid Over

     100    SECTION 15.06  

Subrogation

     101    SECTION 15.07  

Relative Rights

     101    SECTION 15.08  

Subordination May Not Be Impaired by a Guarantor

     101    SECTION 15.09  

Rights of Trustee and Paying Agent

     101    SECTION 15.10  

Distribution or Notice to Representative

     102    SECTION 15.11  

Article Fifteen Not To Prevent Events of Default or Limit Right To Demand
Payment

     102    SECTION 15.12  

Trust Moneys Not Subordinated

     102    SECTION 15.13  

Trustee Entitled To Rely

     102    SECTION 15.14  

Trustee To Effectuate Subordination

     103    SECTION 15.15  

Trustee Not Fiduciary for Holders of Designated First Lien Indebtedness of
Guarantors

     103    SECTION 15.16  

Reliance by Holders of Designated First Lien Indebtedness of a Guarantor on
Subordination Provisions

     103   

 

v



--------------------------------------------------------------------------------

EXHIBITS

EXHIBIT A — Form of Note

EXHIBIT B — Form of Certificate of Transfer

EXHIBIT C — Form of Certificate of Exchange

EXHIBIT D — Form of Supplemental Indenture

EXHIBIT E — Form of Incumbency Certificate

EXHIBIT F — Form of Notice of Exchange

EXHIBIT G — Form of Repurchase Notice

 

vi



--------------------------------------------------------------------------------

INDENTURE, dated as of [—] (this “Indenture”), among CLEARWIRE COMMUNICATIONS,
LLC, a Delaware limited liability company (the “Company”) having its principal
executive offices at 1475 120th Avenue NE, Bellevue, WA 98005, the direct
subsidiary of the Company, CLEARWIRE FINANCE, INC., a Delaware corporation
(“Finance Co” and, together with the Company, the “Issuers”) having its
principal executive offices at 1475 120th Avenue NE, Bellevue, WA 98005, the
Guarantors (as defined below) from time to time party hereto, and [WILMINGTON
TRUST, NATIONAL ASSOCIATION], a federal savings bank, as trustee (in such
capacity, the “Trustee”).

RECITALS OF THE ISSUERS

The Issuers have duly authorized the creation of an issue of 1.00% Exchangeable
Notes due 2018 (the “Notes”), and to provide therefor the Issuers have duly
authorized the execution and delivery of this Indenture. As used herein, “Notes”
shall include any Additional Notes that are issued pursuant to this Indenture
unless the context otherwise requires.

Each Guarantor named in the signature pages hereto has duly authorized its
Guarantee of the Notes and to provide therefor each such Guarantor has duly
authorized the execution and delivery of this Indenture.

All things necessary have been done to make the Notes, when executed by the
Issuers and authenticated and delivered hereunder and duly issued by the
Issuers, the valid and legally binding obligations of the Issuers and to make
this Indenture a valid and legally binding agreement of the Issuers, in
accordance with their and its terms.

All things necessary have been done to make the Guarantees, upon execution and
delivery of this Indenture, the valid obligations of each Guarantor and to make
this Indenture a valid and legally binding agreement of each Guarantor, in
accordance with their and its terms.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

ARTICLE ONE

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

SECTION 1.01 Definitions.

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

(a) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;



--------------------------------------------------------------------------------

(b) all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein, and the terms “cash transaction” and “self-liquidating paper”, as used
in TIA Section 311, shall have the meanings assigned to them in the rules of the
Commission adopted under the Trust Indenture Act;

(c) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP (as herein defined); and

(d) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of any Notes sold in reliance on Rule 144A.

“Act,” when used with respect to any Holder, has the meaning specified in
Section 1.04(a) of this Indenture.

“Additional Notes” has the meaning set forth in Section 3.03.

“Additional Settlement Consideration” has the meaning specified in
Section 13.04(c) of this Indenture.

“Additional Shares” has the meaning specified in Section 13.05(a) of this
Indenture.

“Adjusted Net Assets” has the meaning specified in Section 12.05 of this
Indenture.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent” means any Note Registrar, co-registrar, Paying Agent, Exchange Agent, or
additional paying or exchange agent.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Authenticating Agent” has the meaning specified in Section 6.12 of this
Indenture.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization or
relief of debtors or any amendment to, succession to or change in any such law.

“Blockage Notice” has the meaning specified in Section 14.03 of this Indenture.

“Board of Directors” means:

(1) with respect to a corporation, the Board of Directors of the corporation or
any committee thereof duly authorized to act on behalf of the Board of Directors
with respect to the relevant matter;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limit liability company, the Board of Directors of the
managing member; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors and to be in full force and effect on the
date of such certification, and, if required by this Indenture, delivered to the
Trustee.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in The City of New York are
authorized or obligated by law, regulation or executive order to close.

“Capital Stock” means

(1) in the case of a corporation, corporate stock,

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock,

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited), and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Class B Common Stock” means Class B common stock of Parent, par value $0.0001
per share.

 

3



--------------------------------------------------------------------------------

“Class B Common Units” has the meaning specified in the Operating Agreement.

“Clause A Distribution” has the meaning specified in Section 13.06(c) of this
Indenture.

“Clause B Distribution” has the meaning specified in Section 13.06(c) of this
Indenture.

“Clause C Distribution” has the meaning specified in Section 13.06(c) of this
Indenture.

“Clearstream” means Clearstream Banking, Société Anonyme, and its successors.

“Clearwire International” means Clearwire International, LLC, a Washington
limited liability company.

“close of business” means 5:00 p.m., New York City time.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Common Stock” means the Class A common stock of Parent, par value $0.0001 per
share, subject to Section 13.08 hereto.

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture, until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(b) to advance or supply funds

(1) for the purchase or payment of any such primary obligation, or

(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Corporate Trust Office” means the principal corporate trust office of the
Trustee, at which at any particular time its corporate trust business shall be
administered, which office at the

 

4



--------------------------------------------------------------------------------

date of execution of this Indenture is located at [Wilmington Trust, National
Association, Corporate Capital Markets, 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402-1544, Attention: Clearwire Communications, LLC
Administrator]3, except that with respect to presentation of the Notes for
payment or for registration of transfer or exchange, such term shall mean the
office or agency of the Trustee at which, at any particular time, its corporate
agency business shall be conducted.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.

“Defaulted Interest” has the meaning specified in Section 3.07 of this
Indenture.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 3.11 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

“Depositary” means The Depository Trust Company (“DTC”), its nominees and their
respective successors.

“Designated First Lien Indebtedness” means any Obligations outstanding under the
First-Priority Indentures.

“Distributed Property” has the meaning specified in Section 13.06(c) of this
Indenture.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person other than a Foreign Subsidiary.

“Effective Date” has the meaning specified in Section 13.05(c) of this
Indenture.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equityholders’ Agreement” means the Equityholders Agreement dated as of the
effective date of the Restated Certificate of Incorporation, by and among
Parent, Sprint HoldCo, LLC, Eagle River Holdings, LLC, Comcast Wireless
Investment I, Inc., Comcast Wireless Investment II, Inc., Comcast Wireless
Investment III, Inc., Comcast Wireless Investment IV, Inc., Comcast Wireless
Investment V, Inc., TWC Wireless Holdings I LLC, TWC Wireless Holdings II LLC,
TWC Wireless Holdings III LLC, Google Inc., BHN Spectrum Investments,

 

3 

To be confirmed.

 

5



--------------------------------------------------------------------------------

LLC, Intel Capital Wireless Investment Corporation 2008A, Intel Capital Wireless
Investment Corporation 2008B, Intel Capital Wireless Investment Corporation
2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation, and
Middlefield Ventures, Inc., as amended on December 8, 2010 (as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time).

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default” has the meaning specified in Section 5.01 of this Indenture.

“Ex-Dividend Date” means the first date on which shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance or distribution in question, from
Parent or, if applicable, from the seller of Common Stock on such exchange or
market (in the form of due bills or otherwise) as determined by such exchange or
market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Exchange Agent” has the meaning specified in Section 10.02 of this Indenture.
The Trustee will initially act as Exchange Agent.

“Exchange Date” has the meaning specified in Section 13.03(c) of this Indenture.

“Exchange Obligation” has the meaning specified in Section 13.01 of this
Indenture.

“Exchange Privilege Condition” means either of the following shall have
occurred: (a) the Merger Agreement shall have been terminated in accordance with
its terms, or (b) the transactions contemplated by the Merger Agreement shall
have been consummated.

“Exchange Rate” has the meaning specified in Section 13.01 of this Indenture.

“Exchange Shares” means any shares of Common Stock issuable upon exchange of the
Notes pursuant to Article Thirteen.

“FCC” means the Federal Communications Commission and any successor thereto.

“FCC License” means any paging, mobile telephone, specialized mobile radio,
microwave or personal communications services and any other license, permit,
consent, certificate of compliance, franchise, approval, waiver or authorization
granted or issued by the FCC, including any of the foregoing authorizing or
permitting the acquisition, construction or operation of any Wireless
Communications System.

“FCC License Rights” means any right, title or interest in, to or under any FCC
License, whether directly or indirectly held, including, without limitation, any
rights owned, granted, approved or issued directly or indirectly by the FCC or
held, leased, licensed or otherwise acquired from or through any party
(including without limitation any rights under Spectrum Leases).

 

6



--------------------------------------------------------------------------------

“Fee Entitlement Termination” has the meaning given such term in the Merger
Agreement.

“Fee Waiver” has the meaning given such term in the Merger Agreement.

“Finance Co” means the Person named as the “Finance Co” in the first paragraph
of this Indenture, until a successor Person shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter “Finance Co” shall
mean such successor Person.

“First-Priority Indentures” means the indentures pursuant to which the
First-Priority Notes were issued.

“First-Priority Notes” means (i) the Issuers’ existing 12% Senior Secured Notes
due 2015 outstanding on the Issue Date and (ii) the Issuers’ existing 14.75%
First-Priority Senior Secured Notes due 2016 outstanding on the Issue Date.

“Foreign Subsidiary” means, with respect to any Person, (1) any Subsidiary of
such Person that is not organized or existing under the laws of the United
States, any state thereof or the District of Columbia, and any Subsidiary of
such Subsidiary and (2) Clearwire International.

“Fundamental Change” shall be deemed to have occurred if, after the Issue Date,
any of the following occurs:

(1) (A) the consummation of any transaction or event (whether by means of an
exchange offer, liquidation, tender offer, consolidation, merger, combination,
recapitalization or otherwise) in connection with which 90% or more of the
Common Stock is exchanged for, converted into, acquired for or constitutes
solely the right to receive, consideration 10% or more of which is not common
stock that is listed on, or immediately after the transaction or event will be
listed on, the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market; or

(B) Permitted Holders shall own, acquire or control (or have the right to own,
acquire or control) shares of Common Stock that were issued by Parent to the
public prior to the Issue Date to the extent any such shares constitute more
than 1% of the shares of Common Stock outstanding as of the Issue Date;
provided, that this clause (B) shall not apply to Sprint or its Affiliates; or

(C) either of the Issuers becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any “person” or “group” (within the
meaning of Section 13(d) or Section 14(d)(2) of the Exchange Act or any
successor provision) including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), other than the Permitted Holders, in a single transaction or
in a related series of transactions, by way of merger, consolidation or other
business combination or other acquisition of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision) of a
majority or more of the total voting power of the voting stock of Parent or any
of its direct or indirect parents; or

 

7



--------------------------------------------------------------------------------

(2) Parent is involved in a consolidation with or merger into any other person,
or any merger of another person (other than one of its Subsidiaries) into
Parent, or any other similar transaction or series of related transactions
pursuant to which shares of Common Stock will be converted into cash, securities
or other property or Parent sells, leases or transfers in one transaction or a
series of related transactions all or substantially all of the property and
assets of Parent and its Subsidiaries, taken as a whole; provided, however, that
a Fundamental Change will not be deemed to have occurred pursuant to this clause
(2) if at least 90% of the consideration received, excluding cash payments for
fractional shares, by holders of Common Stock in the transaction or transactions
under this clause (2) consists of shares of common stock that are listed on the
New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or any of their respective successors) and as a result of this
transaction or transactions, the Notes become convertible or exchangeable into
such consideration; or

(3) Common Stock (or any other security into which the Notes become convertible
or exchangeable in connection with a reorganization event of Parent) ceases to
be listed on the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market; or

(4) Shareholders of Parent approve any plan for its liquidation, dissolution or
termination;

provided, that any transaction with Sprint or its Affiliates, including, without
limitation, the Sprint Merger, shall not constitute a Fundamental Change.

“Fundamental Change Issuer Notice” has the meaning specified in Section 11.02(c)
of this Indenture.

“Fundamental Change Repurchase Date” has the meaning specified in
Section 11.02(a) of this Indenture.

“Fundamental Change Repurchase Notice” has the meaning specified in
Section 11.02(b) of this Indenture.

“Fundamental Change Repurchase Price” has the meaning specified in
Section 11.02(a) of this Indenture.

“Funding Guarantor” has the meaning specified in Section 12.05 of this
Indenture.

“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Issue Date. At any time after the Issue Date, the Issuers
may elect to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided in this Indenture); provided that any such election, once made, shall
be irrevocable; provided, further, that any calculation or determination in this

 

8



--------------------------------------------------------------------------------

Indenture that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Issuers’ election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Issuers shall
give notice of any such election made in accordance with this definition to the
Trustee and the Holders of Notes.

“Global Note Legend” means the legend set forth in Section 2.03 hereof, which is
required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means the Notes deposited with or on behalf of and registered in
the name of the Depositary or its nominee, substantially in the form of Exhibit
A hereto and that bear the Global Note Legend and that have the “Schedule of
Exchanges of Interests in the Global Note” attached thereto, issued in
accordance with Section 2.01 hereof.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

“Guarantee” means the guarantee by any Guarantor of the Issuers’ obligations
under this Indenture.

“Guarantee Blockage Notice” has the meaning specified in Section 15.03 of this
Indenture.

“Guarantee Payment Blockage Period” has the meaning specified in Section 15.03
of this Indenture.

“Guarantor” means each Wholly Owned Domestic Subsidiary of the Company on the
Issue Date and any other Persons that become guarantors under this Indenture in
accordance with the terms of this Indenture.

“Guarantor Payment Default” has the meaning specified in Section 15.03 of this
Indenture.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under

(a) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(b) other agreements or arrangements designed to manage, hedge or protect such
Person against fluctuations in currency exchange, interest rates or commodity
prices.

“Holder” means a registered holder of Notes.

“Indebtedness” means, with respect to any Person,

 

9



--------------------------------------------------------------------------------

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(1) in respect of borrowed money;

(2) evidenced by bonds, Notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof);

(3) representing the deferred and unpaid balance of the purchase price of any
property (including capitalized lease obligations), except any such balance that
constitutes a trade payable or similar obligation to a trade creditor, in each
case accrued in the ordinary course of business; or

(4) representing any interest rate Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person, other than by endorsement of negotiable instruments for
collection in the ordinary course of business; and

(c) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person, whether or not such Indebtedness is
assumed by such Person;

provided, however, that (x) Contingent Obligations incurred in the ordinary
course of business, (y) Spectrum Leases or any guarantee of obligations under
Spectrum Leases or FCC License Rights and (z) obligations under or in respect of
Receivables Facilities shall be deemed not to constitute Indebtedness.

“Indenture” means this instrument as originally executed and as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this Indenture and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be part of and govern this
instrument and any such supplemental indenture, respectively.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes.

“Issue Date” means [—].

 

10



--------------------------------------------------------------------------------

“Issuer Request” or “Issuer Order” means a written request or order (which may
be in the form of a standing order or request) delivered to the Trustee and
signed in the name of each of the Issuers, in each case by any of the following
Officers: Chairman, President, any Vice President, Treasurer or an Assistant
Treasurer.

“Issuers” means the Persons named as the “Issuers” in the first paragraph of
this Indenture, until successor Persons shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Issuers” shall mean
such successor Persons.

“Issuers’ Cancellation Condition” means that a Fee Entitlement Termination shall
have occurred and no Fee Waiver shall have been delivered within the required
time period set forth in Section 6.3(c) of the Merger Agreement.

“Issuers’ Exchange Condition” means that the Merger Agreement shall have been
terminated pursuant to Section 6.1(c)(iii) thereof.

“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is traded. If the Common Stock is not listed for trading
on a U.S. national or regional securities exchange on the relevant date, the
“Last Reported Sale Price” shall be the last quoted bid price for the Common
Stock in the over-the-counter market on the relevant date as reported by OTC
Markets Group, Inc. or a similar organization. If the Common Stock is not so
quoted, the “Last Reported Sale Price” shall be the average of the midpoint of
the last bid and ask prices for the Common Stock on the relevant date from each
of at least three nationally recognized independent investment banking firms
selected by the Issuers for this purpose.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Maturity,” when used with respect to any Note, means the date on which the
principal of such Note or an installment of principal becomes due and payable as
therein or herein provided, whether at the Stated Maturity or by declaration of
acceleration, notice of repurchase or otherwise.

“Merger Agreement” has the meaning set forth in the Note Purchase Agreement.

“Merger Event” has the meaning specified in Section 13.08(a) of this Indenture.

“Non-U.S. Person” means a Person who is not a U.S. Person (as defined in
Regulation S).

 

11



--------------------------------------------------------------------------------

“Non-Guarantor Payment Default” has the meaning specified in Section 15.03 of
this Indenture.

“Non-payment Default” has the meaning specified in Section 14.03 of this
Indenture.

“Note Documents” means the Notes, the Guarantees and this Indenture.

“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of December [—], 2012, among Parent, the Company, Finance Co and Sprint.

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 3.05.

“Notes” has the meaning stated in the first recital of this Indenture and more
particularly means any Notes authenticated and delivered under this Indenture.
The Notes, including the Additional Notes, shall be treated as a single class
for all purposes of this Indenture, and unless the context otherwise requires,
all references to the Notes shall include any Additional Notes.

“Notice of Exchange” has the meaning specified in Section 13.03(b) of this
Indenture.

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), penalties, fees, indemnifications, reimbursements (including,
without limitation, reimbursement obligations with respect to letters of credit
and banker’s acceptances), damages and other liabilities, and guarantees of
payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

“Officer” means the Chairman of the Board of Directors, the President, any
Executive Vice President, Senior Vice President or Vice President, the Treasurer
or the Secretary of the Company or Finance Co.

“Officers’ Certificate” means a certificate signed on behalf of the Issuers by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company that meets the requirements set forth in this
Indenture.

“open of business” means 9:00 a.m., New York City time.

“Operating Agreement” means the Amended and Restated Operating Agreement of the
Company, dated as of November 28, 2008, as amended, supplemented or otherwise
modified from time to time.

“Opinion of Counsel” means, with respect to any Person, a written opinion
reasonably acceptable to the Trustee from legal counsel. The counsel may be
counsel for such Person, including an employee of such Person.

 

12



--------------------------------------------------------------------------------

“Outstanding,” when used with respect to Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:

(i) Notes theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation;

(ii) Notes, or portions thereof, that have become due and payable (whether at
the Stated Maturity Date, upon any Fundamental Change Repurchase Date or upon
exchange or otherwise) and for whose payment money in the necessary amount and
shares of Common Stock (or other consideration due upon exchange), as
applicable, has been theretofore deposited with the Trustee or any Paying Agent
(other than the Issuers) in trust or set aside and segregated in trust by the
Issuers (if any Issuer shall act as Paying Agent) for the Holders of such Notes;
and

(iii) Notes which have been paid pursuant to Section 3.06 or in exchange for or
in lieu of which other Notes have been authenticated and delivered pursuant to
this Indenture, other than any such Notes in respect of which there shall have
been presented to the Trustee proof satisfactory to it that such Notes are held
by a bona fide purchaser in whose hands the Notes are valid obligations of the
Issuers;

provided, however, that in determining whether the Holders of the requisite
principal amount of Outstanding Notes have given any request, demand,
authorization, direction, consent, notice or waiver hereunder, and for the
purpose of making the calculations required by TIA Section 313, Notes owned by
the Issuers or any other obligor upon the Notes or any Affiliate of the Company
(other than Sprint) or such other obligor shall be disregarded and deemed not to
be Outstanding, except that, in determining whether the Trustee shall be
protected in making such calculation or in relying upon any such request,
demand, authorization, direction, notice, consent or waiver, only Notes which a
Responsible Officer of the Trustee actually knows to be so owned shall be so
disregarded.

“Parent” means Clearwire Corporation and its successors.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“pay its Guarantee” has the meaning specified in Section 15.03 of this
Indenture.

“pay the Notes” has the meaning specified in Section 14.03 of this Indenture.

“Paying Agent” has the meaning specified in Section 10.02 of this Indenture. The
Trustee will initially act as Paying Agent.

“Payment Blockage Notice” has the meaning specified in Section 14.03 of this
Indenture.

“Payment Default” has the meaning specified in Section 14.03 of this Indenture.

 

13



--------------------------------------------------------------------------------

“Permitted Holders” means (i) Sprint, Comcast Corporation, Bright House
Networks, LLC and Intel Corporation, any of their respective successors and
their respective Affiliates or (ii) any “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members, provided that in the case
of such “group” and without giving effect to the existence of such “group” or
any other “group,” such Persons specified in (i), collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company or any of its direct or indirect parent entities
held by such “group”; provided, that for purposes of clause (1)(B) of the
definition of Fundamental Change, Affiliate shall mean a direct or indirect
Subsidiary of such Person or such Person’s parent company or any Affiliate that
such Person (or its parent company) can directly or indirectly control or
otherwise cause to refrain from purchasing securities.

“Permitted Junior Securities” means:

(1) equity interests in the Company, any Guarantor or any direct or indirect
parent of the Company; or

(2) unsecured debt securities that are subordinated to all Senior Indebtedness
(and any debt securities issued in exchange for Senior Indebtedness) to
substantially the same extent as, or to a greater extent than, the Notes and the
related Guarantees are subordinated to Designated First Lien Indebtedness
hereunder;

provided that the term “Permitted Junior Securities” shall not include any
securities distributed pursuant to a plan of reorganization if the Indebtedness
under Designated First Lien Indebtedness is treated as part of the same class as
the Notes for purposes of such plan of reorganization; provided, further that to
the extent that any Designated First Lien Indebtedness outstanding on the date
of consummation of any such plan of reorganization is not paid in full in cash
on such date, the holders of any Designated First Lien Indebtedness not so paid
in full in cash have consented to the terms of such plan of reorganization.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 3.06 in exchange for a mutilated Note or in lieu of a lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

“Private Placement Legend” has the meaning specified in Section 2.03 of this
Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Receivables Facility” means one or more receivables financing facilities, as
amended from time to time, the Indebtedness of which is non-recourse (except for
standard representations, warranties, covenants and indemnities made in
connection with such facilities) to the Issuers and the Guarantors pursuant to
which the Issuers and/or any of their Subsidiaries sells their accounts
receivable to a Person that is not a Guarantor.

 

14



--------------------------------------------------------------------------------

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock (or other security)
have the right to receive any cash, securities or other property or in which the
Common Stock (or other applicable security) is exchanged for or converted into
any combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors of Parent, by
statute, by contract or otherwise).

“Reference Property” has the meaning specified in Section 13.08(a) of this
Indenture.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Issue Date, between the Issuers, the Guarantors,
Parent and Sprint, as such agreement may be amended, modified or supplemented
from time to time.

“Regular Record Date” has the meaning specified in Section 3.01 of this
Indenture.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes sold in reliance on Rule 903 of Regulation S.

“Responsible Officer,” when used with respect to the Trustee, means any vice
president, any assistant treasurer, any trust officer or assistant trust
officer, or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above-designated officers, in each case
assigned by the Trustee to administer its corporate trust matters, and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of this Indenture.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend (which shall initially include all Notes issued to Sprint).

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Period” means the distribution compliance period applicable to
domestic issuers set forth in Regulation S.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

15



--------------------------------------------------------------------------------

“Rule 904” means Rule 904 promulgated under the Securities Act.

“Secured Notes” means, collectively, (i) the First Priority Notes and (ii) the
Issuers’ 12% Second-Priority Secured Notes due 2017 outstanding on the Issue
Date.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission promulgated thereunder.

“Senior Indebtedness” means

(a) all Hedging Obligations (and guarantees thereof) permitted to be incurred
under the terms of the indentures governing the Secured Notes;

(b) any other Indebtedness of the Issuers or any Guarantor permitted to be
incurred under the terms of the indentures governing the Secured Notes, unless
the instrument under which such Indebtedness is incurred expressly provides that
it is on a parity with or subordinated in right of payment to the Notes or any
Guarantee; and

(c) all Obligations with respect to the items listed in the preceding clauses
(a) and (b).

“Sprint Merger” means the transactions contemplated by the Merger Agreement.

“Significant Subsidiary” means any Guarantor that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such regulation is in effect on the date
hereof. “Special Record Date” for the payment of any Defaulted Interest means a
date fixed by the Trustee pursuant to Section 3.07.

“Spectrum Lease” any lease, license, agreement or other arrangement pursuant to
which the Issuers or any Guarantor leases, licenses or otherwise acquires or
obtains any rights, whether exclusive or non-exclusive, with respect to any FCC
License, to which the Issuers or any Guarantor is now or may hereafter become a
party, as amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

“Spin-Off” has the meaning specified in Section 13.06(c) of this Indenture.

“Sprint” means Sprint Nextel Corporation, a Kansas corporation.

“Stated Maturity,” when used with respect to any Note or any installment of
principal thereof or interest thereon, means the date specified in such Notes as
the fixed date on which the principal of such Notes or such installment of
principal or interest is due and payable.

“Stock Delivery Agreement” means the Stock Delivery Agreement, by and among the
Issuers and Parent, dated the date hereof.

“Stock Price” has the meaning specified in Section 13.05(c) of this Indenture.

 

16



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means

(a) with respect to the Issuers, any Indebtedness of the Issuers which is by its
terms subordinated in right of payment to the Notes, and

(b) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to the Guarantee of such
Guarantor.

“Subsidiary” means, with respect to any Person,

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(2) any partnership, joint venture, limited liability company or similar entity
of which

(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(y) such Person or any Subsidiary of such Person is a controlling general
partner managing member of such entity.

“Successor Company” has the meaning specified in Section 8.01 of this Indenture.

“Successor Person” has the meaning specified in Section 8.02 of this Indenture.

“Trading Day” means a day on which (i) trading in the Common Stock generally
occurs on the NASDAQ Global Select Market or, if the Common Stock is not then
listed on the NASDAQ Global Select Market, on the principal other U.S. national
or regional securities exchange on which the Common Stock is then listed or, if
the Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Common Stock is then traded
and (ii) a Last Reported Sale Price for the Common Stock is available on such
securities exchange or market; provided that if the Common Stock (or other
security for which a closing sale price must be determined) is not so listed or
traded, “Trading Day” means a Business Day.

“Trigger Event” has the meaning specified in Section 13.06(c) of this Indenture.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
at the date as of which this Indenture was executed, except as provided in
Section 9.05.

 

17



--------------------------------------------------------------------------------

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

“unit of Reference Property” has the meaning specified in Section 13.08(a) of
this Indenture.

“Valuation Period” has the meaning specified in Section 13.06(c) of this
Indenture.

“Wholly Owned,” when referring to a Subsidiary of any Person, means a Subsidiary
of such Person, 100% of the outstanding Capital Stock or other ownership
interests of which (other than directors’ qualifying shares) shall at the time
be owned by such Person or by one or more Wholly Owned Subsidiaries of such
Person.

“Wireless Communications System” means any system to provide telecommunications
services, including, without limitation, specialized mobile radio system, radio
paging system, mobile telephone system, cellular radio telecommunications
system, conventional mobile telephone system, personal communications system,
EBS/ITFS-based system or BRS/MDS/MMDS-based system, data transmission system or
any other paging, mobile telephone, radio, microwave, communications, broadband
or data transmission system.

SECTION 1.02 Compliance Certificates and Opinions.

Upon any application or request by the Issuers to the Trustee to take any action
under any provision of this Indenture, the Issuers shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent, if any, provided
for in this Indenture (including any covenant compliance with which constitutes
a condition precedent) relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than pursuant to
Section 10.05(a)) shall include:

(1) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

18



--------------------------------------------------------------------------------

SECTION 1.03 Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an officer of the Company or Finance Co may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company or Finance Co stating
that the information with respect to such factual matters is in the possession
of the Company or Finance Co, as applicable, unless such counsel knows, or in
the exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

SECTION 1.04 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agents duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Issuers. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Issuers, if made in the manner
provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of authority.
The fact and date of the execution of any such instrument or writing, or the
authority of the Person executing the same, may also be proved in any other
manner that the Trustee deems sufficient.

 

19



--------------------------------------------------------------------------------

(c) The principal amount and serial numbers of Notes held by any Person, and the
date of holding the same, shall be proved by the Note Register.

(d) If the Issuers shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Issuers may,
at their option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Issuers
shall have no obligation to do so. Notwithstanding TIA Section 316(c), such
record date shall be the record date specified in or pursuant to such Board
Resolution, which shall be a date not earlier than the date 30 days prior to the
first solicitation of Holders generally in connection therewith and not later
than the date such solicitation is completed. If such a record date is fixed,
such request, demand, authorization, direction, notice, consent, waiver or other
Act may be given before or after such record date, but only the Holders of
record at the close of business on such record date shall be deemed to be
Holders for the purposes of determining whether Holders of the requisite
proportion of Outstanding Notes have authorized or agreed or consented to such
request, demand, authorization, direction, notice, consent, waiver or other Act,
and for that purpose the Outstanding Notes shall be computed as of such record
date; provided that no such authorization, agreement or consent by the Holders
on such record date shall be deemed effective unless it shall become effective
pursuant to the provisions of this Indenture not later than eleven months after
the record date. Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee, the Issuers or any
Guarantor in reliance thereon, whether or not notation of such action is made
upon such Note.

SECTION 1.05 Notices, Etc., to Trustee, Issuers, Any Guarantor and Agent.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

(1) the Trustee by any Holder or by the Issuers or any Guarantor shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing (which may be via facsimile) to or with the Trustee at [Wilmington
Trust, National Association, Corporate Capital Markets, 50 South Sixth Street,
Suite 1290, Minneapolis, MN 55402-1544, Fax (612) 217-5651, Attention: Clearwire
Communications, LLC Administrator]4, or

(2) the Issuers or any Guarantor by the Trustee or by any Holder shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if made, given, furnished or delivered in writing and mailed,
first-class postage prepaid, or delivered by recognized overnight courier, to
the Issuers or such Guarantor addressed to it at the address of its principal
office specified in the first paragraph, Attention: General Counsel, or at any
other address previously furnished in writing to the Trustee by the Issuers or
such Guarantor.

 

4  To be confirmed.

 

20



--------------------------------------------------------------------------------

SECTION 1.06 Notice to Holders; Waiver.

Where this Indenture provides for notice of any event to Holders by the Issuers
or the Trustee, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, to
each Holder affected by such event, at his address as it appears in the Note
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Notices given by
publication shall be deemed given on the first date on which publication is made
and notices given by first-class mail, postage prepaid, shall be deemed given
five calendar days after mailing.

In case by reason of the suspension of or irregularities in regular mail service
or by reason of any other cause, it shall be impracticable to mail notice of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then any manner of giving such notice as shall be
satisfactory to the Trustee shall be deemed to be a sufficient giving of such
notice for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

SECTION 1.07 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

SECTION 1.08 Successors and Assigns.

All agreements of the Issuers in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 12.08 hereof.

SECTION 1.09 Separability Clause.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

21



--------------------------------------------------------------------------------

SECTION 1.10 Benefits of Indenture.

Nothing in this Indenture or in the Notes, express or implied, shall give to any
Person, other than the parties hereto, any Paying Agent, any Exchange Agent, any
Note Registrar and their successors hereunder, the Holders and, with respect to
any provisions hereof relating to the subordination of the Notes or the rights
of holders of Designated First Lien Indebtedness, the holders of Designated
First Lien Indebtedness, any benefit or any legal or equitable right, remedy or
claim under this Indenture.

SECTION 1.11 Governing Law.

This Indenture, the Notes and any Guarantee shall be governed by and construed
in accordance with the laws of the State of New York. This Indenture is subject
to the provisions of the Trust Indenture Act that are referred to herein or are
otherwise required to be part of this Indenture and shall, to the extent
applicable, be governed by such provisions.

SECTION 1.12 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to Trust Indenture Act Section 3.12(b) with
other Holders with respect to their rights under this Indenture or the Notes.
The Issuers, the Trustee, the Note Registrar and anyone else shall have the
protection of Trust Indenture Act Section 3.12(c).

SECTION 1.13 Legal Holidays.

In any case where any Interest Payment Date, Fundamental Change Repurchase Date,
Stated Maturity or Maturity of any Note shall not be a Business Day, then
(notwithstanding any other provision of this Indenture or of the Notes) payment
of principal (or premium, if any) or interest need not be made on such date, but
may be made on the next succeeding Business Day with the same force and effect
as if made on the Interest Payment Date, Fundamental Change Repurchase Date or
at the Stated Maturity or Maturity; provided that no interest shall accrue for
the period from and after such Interest Payment Date, Fundamental Change
Repurchase Date, Stated Maturity or Maturity, as the case may be.

SECTION 1.14 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator or stockholder of the Issuers or
any Guarantor or any of their parent companies shall have any liability for any
obligations of the Issuers or the Guarantors under the Notes, the Guarantees or
this Indenture or for any claim based on, in respect of, or by reason of such
obligations or their creation. Each Holder by accepting a Note and the related
Guarantee waives and releases all such liability. The waiver and release are
part of the consideration for issuance of the Notes and the Guarantees. Such
waiver may not be effective to waive liabilities under the federal securities
laws and it is the view of the Commission that such a waiver is against public
policy.

SECTION 1.15 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
provision required by the TIA

 

22



--------------------------------------------------------------------------------

shall control. If any provision of this Indenture modifies or excludes any
provision of the TIA that may be so modified or excluded, the latter provision
shall be deemed to apply to this Indenture as so modified or excluded, as the
case may be.

SECTION 1.16 Counterparts.

This Indenture may be executed in any number of counterparts, each of which
shall be original; but such counterparts shall together constitute but one and
the same instrument.

SECTION 1.17 USA Patriot Act.

The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Trustee and Agents, like all financial institutions and in order
to help fight the funding of terrorism and money laundering, are required to
obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account. The parties to this
Indenture agree that they will provide the Trustee and the Agents with such
information as they may request in order to satisfy the requirements of the USA
Patriot Act.

SECTION 1.18 Waiver of Jury Trial.

EACH OF THE ISSUERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 1.19 Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with its banking practices to resume
performance as soon as practicable under the circumstances.

SECTION 1.20 Calculations.

Except as otherwise provided herein, the Issuers shall be responsible for making
all calculations called for under the Notes. These calculations include, but are
not limited to, determinations of the Last Reported Sale Prices of the Common
Stock, accrued interest payable on the Notes and the Exchange Rate of the Notes.
The Issuers shall make all these calculations in good faith and, absent manifest
error, the Issuers’ calculations shall be final and binding on Holders of Notes.
The Issuers shall provide a schedule of their calculations to each of the
Trustee and the Exchange Agent, and each of the Trustee and Exchange Agent is
entitled to rely conclusively upon the accuracy of the Issuers’ calculations
without independent verification. The Trustee will forward the Issuers’
calculations to any Holder of Notes upon the request of that Holder at the sole
cost and expense of the Issuers.

 

23



--------------------------------------------------------------------------------

ARTICLE TWO

NOTE FORMS

SECTION 2.01 Forms Generally.

The Notes shall be known and designated as “1.00% Exchangeable Notes due 2018”
of the Issuers. The Notes and the Trustee’s certificate of authentication shall
be substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
will be dated the date of its authentication. The Notes shall be in minimum
denominations of $1,000 and any integral multiple of $1,000 in excess thereof.

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Issuers, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

Notes shall be printed, lithographed, typewritten or engraved on steel-engraved
borders or may be produced in any other manner, all as determined by the
Officers of the Issuers executing such Notes, as evidenced by their execution of
such Notes.

Notes issued in global form will be substantially in the form of Exhibit A
hereto (including the Global Note Legend thereon and the “Schedule of Exchanges
of Interests in the Global Note” attached thereto). Notes issued in definitive
form will be substantially in the form of Exhibit A hereto (but without the
Global Note Legend thereon and without the “Schedule of Exchanges of Interests
in the Global Note” attached thereto). Each Global Note will represent such of
the outstanding Notes as will be specified therein and each shall provide that
it represents the aggregate principal amount of outstanding Notes from time to
time endorsed thereon and that the aggregate principal amount of outstanding
Notes represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and repurchases. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby will be made by the
Trustee or the Custodian, at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 3.11 hereof.

The provisions of the “Operating Procedures of the Euroclear System” and “Terms
and Conditions Governing Use of Euroclear” and the “General Terms and Conditions
of Clearstream Banking” and “Customer Handbook” of Clearstream will be
applicable to transfers of beneficial interests in the Regulation S Global Note
that are held by Participants through Euroclear or Clearstream.

 

24



--------------------------------------------------------------------------------

SECTION 2.02 Form of Trustee’s Certificate of Authentication.

The Trustee shall, upon receipt of an Issuer Order, authenticate Notes for
original issue that may be validly issued under this Indenture, including any
Additional Notes. The aggregate principal amount of Notes outstanding at any
time may not exceed the aggregate principal amount of Notes authorized for
issuance by the Issuers pursuant to one or more Issuer Orders, except as
provided in Section 3.06 hereof.

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.

Subject to Section 6.11, the Trustee’s certificate of authentication shall be in
substantially the following form:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION.

This is one of the Notes referred to in the within-mentioned Indenture.

 

     

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee

Dated:  

 

            By  

 

        Authorized Signatory

SECTION 2.03 Restrictive Legends.

To the extent required under applicable U.S. securities laws, each Note shall
bear the following legend set forth below (the “Private Placement Legend”) on
the face thereof:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH
BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT
(A) TO THE ISSUERS OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES
ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE

 

25



--------------------------------------------------------------------------------

TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER THE SECURITIES ACT,
(D) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES
ACT, (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND
“U.S. PERSON” HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.

Each Global Note shall also bear the following legend on the face thereof:

UNLESS THIS CERTIFICATE IS PRESENTED, BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER, PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 3.11 OF
THE INDENTURE.

Each Exchange Share shall bear the following (except to the extent that such
legend is not required under applicable U.S. securities laws):

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH
BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS

 

26



--------------------------------------------------------------------------------

DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON
AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
REGULATION S UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT RESELL OR
OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE ISSUERS OR ANY SUBSIDIARY
THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 903 OR RULE 904 UNDER
THE SECURITIES ACT, (D) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144
UNDER THE SECURITIES ACT, (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, OR (F) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM BY REGULATION S
UNDER THE SECURITIES ACT.

Each Regulation S Global Note and Exchange Share sold pursuant to Regulation S
shall bear a legend in substantially the following form:

BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S.
PERSON, NOR IS IT PURCHASING FOR THE ACCOUNT OF A U.S. PERSON, AND IS ACQUIRING
THIS NOTE IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE
SECURITIES ACT.

Each Note issued hereunder that has more than a de minimis amount of original
issue discount for U.S. Federal Income Tax purposes shall bear a legend in
substantially the following form:

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE. A HOLDER MAY OBTAIN THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR SUCH NOTES BY
SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE ISSUERS AT THE
FOLLOWING ADDRESS: CLEARWIRE COMMUNICATIONS, LLC, 1475 120TH AVENUE NE,
BELLEVUE, WA 98005, ATTENTION: GENERAL COUNSEL, AND CLEARWIRE FINANCE, INC.,
1475 120TH AVENUE NE, BELLEVUE, WA 98005, ATTENTION: GENERAL COUNSEL.

 

27



--------------------------------------------------------------------------------

ARTICLE THREE

THE NOTES

SECTION 3.01 Title and Terms.

The aggregate principal amount of Notes which may be authenticated and issued
under this Indenture is not limited; provided, however, that any Additional
Notes issued under this Indenture are issued in accordance with Section 3.03
hereof, as part of the same series as the Notes and pursuant to the terms of the
Note Purchase Agreement.

The Notes shall be known and designated as the “1.00% Exchangeable Notes due
2018” of the Issuers. The Stated Maturity of the Notes shall be June 1, 2018,
and the Notes shall bear interest at the rate of 1.00% per annum from the date
of their issuance, or from the most recent Interest Payment Date to which
interest has been paid or duly provided for, payable on June 1 and December 1 in
each year commencing on the first June 1 or December 1 to occur after the Notes
have been issued and at said Stated Maturity, until the principal thereof is
paid or duly provided for and to the Person in whose name the Note (or any
predecessor Note) is registered at the close of business on the May 15 and
November 15 (whether or not a Business Day) immediately preceding such Interest
Payment Date (each, a “Regular Record Date”).

The principal of (and premium, if any) and interest on the Notes shall be
payable at the office or agency of the Issuers maintained for such purpose or,
at the option of the Issuers, payment of interest may be made by check mailed or
wire transfer to the Holders of the Notes at their respective addresses set
forth in the Note Register of Holders; provided that all payments of principal,
premium, if any, and interest, if any, with respect to Notes represented by one
or more Global Notes registered in the name of or held by Depositary or its
nominee will be made by wire transfer of immediately available funds to the
accounts specified by the Holder or Holders thereof. Until otherwise designated
by the Issuers, the Issuers’ office or agency shall be the office of the trustee
maintained for such purpose.

The Notes shall be subject to repurchase as provided in Article Eleven and
exchangeable as provided in Article Thirteen.

The due and punctual payment of principal of, premium, if any, and interest on
the Notes payable by the Issuers are irrevocably and unconditionally guaranteed,
to the extent set forth herein, by each of the Guarantors.

SECTION 3.02 Denominations.

The Notes shall be issuable only in registered form without coupons and only in
minimum denominations of $1,000 and any integral multiple of $1,000 in excess
thereof.

SECTION 3.03 Execution, Authentication, Delivery and Dating.

The Notes shall be executed on behalf of the Company and Finance Co by any two
Officers of each of Company and Finance Co. The signature of any Officer on the
Notes may be manual or facsimile signatures of the present or any future such
authorized officer and may be imprinted or otherwise reproduced on the Notes.

 

28



--------------------------------------------------------------------------------

Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company and Finance Co shall bind the Company
and Finance Co, notwithstanding that such individuals or any of them have ceased
to hold such offices prior to the authentication and delivery of such Notes or
did not hold such offices at the date of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuers may deliver Notes executed by the Issuers to the Trustee
for authentication, together with an Issuer Order for the authentication and
delivery of such Notes, and the Trustee in accordance with such Issuer Order
shall authenticate and deliver such Notes.

On the Issue Date, the Issuers shall deliver the Notes in the aggregate
principal amount of $[—] executed by the Issuers to the Trustee for
authentication, together with an Issuer Order for the authentication and
delivery of such Notes, directing the Trustee to authenticate the Notes and
certifying that all conditions precedent to the issuance of Notes contained
herein have been fully complied with, and the Trustee in accordance with such
Issuer Order shall authenticate and deliver such Notes. At any time and from
time to time after the Issue Date and in accordance with the Note Purchase
Agreement, the Issuers may deliver additional Notes having identical terms and
conditions to the Notes issued on the Issue Date (the “Additional Notes”)
executed by the Issuers to the Trustee for authentication, together with an
Issuer Order for the authentication and delivery of such Additional Notes,
directing the Trustee to authenticate the Additional Notes and certifying that
the issuance of such Additional Notes is in compliance with Article Ten hereof
and that all other conditions precedent to the issuance of Notes contained
herein have been fully complied with, and the Trustee in accordance with such
Issuer Order shall authenticate and deliver such Additional Notes. In each case,
the Trustee shall receive an Officers’ Certificate and an Opinion of Counsel of
the Issuers that it may reasonably require in connection with such
authentication of Notes. Such order shall specify the amount of Notes to be
authenticated and the date on which the original issue of Notes is to be
authenticated.

Each Note shall be dated the date of its authentication.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein duly executed by
the Trustee by manual signature of an authorized officer, and such certificate
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder and is entitled to the
benefits of this Indenture.

In case an Issuer or any Guarantor, pursuant to Article Eight, shall be
consolidated or merged with or into any other Person or shall convey, transfer,
lease or otherwise dispose of its properties and assets substantially as an
entirety to any Person, and the successor Person resulting from such
consolidation, or surviving such merger, or into which such Issuer or such
Guarantor shall have been merged, or the Person which shall have received a
conveyance, transfer, lease or other disposition as aforesaid, shall have
executed a supplemental indenture in the form of Exhibit D hereto with the
Trustee pursuant to Article Eight, any of the Notes

 

29



--------------------------------------------------------------------------------

authenticated or delivered prior to such consolidation, merger, conveyance,
transfer, lease or other disposition may, from time to time, at the request of
the successor Person, be exchanged for other Notes executed in the name of the
successor Person with such changes in phraseology and form as may be
appropriate, but otherwise in substance of like tenor as the Notes surrendered
for such exchange and of like principal amount; and the Trustee, upon Issuer
Request of the successor Person, shall authenticate and deliver Notes as
specified in such request for the purpose of such exchange. If Notes shall at
any time be authenticated and delivered in any new name of a successor Person
pursuant to this Section in exchange or substitution for or upon registration of
transfer of any Notes, such successor Person, at the option of the Holders but
without expense to them, shall provide for the exchange of all Notes at the time
Outstanding for Notes authenticated and delivered in such new name.

SECTION 3.04 Temporary Notes.

Pending the preparation of definitive Notes, the Issuers may execute, and upon
Issuer Order the Trustee shall authenticate and deliver, temporary Notes which
are printed, lithographed, typewritten, mimeographed or otherwise produced, in
any authorized denomination, substantially of the tenor of the definitive Notes
in lieu of which they are issued and with such appropriate insertions,
omissions, substitutions and other variations as the officers executing such
Notes may determine, as conclusively evidenced by their execution of such Notes.

If temporary Notes are issued, the Issuers will cause definitive Notes to be
prepared without unreasonable delay. After the preparation of definitive Notes,
the temporary Notes shall be exchangeable for definitive Notes upon surrender of
the temporary Notes at the office or agency of the Issuers designated for such
purpose pursuant to Section 10.02, without charge to the Holder. Upon surrender
for cancellation of any one or more temporary Notes, the Issuers shall execute
and the Trustee shall authenticate and deliver in exchange therefor a like
principal amount of definitive Notes of authorized denominations. Until so
exchanged, the temporary Notes shall in all respects be entitled to the same
benefits under this Indenture as definitive Notes.

SECTION 3.05 Registration, Registration of Transfer and Exchange.

The Issuers shall cause to be kept at the Corporate Trust Office of the Trustee
a register (the register maintained in such office and in any other office or
agency designated pursuant to Section 10.02 being herein sometimes referred to
as the “Note Register”) in which, subject to such reasonable regulations as it
may prescribe, the Issuers shall provide for the registration of Notes and of
transfers of Notes. The Note Register shall be in written form or any other form
capable of being converted into written form within a reasonable time. At all
reasonable times, the Note Register shall be open to inspection by the Trustee.
The Trustee is hereby initially appointed as note registrar (the “Note
Registrar”) for the purpose of registering Notes and transfers of Notes as
herein provided.

Upon surrender for registration of transfer of any Note at the office or agency
of the Issuers designated pursuant to Section 10.02, the Issuers shall execute,
and upon Issuer Order the Trustee shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Notes of any
authorized denomination or denominations of a like aggregate principal amount.

 

30



--------------------------------------------------------------------------------

At the option of the Holder, Notes may be exchanged for other Notes of any
authorized denomination and of a like aggregate principal amount, upon surrender
of the Notes to be exchanged at such office or agency. Whenever any Notes are so
surrendered for exchange, the Issuers shall execute, and upon Issuer Order the
Trustee shall authenticate and deliver, the Notes which the Holder making the
exchange is entitled to receive.

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuers, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Issuers) be duly endorsed, or be accompanied by
written instruments of transfer, in form satisfactory to the Issuers, duly
executed by the Holder thereof or his attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange or
repurchase of Notes, but the Issuers may require payment of a sum sufficient to
cover any taxes, fees or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes, other than
exchanges pursuant to Sections 3.03, 3.04, 9.06 or 11.02 not involving any
transfer.

SECTION 3.06 Mutilated, Destroyed, Lost and Stolen Notes.

If (i) any mutilated Note is surrendered to the Trustee, or (ii) the Issuers and
the Trustee receive evidence to their satisfaction of the destruction, loss or
theft of any Note, and there is delivered to the Issuers and the Trustee such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Issuers or the Trustee that such Note has
been acquired by a bona fide purchaser, the Issuers shall execute and upon
Issuer Order the Trustee shall authenticate and deliver, in exchange for any
such mutilated Note or in lieu of any such destroyed, lost or stolen Note, a new
Note of like tenor and principal amount, bearing a number not contemporaneously
outstanding.

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable or has been properly tendered for repurchase on
a Fundamental Change Repurchase Date (and not withdrawn), as the case may be, or
is to be exchanged pursuant to this Indenture, shall become mutilated or be
destroyed, lost or stolen, the Issuer may, instead of issuing a substitute Note,
the Issuers in its discretion may, instead of issuing a new Note, pay such Note.

Upon the issuance of any new Note under this Section, the Issuers may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.

 

31



--------------------------------------------------------------------------------

Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuers and each Guarantor, whether or not the
mutilated, destroyed, lost or stolen Note shall be at any time enforceable by
anyone, and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.

SECTION 3.07 Payment of Interest; Interest Rights Preserved.

Interest on any Note which is payable, and is punctually paid or duly provided
for, on any Interest Payment Date shall be paid to the Person in whose name such
Note (or one or more Predecessor Notes) is registered at the close of business
on the Regular Record Date for such interest at the office or agency of the
Issuers maintained for such purpose pursuant to Section 10.02; provided,
however, that, subject to Section 3.01 hereof, each installment of interest may
at the Issuers’ option be paid by (i) mailing a check for such interest, payable
to the Person entitled thereto pursuant to Section 3.08, to the address of such
Person as it appears in the Note Register or (ii) transfer to an account located
in the United States maintained by the payee.

Any interest on any Note which is payable, but is not punctually paid or duly
provided for, on any Interest Payment Date shall forthwith cease to be payable
to the Holder on the Regular Record Date by virtue of having been such Holder,
and such defaulted interest and (to the extent lawful) interest on such
defaulted interest at the rate borne by the Notes plus one percent (such
defaulted interest and interest thereon herein collectively called “Defaulted
Interest”) may be paid by the Issuers, at its election in each case, as provided
in clause (1) or (2) below:

(1) The Issuers may elect to make payment of any Defaulted Interest to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest, which shall be fixed in the following manner. The
Issuers shall notify the Trustee in writing of the amount of Defaulted Interest
proposed to be paid on each Note and the date of the proposed payment, and at
the same time the Issuers shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such Defaulted Interest as
in this clause provided. Thereupon the Trustee shall fix a Special Record Date
for the payment of such Defaulted Interest which shall be not more than 15 days
and not less than 10 days prior to the date of the proposed payment and not less
than 10 days after the receipt by the Trustee of the notice of the proposed
payment. The Trustee shall promptly notify the Issuers of such Special Record
Date, and in the name and at the expense of the Issuers, shall cause notice of
the proposed payment of such Defaulted Interest and the Special Record Date
therefor to be given in the manner provided for in Section 1.06, not less than
10 days prior to such Special Record Date. Notice of the proposed payment of
such

 

32



--------------------------------------------------------------------------------

Defaulted Interest and the Special Record Date therefor having been so given,
such Defaulted Interest shall be paid to the Persons in whose names the Notes
(or their respective Predecessor Notes) are registered at the close of business
on such Special Record Date and shall no longer be payable pursuant to the
following clause (2).

(2) The Issuers may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Notes may be listed, and upon such notice as may be required by such
exchange, if, after notice given by the Issuers to the Trustee of the proposed
payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

Subject to the foregoing provisions of this Section, each Note delivered under
this Indenture upon registration of transfer of or in exchange for or in lieu of
any other Note shall carry the rights to interest accrued and unpaid, and to
accrue, which were carried by such other Note.

SECTION 3.08 Persons Deemed Owners.

Prior to the due presentment of a Note for registration of transfer, the
Issuers, any Guarantor, the Trustee and any agent of the Issuers or the Trustee
may treat the Person in whose name such Note is registered as the owner of such
Note for the purpose of receiving payment of principal of (and premium, if any)
and (subject to Sections 3.05 and 3.07) interest on such Note and for all other
purposes whatsoever, whether or not such Note be overdue, and none of the
Issuers, the Trustee or any agent of the Issuers or the Trustee shall be
affected by notice to the contrary.

SECTION 3.09 Cancellation.

All Notes surrendered for payment, repurchase, registration of transfer or
exchange shall, if surrendered to any Person other than the Trustee, be
delivered to the Trustee and shall be promptly cancelled by it. The Issuers may
at any time deliver to the Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Issuers may have acquired in any
manner whatsoever, and may deliver to the Trustee (or to any other Person for
delivery to the Trustee) for cancellation any Notes previously authenticated
hereunder which the Issuers have not issued and sold, and all Notes so delivered
shall be promptly cancelled by the Trustee. If the Issuers shall so acquire any
of the Notes, however, such acquisition shall not operate as a redemption or
satisfaction of the indebtedness represented by such Notes unless and until the
same are surrendered to the Trustee for cancellation. No Notes shall be
authenticated in lieu of or in exchange for any Notes cancelled as provided in
this Section, except as expressly permitted by this Indenture. All cancelled
Notes held by the Trustee shall be disposed of by the Trustee in accordance with
its customary procedures.

SECTION 3.10 Computation of Interest.

Interest on the Notes shall be computed on the basis of a 360-day year of twelve
30-day months.

 

33



--------------------------------------------------------------------------------

SECTION 3.11 Book-Entry and Transfer Provisions.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Issuers for
Definitive Notes if:

(1) the Depositary (a) notifies the Issuers that it is unwilling or unable to
continue as depositary for the Global Notes or (b) has ceased to be a clearing
agency registered under the Exchange Act and, in either case, the Issuers fails
to appoint a successor depositary;

(2) the Issuers, at their option, notify the Trustee in writing that they elect
to cause the issuance of the Definitive Notes; or

(3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes and the beneficial owner thereof has requested such
exchange.

Upon the occurrence of either of the events described in Section 3.11(a)(1) or
(2), Definitive Notes shall be issued in such names as the Depositary shall
instruct the Trustee. Global Notes also may be exchanged or replaced, in whole
or in part, as provided in Sections 3.04 and 3.06 hereof. Every Note
authenticated and delivered in exchange for, or in lieu of, a Global Note or any
portion thereof, pursuant to Sections 3.04 or 3.06 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 3.11(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 3.11(b) or (c) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S Global
Note may not be made to a U.S. Person or for the account or benefit of a U.S.
Person. No written orders or instructions shall be required to be delivered to
the Note Registrar to effect the transfers described in this Section 3.11(b)(1).

 

34



--------------------------------------------------------------------------------

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 3.11(b)(1) above, the transferor of such beneficial
interest must deliver to the Note Registrar either:

(A) both:

(x) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

(y) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or

(B) both:

(x) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

(y) instructions given by the Depositary to the Note Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (A) above.

Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to Section 3.11(g)
hereof.

(3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 3.11(b)(2) above and:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver to the Note Registrar a
certificate in the form of Exhibit B hereto, including the certifications in
item (1) thereof; and

 

35



--------------------------------------------------------------------------------

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver to the Note
Registrar a certificate in the form of Exhibit B hereto, including the
certifications in item (2) thereof.

(c) Transfer or Exchange of Beneficial Interests in Restricted Global Notes for
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon receipt by the Note Registrar of the
following documentation:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (1)(a) thereof;

(2) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;

(3) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(2) thereof;

(4) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144 or another exemption from the registration requirements under the Securities
Act (other than Rule 144A or Regulation S), a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(a) thereof;

(5) if such beneficial interest is being transferred to the Issuers or any of
their Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(6) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 3.11(g) hereof, and the
Issuers shall execute and upon Issuer Order the Trustee shall authenticate and
deliver to the Person designated in the instructions a Definitive Note in the
appropriate principal amount. Any Definitive Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this Section 3.11(c)
shall be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the Note
Registrar through instructions

 

36



--------------------------------------------------------------------------------

from the Depositary and the Participant or Indirect Participant. The Trustee
shall deliver such Definitive Notes to the Persons in whose names such Notes are
so registered. Any Definitive Note issued in exchange for a beneficial interest
in a Restricted Global Note pursuant to this Section 3.11(c)(1) shall bear the
Private Placement Legend and shall be subject to all restrictions on transfer
contained therein to the extent required under applicable U.S. securities laws.

(d) Transfer or Exchange of Restricted Definitive Notes to Beneficial Interests
in Global Notes.

If any Holder of a Restricted Definitive Note proposes to exchange such Note for
a beneficial interest in a Global Note or to transfer such Restricted Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in a Global Note, then, upon receipt by the Note Registrar of the
following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(b) thereof;

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 or another exemption from the registration requirements under the
Securities Act (other than Rule 144A or Regulation S), a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Issuers or
any of their Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of the appropriate Global Note.

 

37



--------------------------------------------------------------------------------

(e) Transfer and Exchange of Restricted Definitive Notes for Restricted
Definitive Notes. Upon request by a Holder of Definitive Notes and such Holder’s
compliance with the provisions of this Section 3.11(e), the Note Registrar will
register the transfer or exchange of Definitive Notes. Prior to such
registration of transfer or exchange, the requesting Holder must present or
surrender to the Note Registrar the Definitive Notes duly endorsed or
accompanied by a written instruction of transfer in form satisfactory to the
Note Registrar duly executed by such Holder or by its attorney, duly authorized
in writing. In addition, the requesting Holder must provide any additional
certifications, documents and information, as applicable, required pursuant to
the following provisions of this Section 3.11(e). Any Restricted Definitive Note
may be transferred to and registered in the name of Persons who take delivery
thereof in the form of a Restricted Definitive Note if the Note Registrar
receives the following:

(1) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;

(2) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(3) if the transfer will be made pursuant to Rule 144 or another exemption from
the registration requirements under the Securities Act (other than Rule 144A or
Regulation S), to the Issuers or any Subsidiary thereof or pursuant to an
effective registration statement under the Securities Act, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(f) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been repurchased or canceled in
whole and not in part, each such Global Note will be returned to or retained and
canceled by the Trustee in accordance with Section 3.09 hereof. At any time
prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note or for Definitive Notes,
the principal amount of Notes represented by such Global Note will be reduced
accordingly and an endorsement will be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note will be increased accordingly and an
endorsement will be made on such Global Note by the Trustee or by the Depositary
at the direction of the Trustee to reflect such increase.

(g) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Issuers will execute
and the Trustee will authenticate Global Notes and Definitive Notes upon receipt
of an Issuer Order in accordance with Section 2.02 hereof or at the Note
Registrar’s request.

 

38



--------------------------------------------------------------------------------

(2) No service charge will be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 3.04, 9.03 and 11.02 hereof).

(3) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(4) Neither the Note Registrar nor the Issuers will be required to register the
transfer of or to exchange a Note between a record date and the next succeeding
interest payment date.

(5) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuers shall be affected by
notice to the contrary.

(6) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(7) All certifications, certificates and Opinions of Counsel required to be
submitted to the Note Registrar pursuant to this Section 3.11 to effect a
registration of transfer or exchange may be submitted by facsimile.

(8) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary Participants or
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine compliance as to form
with the express requirements hereof.

(9) Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Depositary.

 

39



--------------------------------------------------------------------------------

SECTION 3.12 CUSIP Numbers.

The Issuers in issuing the Notes may use “CUSIP” numbers (if then generally in
use) in addition to serial numbers, and, if so, the Trustee shall use such
“CUSIP” numbers in addition to serial numbers in notices of repurchase or other
notices to Holders as a convenience to Holders; provided that any such notice
may state that no representation is made as to the correctness of such CUSIP
numbers either as printed on the Notes or as contained in any notice of
repurchase and that reliance may be placed only on the serial or other
identification numbers printed on the Notes, and any such repurchase shall not
be affected by any defect in or omission of such numbers. The Issuers will
promptly notify the Trustee in writing of any change in the CUSIP numbers.

SECTION 3.13 Additional Notes.

The Notes issued on the Issue Date and any Additional Notes subsequently issued
shall be treated as a single class for all purposes under this Indenture.

SECTION 3.14 Additional Interest.

The Issuers are parties to the Registration Rights Agreement, pursuant to which
they are obligated to pay additional interest on the Notes upon the occurrence
of certain events specified in the Registration Rights Agreement. The Company
will pay such additional interest on regular Interest Payment Dates.

ARTICLE FOUR

SATISFACTION AND DISCHARGE

SECTION 4.01 Satisfaction and Discharge of Indenture.

This Indenture shall upon Issuer Request cease to be of further effect (except
as to surviving rights of registration of transfer or exchange of Notes
expressly provided for herein or pursuant hereto and except as provided in the
last two paragraphs of this Section 4.01) and the Trustee, at the expense of the
Issuers, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture when:

(1) either

(a) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 3.06 and (ii) Notes for whose payment money has
theretofore been deposited in trust with the Trustee or any Paying Agent or
segregated and held in trust by the Issuers and thereafter repaid to the Issuers
or discharged from such trust, as provided in Section 10.03) have been delivered
to the Trustee for cancellation; or

(b) all such Notes not theretofore delivered to the Trustee for cancellation
have become due and payable (whether at the Stated Maturity Date, upon any
Fundamental Change Repurchase Date or upon exchange or otherwise) and the
Issuers have

 

40



--------------------------------------------------------------------------------

irrevocably deposited or caused to be deposited with the Trustee as trust funds
in the necessary amount and shares of Common Stock (or other consideration due
upon exchange), as applicable, sufficient to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Trustee for
cancellation, including any interest to the date of such deposit;

(2) no Default or Event of Default (other than that resulting from borrowing
funds to be applied to make such deposit and the granting of Liens in connection
therewith) with respect to this Indenture or the Notes shall have occurred and
be continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit shall not result in a breach or violation of, or
constitute a default under, any other instrument to which an Issuer or any
Guarantor is a party or by which an Issuer or any Guarantor is bound;

(3) the Issuers have paid or caused to be paid all sums payable by it under this
Indenture;

(4) the Issuers have delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money and Common Stock (or other
consideration due upon Exchange), as applicable, toward the payment of such
Notes; and

(5) the Issuers have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein to the
satisfaction and discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuers to the Trustee under Section 6.07, the obligations of
the Issuers to any Authenticating Agent under Section 6.12 and, if money shall
have been deposited with the Trustee pursuant to subclause (b) of clause (1) of
this Section, the obligations of the Trustee under Section 4.02 and the last
paragraph of Section 10.03 shall survive such satisfaction and discharge.

SECTION 4.02 Application of Trust Money.

Subject to the provisions of the last paragraph of Section 10.03, all money
deposited with the Trustee pursuant to Section 4.01 shall be held in trust and
applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including any Issuer acting as Paying Agent) as the Trustee may determine, to
the Persons entitled thereto, of the principal (and premium, if any) and
interest for whose payment such money has been deposited with the Trustee; but
such money need not be segregated from other funds except to the extent required
by law.

If the Trustee or Paying Agent is unable to apply any money in accordance with
Section 4.01 by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, the Issuers’ and any Guarantor’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to Section 4.01 until such time as
the Trustee or Paying Agent is permitted to apply all such money in accordance
with Section 4.01; provided that if the Issuers have made any payment of
principal of, premium, if any, or interest on any Notes because of the
reinstatement of their obligations, the Issuers shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the money held
by the Trustee or Paying Agent.

 

41



--------------------------------------------------------------------------------

ARTICLE FIVE

REMEDIES

SECTION 5.01 Events of Default.

“Event of Default”, wherever used herein, means one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable, upon repurchase, acceleration or
otherwise, of principal of, or premium, if any, on the Notes issued under this
Indenture (whether or not prohibited by Article Fourteen or Fifteen hereof);

(2) default for 30 days or more in the payment when due of interest on or with
respect to the Notes issued under this Indenture (whether or not prohibited by
Article Fourteen or Fifteen hereof);

(3) failure by the Issuers to comply with their obligation to exchange or
repurchase the Notes in accordance with the Indenture upon exercise of a
Holder’s exchange or repurchase right;

(4) failure by the Issuers to issue a Fundamental Change Issuer Notice in
accordance with Section 11.02(c) when due;

(5) failure by the any Issuer or any Guarantor to comply with its obligations
under Article Eight for 30 days or more;

(6) failure by any Issuer or any Guarantor for 60 days after receipt of written
notice given by the Trustee or the Holders of at least 25% in principal amount
of the Notes then outstanding and issued under this Indenture to comply with any
of its other agreements in this Indenture or the Notes (other than those
specified in Section 5.01(1), (2), (3), (4) or (5) above);

(7) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Issuers or any Guarantor or the payment of which is guaranteed
by the Issuers or any Guarantor, other than Indebtedness owed to the Issuers or
any of their respective Subsidiaries, whether such Indebtedness or guarantee now
exists or is created after the issuance of the Notes, if both:

(A) such default either (x) results from the failure to pay any such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods); or (y) relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(B) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $75.0 million or more
at any one time outstanding;

 

42



--------------------------------------------------------------------------------

(8) failure by the Issuers or any Significant Subsidiary to pay final judgments
aggregating in excess of $75.0 million (other than any judgments covered by
indemnities provided by Permitted Holders or insurance policies issued by
reputable and creditworthy companies, so long as such Permitted Holders have not
disputed in writing responsibility therefor or insurance providers have not
disclaimed in writing coverage), which final judgments remain unpaid,
undischarged and unstayed for a period of more than 60 days after such judgment
becomes final, and in the event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed;

(9) any of the following events with respect to the Issuers or any Guarantor
that is a Significant Subsidiary:

(A) the Issuers or any Guarantor that is a Significant Subsidiary pursuant to or
within the meaning of any Bankruptcy Law

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or

(iv) takes any comparable action under any foreign laws relating to insolvency;
or

(B) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Issuers or any Guarantor that is a Significant
Subsidiary in an involuntary case;

(ii) appoints a Custodian of the Issuers or any Guarantor that is a Significant
Subsidiary or for any substantial part of its property; or

(iii) orders the winding up or liquidation of the Issuers or any Guarantor that
is a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 days; or

(10) any Guarantee of a Significant Subsidiary or group of Subsidiaries that
taken together as of the latest audited consolidated financial statements for
the Issuers and their Subsidiaries would constitute a Significant Subsidiary
ceases to be in full force and effect (except as contemplated by the terms of
this Indenture and the Guarantees) or is declared null and void in a judicial
proceeding or any Guarantor that is a Significant Subsidiary or group of

 

43



--------------------------------------------------------------------------------

Guarantors that taken together as of the latest audited consolidated financial
statements of the Issuers and their respective Subsidiaries would constitute a
Significant Subsidiary denies or disaffirms its obligations under this
Indenture, its Guarantee and the Issuers fail to cause such Guarantor or
Guarantors, as the case may be, to rescind such denials or disaffirmations
within 30 days;

provided, however, that a default under Section 5.01(5), (6) or (10) will not
constitute an Event of Default until the Trustee or the Holders of 25% in
principal amount of the outstanding Notes notify the Company of the default and
the Company does not cure such default within the time specified in
Section 5.01(5), (6) or (10) after receipt of such notice.

SECTION 5.02 Acceleration of Maturity; Rescission and Annulment.

If an Event of Default (other than an Event of Default specified in
Section 5.01(9) above) occurs and is continuing, then and in every such case the
Trustee or the Holders of at least 25% in principal amount of the Outstanding
Notes issued under this Indenture may declare the principal, premium, if any,
interest and any other monetary obligations on all the Outstanding Notes to be
due and payable immediately, by a notice in writing to the Issuers (and to the
Trustee if given by Holders); provided, however, that so long as any Designated
First Lien Indebtedness is outstanding, no such acceleration shall be effective
until the earlier of:

(1) acceleration of any such Designated First Lien Indebtedness; or

(2) five Business Days after the giving of written notice of such acceleration
to the Issuers and the administrative agent or trustee under such Designated
First Lien Indebtedness.

Upon the effectiveness of such declaration, such principal and interest will be
due and payable immediately. Notwithstanding the foregoing, if an Event of
Default specified in Section 5.01(9) above occurs and is continuing, then the
principal amount of all Outstanding Notes shall ipso facto become and be
immediately due and payable without any notice, declaration or other act on the
part of the Trustee or any Holder.

At any time after a declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained by the Trustee
as hereinafter provided in this Article, the Holders of a majority in aggregate
principal amount of the Outstanding Notes, by written notice to the Issuers and
the Trustee, may rescind and annul such declaration and its consequences if:

(a) the Issuers have paid or deposited with the Trustee a sum sufficient to pay:

(A) all overdue interest on all Outstanding Notes,

(B) all unpaid principal of (and premium on) any Outstanding Notes which has
become due otherwise than by such declaration of acceleration, and interest on
such unpaid principal at the rate borne by the Notes plus one percent,

 

44



--------------------------------------------------------------------------------

(C) to the extent that payment of such interest is lawful, interest on overdue
interest at the rate borne by the Notes plus one percent, and

(D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel; and

(b) Events of Default, other than the non-payment of amounts of principal of (or
premium, if any, on) or interest on Notes which have become due solely by such
declaration of acceleration, have been cured or waived as provided in
Section 5.13, no such rescission shall affect any subsequent default or impair
any right consequent thereon.

Notwithstanding the preceding paragraph, in the event of any Event of Default
specified in Section 5.01(7) above, such Event of Default and all consequences
thereof (excluding any resulting payment default) shall be annulled, waived and
rescinded, automatically and without any action by the Trustee or the Holders,
if within 30 days after such Event of Default arose,

(x) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged, or

(y) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default, or

(z) if the default that is the basis for such Event of Default has been cured.

SECTION 5.03 Collection of Indebtedness and Suits for Enforcement by Trustee.

The Issuers covenant that if:

(a) default is made in the payment of any installment of interest on any Note
when such interest becomes due and payable and such default continues for a
period of 30 days, or

(b) default is made in the payment of the principal of (or premium on) any Note
at the Maturity thereof, the Issuers will, upon demand of the Trustee, pay to
the Trustee for the benefit of the Holders of such Notes, the whole amount then
due and payable on such Notes for principal (and premium, if any) and interest,
and interest on any overdue principal (and premium, if any) and, to the extent
that payment of such interest shall be legally enforceable, upon any overdue
installment of interest, at the rate borne by the Notes plus one percent, and,
in addition thereto, such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

If the Issuers fail to pay such amounts forthwith upon such demand, the Trustee,
in its own name as trustee of an express trust, may institute a judicial
proceeding for the collection of the sums so due and unpaid, may prosecute such
proceeding to judgment or final decree and may enforce the same against the
Issuers, any Guarantor or any other obligor upon the Notes and collect the
moneys adjudged or decreed to be payable in the manner provided by law out of
the property of the Issuers, any Guarantor or any other obligor upon the Notes,
wherever situated.

 

45



--------------------------------------------------------------------------------

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders under this Indenture and the Guarantees by such appropriate judicial
proceedings as the Trustee shall deem necessary to protect and enforce any such
rights, including seeking recourse against any Guarantor, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy,
including but without limitation, seeking recourse against any Guarantor.

SECTION 5.04 Trustee May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Issuers or any other obligor including any
Guarantor, upon the Notes or the property of the Issuers or of such other
obligor or their creditors and the Trustee (irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand on the Issuers for the payment of overdue principal, premium, if any,
or interest) shall be entitled and empowered, by intervention in such proceeding
or otherwise,

(i) to file and prove a claim for the whole amount of principal (and premium, if
any) and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding, and

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
similar official in any such judicial proceeding is hereby authorized by each
Holder to make such payments to the Trustee and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay the
Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.07.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

SECTION 5.05 Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be

 

46



--------------------------------------------------------------------------------

brought in its own name and as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders in respect of which such judgment has
been recovered.

SECTION 5.06 Application of Money Collected.

Any money or property collected by the Trustee pursuant to this Article shall be
applied in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal (or premium,
if any) or interest, upon presentation of the Notes and the notation thereon of
the payment if only partially paid and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee under Section 6.07;

SECOND: To holders of Designated First Lien Indebtedness of the Issuers and, if
such money or property has been collected from a Guarantor, to holders of
Designated First Lien Indebtedness of such Guarantor, in each case to the extent
required by Article Fourteen and/or Article Fifteen hereof, as applicable;

THIRD: To the payment of the amounts then due and unpaid for principal of (and
premium, if any) and interest on the Notes in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind, according to the amounts due and payable on such Notes for
principal (and premium, if any) and interest, respectively; and

FOURTH: The balance, if any, to the Issuers or any other obligor on the Notes,
as their interests may appear or as a court of competent jurisdiction may direct
in writing; provided that all sums due and owing to the Holders and the Trustee
have been paid in full as required by this Indenture.

SECTION 5.07 Limitation on Suits.

No Holder of any Notes shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

(1) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;

(2) the Holders of not less than 25% in principal amount of the Outstanding
Notes shall have made written request to the Trustee to institute proceedings in
respect of such Event of Default in its own name as Trustee hereunder;

(3) such Holder or Holders have offered to the Trustee indemnity reasonably
satisfactory to it against the costs, expenses and liabilities to be incurred in
compliance with such request;

 

47



--------------------------------------------------------------------------------

(4) the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and

(5) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by the Holders of a majority or more in
principal amount of the Outstanding Notes;

it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture or the Guarantees to affect, disturb or prejudice the rights of
any other Holders, or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture or the
Guarantees, except in the manner herein provided and for the equal and ratable
benefit of all the Holders (it being further understood that the Trustee does
not have an affirmative duty to ascertain whether or not such actions or
forbearances are unduly prejudicial to such Holders).

SECTION 5.08 Unconditional Right of Holders to Receive Principal, Premium and
Interest.

Notwithstanding any other provision in this Indenture, the Holder of any Note
shall have the right, which is absolute and unconditional, to receive payment,
as provided herein (including, if applicable, Article Eleven) and in such Note
of the principal of (and premium, if any) and (subject to Section 3.07) interest
on such Note on the respective Stated Maturities expressed in such Note and to
institute suit for the enforcement of any such payment, and such rights shall
not be impaired without the consent of such Holder.

SECTION 5.09 Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture or the Guarantees and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Issuers, any Guarantor, any other obligor
of the Notes, the Trustee and the Holders shall be restored severally and
respectively to their former positions hereunder and thereafter all rights and
remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.

SECTION 5.10 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in the last paragraph of
Section 3.06, no right or remedy herein conferred upon or reserved to the
Trustee or to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 

48



--------------------------------------------------------------------------------

SECTION 5.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.

SECTION 5.12 Control by Holders.

The Holders of not less than a majority in principal amount of the Outstanding
Notes shall have the right to direct the time, method and place of conducting
any proceeding for any remedy available to the Trustee, or exercising any trust
or power conferred on the Trustee, provided that:

(1) such direction shall not be in conflict with any rule of law or with this
Indenture,

(2) subject to Section 3.15 of the Trust Indenture Act, the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction, and

(3) the Trustee need not take any action which might involve it in personal
liability or be unjustly prejudicial to the Holders not consenting.

(4) prior to taking any such action, the Trustee shall be entitled to
indemnification satisfactory to it in its sole discretion against all losses and
expenses caused by taking or not taking such action.

SECTION 5.13 Waiver of Past Defaults.

Subject to Sections 5.08 and 9.02 and the last paragraph of Section 5.02, the
Holders of not less than a majority in principal amount of the Outstanding Notes
may on behalf of the Holders of all such Notes waive any past Default hereunder
and its consequences, except a continuing Default or Event of Default (1) in
respect of the payment of interest on, premium, if any, or the principal of any
such Note held by a non-consenting Holder, or (2) in respect of a covenant or
provision hereof which under Article Nine cannot be modified or amended without
the consent of the Holder of each Outstanding Note affected.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or Event of Default or impair any right consequent thereon.

SECTION 5.14 Waiver of Stay or Extension Laws.

Each of the Issuers, the Guarantors and any other obligor on the Notes covenants
(to the extent that it may lawfully do so) that it will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force, which may affect the covenants or the

 

49



--------------------------------------------------------------------------------

performance of this Indenture; and each of the Issuers, the Guarantors and any
other obligor on the Notes (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.

ARTICLE SIX

THE TRUSTEE

SECTION 6.01 Duties of the Trustee.

(a) Except during the continuance of a Default or an Event of Default,

(1) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(2) in the absence of bad faith or willful misconduct on its part, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; but in the case of
any such certificates or opinions specifically required by any provision hereof
to be provided to it, the Trustee shall be under a duty to examine the same to
determine whether or not they conform to the requirements of this Indenture, but
not to verify the contents thereof.

(b) In case an Event of Default has occurred and is continuing of which a
Responsible Officer of the Trustee has actual knowledge or of which written
notice of such Default or Event of Default shall have been given to the Trustee
by the Issuers, any other obligor of the Notes or by any Holder, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent Person
would exercise or use under the circumstances in the conduct of such Person’s
own affairs.

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that

(1) this paragraph (c) shall not be construed to limit the effect of paragraph
(a) of this Section;

(2) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

(3) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the

 

50



--------------------------------------------------------------------------------

direction of the Holders of a majority in aggregate principal amount of the
Outstanding Notes relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture; and

(4) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it.

(d) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section.

SECTION 6.02 Notice of Defaults.

Within 90 (ninety) days after the earlier of receipt from the Issuers of notice
of the occurrence of any Default or Event of Default hereunder or the date when
such Default or Event of Default becomes known to the Trustee, the Trustee shall
transmit, in the manner and to the extent provided in TIA Section 313(c), notice
of such Default or Event of Default hereunder known to the Trustee, unless such
Default or Event of Default shall have been cured or waived; provided, however,
that, except in the case of a Default or Event of Default in the payment of the
principal of (or premium, if any, on) or interest on any Note, the Trustee shall
be protected in withholding such notice if and so long as a trust committee of
Responsible Officers of the Trustee in good faith determine that the withholding
of such notice is in the interest of the Holders.

SECTION 6.03 Certain Rights of Trustee.

Subject to the provisions of TIA Sections 315(a) through 315(d):

(1) the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document (whether in
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper party or parties;

(2) any request or direction of the Issuers mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

(3) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officers’ Certificate;

 

51



--------------------------------------------------------------------------------

(4) the Trustee may consult with counsel of its own selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon;

(5) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee reasonable security or indemnity satisfactory to it against the
costs, expenses, losses and liabilities which might be incurred by it in
compliance with such request or direction;

(6) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Issuers, personally or by agent or attorney at the
expense of the Issuers and shall incur no liability of any kind by reason of
such inquiry or investigation;

(7) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

(8) the Trustee shall not be liable for any action taken, suffered or omitted by
it in good faith and believed by it to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture;

(9) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;

(10) the Trustee may request that the Issuers deliver an Officers’ Certificate
substantially in the Form of Exhibit E hereto setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Indenture, which Officers’ Certificate may be signed by
any person authorized to sign an Officers’ Certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superseded;

(11) in no event shall the Trustee be responsible or liable for special,
indirect, punitive, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action;

 

52



--------------------------------------------------------------------------------

(12) the Trustee shall not be liable for the actions or omissions of the
Company, Finance Co, the Guarantors, or any other Person and without limiting
the foregoing, the Trustee shall not be under any obligation to monitor,
evaluate or verify compliance by the Company, Finance Co or the Guarantors with
the terms hereof or the Note Documents;

(13) any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Indenture or the Note Documents shall not be construed as a
duty; and

(14) the Trustee shall not be deemed to have notice or knowledge of any matter
unless a Trust Officer has actual knowledge thereof or unless written notice
thereof is received by the Trustee at the Corporate Trust Office and such notice
references the Notes generally, the Company or this Indenture. Whenever
reference is made in this Indenture to a Default or an Event of Default such
reference shall, insofar as determining any liability on the part of the Trustee
is concerned, be construed to refer only to a Default or an Event of Default of
which the Trustee is deemed to have knowledge in accordance with this paragraph.

The Trustee shall not be required to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.

SECTION 6.04 Trustee Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, except for the Trustee’s
certificates of authentication, shall be taken as the statements of the Issuers,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this Indenture,
the Note Documents or of the Notes, except that the Trustee represents that it
is duly authorized to execute and deliver this Indenture, authenticate the Notes
and perform its obligations hereunder and that the statements made by it in a
“Statement of Eligibility” on Form T-1 supplied to the Issuers are true and
accurate, subject to the qualifications set forth therein. The Trustee shall not
be accountable for the use or application by the Issuers of Notes or the
proceeds thereof.

SECTION 6.05 May Hold Notes.

The Trustee, any Paying Agent, any Note Registrar or any other agent of the
Issuers or of the Trustee, in its individual or any other capacity, may become
the owner or pledgee of Notes and, subject to TIA Sections 310(b) and 311, may
otherwise deal with the Issuers with the same rights it would have if it were
not the Trustee, Paying Agent, Note Registrar or such other agent; provided,
however, that, if it acquires any conflicting interest, it must eliminate such
conflict within 90 days, apply to the Commission for permission to continue or
resign.

SECTION 6.06 Money Held in Trust.

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Issuers.

 

53



--------------------------------------------------------------------------------

SECTION 6.07 Compensation and Reimbursement.

The Issuers agree:

(1) to pay to the Trustee from time to time such compensation as shall be agreed
in writing between the Issuers and the Trustee for all services rendered by it
hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

(2) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this Indenture or other
Note Document (including the reasonable compensation and the expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as shall be determined to have been caused by its own negligence or
willful misconduct; and

(3) to indemnify the Trustee and any predecessor Trustee (and each of their
officers, directors, employees, counsel and agents) for, and to hold it harmless
against, any and all loss, liability, claim, damage or expense, including taxes
(other than the taxes based on the income of the Trustee) incurred without
negligence or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of this trust and the performance of its
duties under this Indenture and the Note Documents including the costs and
expenses of defending itself against any claim regardless of whether the claim
is asserted by the Issuers, a Guarantor, a Holder or any other Person or
liability in connection with the exercise or performance of any of its powers or
duties hereunder.

The obligations of the Issuers under this Section to compensate the Trustee, to
pay or reimburse the Trustee for expenses, disbursements and advances and to
indemnify and hold harmless the Trustee shall constitute additional indebtedness
hereunder and shall survive the satisfaction and discharge of this Indenture and
resignation or removal of the Trustee. As security for the performance of such
obligations of the Issuers, the Trustee shall have a Lien prior to the Notes
upon all property and funds held or collected by the Trustee as such, except
funds held in trust for the payment of principal of (and premium, if any) or
interest on particular Notes.

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 5.01(8), the expenses (including the reasonable
charges and expenses of its counsel) of and the compensation for such services
are intended to constitute expenses of administration under any applicable
Federal or State bankruptcy, insolvency or other similar law.

The provisions of this Section shall survive the termination of this Indenture.

SECTION 6.08 Corporate Trustee Required; Eligibility.

There shall be at all times a Trustee hereunder which shall be eligible to act
as Trustee under TIA Sections 310(a)(1), (2) and (5) and shall have a combined
capital and surplus of at least $50,000,000. If such corporation publishes
reports of condition at least annually, pursuant

 

54



--------------------------------------------------------------------------------

to law or to the requirements of Federal, State, territorial or District of
Columbia supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article.

SECTION 6.09 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article shall become effective until the acceptance of
appointment by the successor Trustee in accordance with the applicable
requirements of Section 6.10.

(b) The Trustee may resign at any time by giving written notice thereof to the
Issuers. Upon receiving such notice of resignation, the Issuers shall promptly
appoint a successor trustee by written instrument executed by authority of the
Board of Directors, a copy of which shall be delivered to the resigning Trustee
and a copy to the successor trustee. If the instrument of acceptance by a
successor Trustee required by Section 6.10 shall not have been delivered to the
Trustee within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition, at the expense of the Issuers, any court of
competent jurisdiction for the appointment of a successor Trustee.

(c) The Trustee may be removed at any time by Act of the Holders of not less
than a majority in principal amount of the Outstanding Notes, delivered to the
Trustee and to the Issuers. If the instrument of acceptance by a successor
Trustee required by Section 6.10 shall not have been delivered to the Trustee
within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition, at the expense of the Issuers, any court of competent
jurisdiction for the appointment of a successor Trustee.

(d) If at any time:

(1) the Trustee shall fail to comply with the provisions of TIA Section 310(b)
after written request therefor by the Issuers or by any Holder who has been a
bona fide Holder of a Note for at least six months, or

(2) the Trustee shall cease to be eligible under Section 6.08 and shall fail to
resign after written request therefor by the Issuers or by any Holder who has
been a bona fide Holder of a Note for at least six months, or

(3) the Trustee shall become incapable of acting or shall be adjudged a bankrupt
or insolvent or a receiver of the Trustee or of its property shall be appointed
or any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation, then, in any such case, (i) the Issuers, by a Board Resolution, may
remove the Trustee, or (ii) subject to TIA Section 315(e), any Holder who has
been a bona fide Holder of a Note for at least six months may, on behalf of
himself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.

 

55



--------------------------------------------------------------------------------

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, the Issuers, by a
Board Resolution, shall promptly appoint a successor Trustee. If, within one
year after such resignation, removal or incapability, or the occurrence of such
vacancy, a successor Trustee shall be appointed by Act of the Holders of a
majority in principal amount of the Outstanding Notes delivered to the Issuers
and the retiring Trustee, the successor Trustee so appointed shall, forthwith
upon its acceptance of such appointment, become the successor Trustee and
supersede the successor Trustee appointed by the Issuers. If no successor
Trustee shall have been so appointed by the Issuers or the Holders and accepted
appointment in the manner hereinafter provided, any Holder who has been a bona
fide Holder of a Note for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(f) The Issuers shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee to the Holders in the manner
provided for in Section 1.06. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.

SECTION 6.10 Acceptance of Appointment by Successor.

(a) Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Issuers and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, on request of the Issuers or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, execute and
deliver an instrument transferring to such successor Trustee all the rights,
powers and trusts of the retiring Trustee and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder. Upon request of any such successor Trustee, the Issuers shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.

(b) Upon request of any such successor Trustee, the Issuers shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Trustee all rights, powers and trusts referred to in paragraph
(a) of this Section.

(c) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

SECTION 6.11 Merger, Conversion, Consolidation or Succession to Business.

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder,

 

56



--------------------------------------------------------------------------------

provided such corporation shall be otherwise qualified and eligible under this
Article, without the execution or filing of any paper or any further act on the
part of any of the parties hereto. In case any Notes shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Trustee had itself authenticated such Notes. In case at
that time any of the Notes shall not have been authenticated, any successor
Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor Trustee. In all such cases such
certificates shall have the full force and effect which this Indenture provides
for the certificate of authentication of the Trustee shall have; provided,
however, that the right to adopt the certificate of authentication of any
predecessor Trustee or to authenticate Notes in the name of any predecessor
Trustee shall apply only to its successor or successors by merger, conversion or
consolidation.

SECTION 6.12 Appointment of Authenticating Agent.

At any time when any of the Notes remain Outstanding, the Trustee may appoint an
authenticating agent or agents (each, an “Authenticating Agent”) with respect to
the Notes which shall be authorized to act on behalf of the Trustee to
authenticate Notes and the Trustee shall give written notice of such appointment
to all Holders of Notes with respect to which such Authenticating Agent will
serve, in the manner provided for in Section 1.06. Notes so authenticated shall
be entitled to the benefits of this Indenture and shall be valid and obligatory
for all purposes as if authenticated by the Trustee hereunder. Any such
appointment shall be evidenced by an instrument in writing signed by a
Responsible Officer of the Trustee, and a copy of such instrument shall be
promptly furnished to the Issuers. Wherever reference is made in this Indenture
to the authentication and delivery of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication and delivery on behalf of the Trustee by an Authenticating Agent
and a certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent. Each Authenticating Agent shall be acceptable to the
Issuers and shall at all times be a corporation organized and doing business
under the laws of the United States of America, any state thereof or the
District of Columbia, authorized under such laws to act as Authenticating Agent,
having a combined capital and surplus of not less than $50,000,000 and subject
to supervision or examination by Federal or state authority. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time an Authenticating Agent shall
cease to be eligible in accordance with the provisions of this Section, it shall
resign immediately in the manner and with the effect specified in this Section.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to all or substantially all the corporate agency
or corporate trust business of an Authenticating Agent, shall continue to be an
Authenticating Agent, provided such corporation shall be otherwise eligible
under this Section, without the execution or filing of any paper or any further
act on the part of the Trustee or the Authenticating Agent.

 

57



--------------------------------------------------------------------------------

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Issuers. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Issuers. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Issuers and shall give written notice of
such appointment to all Holders of Notes, in the manner provided for in
Section 1.06. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent. No successor Authenticating Agent shall be appointed
unless eligible under the provisions of this Section.

The Issuers agrees to pay to each Authenticating Agent from time to time such
compensation for its services under this Section as shall be agreed in writing
between the Issuers and such Authenticating Agent.

If an appointment is made pursuant to this Section, the Notes may have endorsed
thereon, in addition to the Trustee’s certificate of authentication, an
alternate certificate of authentication in the following form:

This is one of the Notes designated therein referred to in the within-mentioned
Indenture.

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

 

By:  

 

  as Authenticating Agent By:  

 

  as Authorized Officer

ARTICLE SEVEN

HOLDERS LISTS AND REPORTS BY TRUSTEE AND ISSUERS

SECTION 7.01 Issuers to Furnish Trustee Names and Addresses.

The Issuers will furnish or cause to be furnished to the Trustee

(a) semiannually, not more than five days after each Regular Record Date, a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Holders as of such Regular Record Date; and

(b) at such other times as the Trustee may reasonably request in writing, within
30 days after receipt by the Issuers of any such request, a list of similar form
and content to that in paragraph (a) hereof as of a date not more than 15 days
prior to the time such list is furnished; provided, however, that if and so long
as the Trustee shall be the Note Registrar, no such list need be furnished.

 

58



--------------------------------------------------------------------------------

SECTION 7.02 Disclosure of Names and Addresses of Holders.

Every Holder of Notes, by receiving and holding the same, agrees with the
Issuers and the Trustee that none of the Issuers or the Trustee or any agent of
either of them shall be held accountable by reason of the disclosure of any such
information as to the names and addresses of the Holders in accordance with TIA
Section 312, regardless of the source from which such information was derived,
and that the Trustee shall not be held accountable by reason of mailing any
material pursuant to a request made under TIA Section 312(b).

SECTION 7.03 Reports by Trustee.

Within 60 days after May 15 of each year commencing with the first May 15 after
the first issuance of Notes pursuant to this Indenture, the Trustee shall
transmit to the Holders of Notes (with a copy to the Issuers at the place of
payment), in the manner and to the extent provided in TIA Section 313(c), a
brief report dated as of such May 15 if required by TIA Section 313(a).

ARTICLE EIGHT

MERGER, CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL ASSETS

SECTION 8.01 Issuers May Consolidate, Etc., Only on Certain Terms.

Neither Issuer may consolidate or merge with or into or wind up into (whether or
not such Issuer is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions unless:

(1) such Issuer is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Issuer) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, as the case may be, being herein called the “Successor
Company”);

(2) the Successor Company, if other than such Issuer, expressly assumes all the
obligations of such Issuer under this Indenture, the Notes pursuant to
supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee;

(3) immediately after such transaction no Default or Event of Default exists;

(4) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 8.02(2) below shall apply, shall have by
supplemental indenture confirmed that its Guarantee shall apply to such Person’s
obligations under this Indenture and the Notes; and

 

59



--------------------------------------------------------------------------------

(5) the Issuers shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture.

The Successor Company shall succeed to, and be substituted for such Issuer under
this Indenture and the Notes and such Issuer (if not the Successor Company) will
be fully released from its obligations under this Indenture and the Notes.
Notwithstanding the foregoing,

(a) any Subsidiary that is not a Guarantor may consolidate with, merge into or
transfer all or part of its properties and assets to the Company or any
Guarantor;

(b) any Guarantor may consolidate with, merge into or transfer all or part of
its properties and assets to the Company or a Guarantor; and

(c) the Company may merge with an Affiliate incorporated solely for the purpose
of reincorporating the Guarantor or the Company in another State of the United
States.

SECTION 8.02 Guarantors May Consolidate, Etc., Only on Certain Terms.

Subject to Section 12.08 and the last paragraph of this Section 8.02, each
Guarantor shall not, and the Issuers will not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:

(1) such Guarantor is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Guarantor or such Person, as the case may be, being herein called
the “Successor Person”);

(2) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Indenture and such Guarantor’s
Guarantee pursuant to supplemental indentures or other documents or instruments
in form reasonably satisfactory to the Trustee;

(3) immediately after such transaction no Default or Event of Default exists;
and

(4) the Issuers shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture.

Notwithstanding the foregoing, (i) any Guarantor may merge into or transfer all
or part of its properties and assets to another Guarantor or the Company and
(ii) any Subsidiary that is not a Guarantor may consolidate with, merge into or
transfer all or part of its properties and assets to the Company or any
Guarantor.

 

60



--------------------------------------------------------------------------------

SECTION 8.03 Successor Substituted.

Subject to Section 12.08, upon any consolidation or merger, or any sale,
assignment, conveyance, transfer, lease or disposition of all or substantially
all of the assets of the Issuers or any Guarantor in accordance with Sections
8.01 and 8.02 hereof, the successor Person formed by such consolidation or into
which the Issuers or such Guarantor, as the case may be, is merged or the
successor Person to which such sale, assignment, conveyance, transfer, lease or
disposition is made, shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuers or such Guarantor, as the case may be,
under this Indenture and/or the Guarantees, as the case may be, with the same
effect as if such successor Person had been named as the Issuers or such
Guarantor, as the case may be, herein and/or the Guarantees, as the case may be.
When a successor Person assumes all obligations of its predecessor hereunder,
the Notes or the Guarantees, as the case may be, such predecessor shall be
released from all obligations; provided that in the event of a transfer or
lease, the predecessor shall not be released from the payment of principal and
interest or other obligations on the Notes or the Guarantees, as the case may
be.

ARTICLE NINE

SUPPLEMENTAL INDENTURES

SECTION 9.01 Amendments or Supplements Without Consent of Holders.

Notwithstanding the foregoing, without the consent of any Holder, the Issuers
and any Guarantor (with respect to a Guarantee or this Indenture to which it is
a party), when authorized by Board Resolutions of their respective Board of
Directors, and the Trustee, at any time and from time to time, may amend or
supplement this Indenture, any Guarantee and the Notes in form satisfactory to
the Trustee, for any of the following purposes:

(1) to cure any ambiguity, omission, mistake, defect or inconsistency;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to comply with Article Eight hereof or to evidence the succession of another
Person to the Company or to any Guarantor and to provide for the assumption of
the Issuers’ or any Guarantor’s obligations to Holders, in each case in
accordance with the terms hereof;

(4) to comply with Section 13.08 hereof;

(5) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the rights under this Indenture of
any such Holder;

 

61



--------------------------------------------------------------------------------

(6) to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuers;

(7) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee pursuant to the requirements of Sections 6.09
and 6.10; or

(8) to add a Guarantor under this Indenture.

The consent of the holders of the notes is not necessary under the indenture to
approve the particular form of any proposed amendment. It is sufficient if such
consent approves the substance of the proposed amendment.

SECTION 9.02 Amendments, Supplements or Waivers with Consent of Holders.

With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Notes, by Act of said Holders delivered to the Issuers and
the Trustee, the Issuers, any Guarantor (with respect to any Guarantee or this
Indenture to which it is a party), when authorized by Board Resolutions of their
respective Board of Directors, and the Trustee may amend or supplement this
Indenture, any Guarantee or the Notes for the purpose of adding any provisions
hereto or thereto, changing in any manner or eliminating any of the provisions
or of modifying in any manner the rights of the Holders hereunder or thereunder
and any existing Default, Event of Default or compliance with any provision of
this Indenture or the Notes may be waived with the consent of the Holders of not
less than a majority in principal amount of the Outstanding Notes, other than
Notes beneficially owned by the Issuers or their Affiliates (other than Sprint)
(including, without limitation, consents obtained in connection with a purchase
of or tender offer or exchange offer for Notes); provided, however, that no such
amendment, supplement or waiver shall, without the consent of the Holder of each
Outstanding Note affected thereby:

(1) make any change that adversely affects the exchange or repurchase rights of
any Notes;

(2) reduce the Fundamental Change Repurchase Price of any Note as calculated in
accordance with Section 11.02 or amend or modify in any manner adverse to the
Holders the Issuers’ obligation to make such payment, whether through an
amendment or waiver of provisions in the covenants, definitions or otherwise;

(3) make any change that would reduce the Additional Shares deliverable upon a
Fundamental Change as provided in Section 13.05 hereto;

(4) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(5) reduce the principal of or change the Maturity of any such Note or alter or
waive the provisions with respect to the repurchase of the Notes (other than
Section 11.02);

 

62



--------------------------------------------------------------------------------

(6) reduce the rate of or change the time for payment of interest on any Note;

(7) waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on the Notes issued under this Indenture, except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the Notes and a waiver of the payment default that
resulted from such acceleration, or in respect of a covenant or provision
contained in this Indenture or any guarantee which cannot be amended or modified
without the consent of all Holders;

(8) make any Note payable in money other than that stated in the Notes;

(9) make any change in Section 5.13 or the rights of Holders to receive payments
of principal of or premium, if any, or interest on the Notes;

(10) make any change in these amendment and waiver provisions;

(11) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes; or

(12) make any change to or modify the ranking or subordination provisions of
Notes and the Guarantees that would adversely affect the Holders.

SECTION 9.03 Execution of Amendments, Supplements or Waivers.

In executing, or accepting the additional trusts created by, any amendment,
supplement or waiver permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Trustee shall be provided with, and
shall be fully protected in relying upon, an Officers’ Certificate and Opinion
of Counsel stating that the execution of such amendment, supplement or waiver is
authorized or permitted by this Indenture, that all conditions precedent thereto
have been satisfied, and, to the extent applicable, that there is no material
adverse effect on the Holders. The Trustee may, but shall not be obligated to,
enter into any such amendment, supplement or waiver which affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise.

SECTION 9.04 Effect of Amendments, Supplements or Waivers.

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such amendment,
supplement or waiver shall form a part of this Indenture for all purposes; and
every Holder of Notes theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

SECTION 9.05 Conformity with Trust Indenture Act.

Every supplemental indenture executed pursuant to the Article shall conform to
the requirements of the Trust Indenture Act as then in effect.

 

63



--------------------------------------------------------------------------------

SECTION 9.06 Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, bear a notation in form satisfactory to
the Trustee as to any matter provided for in such supplemental indenture. If the
Issuers shall so determine, new Notes so modified as to conform, in the opinion
of the Issuers, to any such supplemental indenture may be prepared and executed
by the Issuers and authenticated and delivered by the Trustee in exchange for
Outstanding Notes.

SECTION 9.07 Notice of Supplemental Indentures.

Promptly after the execution by the Issuers, any Guarantor and the Trustee of
any supplemental indenture pursuant to the provisions of Section 9.02, the
Issuers shall give notice thereof to the Holders of each Outstanding Note, in
the manner provided for in Section 1.06, setting forth in general terms the
substance of such supplemental indenture.

ARTICLE TEN

COVENANTS

SECTION 10.01 Payment of Principal, Premium, if Any, and Interest.

The Issuers covenant and agree for the benefit of the Holders that they will
duly and punctually pay the principal of (and premium, if any) and interest on
the Notes in accordance with the terms of the Notes and this Indenture.

SECTION 10.02 Maintenance of Office or Agency.

The Issuers will maintain an office or agency where Notes may be presented or
surrendered for payment or repurchase (the “Paying Agent”) or for exchange (the
“Exchange Agent”), where Notes may be surrendered for registration of transfer
or exchange and where notices and demands to or upon the Issuers in respect of
the Notes and this Indenture may be served. The designated office of the Trustee
shall be such office or agency of the Issuers, unless the Issuers shall
designate and maintain some other office or agency for one or more of such
purposes. The Issuers will give prompt written notice to the Trustee of any
change in the location of any such office or agency. If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and the Issuers hereby appoint the Trustee as its agent to receive all
such presentations, surrenders, notices and demands.

The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind any such designation; provided,
however, that no such designation or rescission shall in any manner relieve the
Issuers of their obligation to maintain an office or agency for such purposes.
The Issuers will give prompt written notice to the Trustee of any such
designation or rescission and any change in the location of any such other
office or agency.

 

64



--------------------------------------------------------------------------------

SECTION 10.03 Money for Notes Payments to Be Held in Trust.

If any Issuer shall at any time act as Paying Agent, it will, on or before each
due date of the principal of (or premium, if any) or interest on any of the
Notes, segregate and hold in trust for the benefit of the Persons entitled
thereto a sum sufficient to pay the principal of (or premium, if any) or
interest so becoming due until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and will promptly notify the Trustee of
its action or failure so to act.

Whenever the Issuers shall have one or more Paying Agents for the Notes, it
will, on or before each due date of the principal of (or premium, if any) or
interest on any Notes, deposit with a Paying Agent a sum sufficient to pay the
principal (and premium, if any) or interest so becoming due, such sum to be held
in trust for the benefit of the Persons entitled to such principal, premium or
interest, and (unless such Paying Agent is the Trustee) the Issuers will
promptly notify the Trustee of such action or any failure so to act.

The Issuers will cause each Paying Agent (other than the Trustee) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

(1) hold all sums held by it for the payment of the principal of (and premium,
if any) or interest on Notes in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided;

(2) give the Trustee notice of any default by the Issuers (or any other obligor
upon the Notes) in the making of any payment of principal (and premium, if any)
or interest; and

(3) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent.

The Issuers may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuers or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuers or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such sums.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of (or premium, if any) or
interest on any Note and remaining unclaimed for two years after such principal,
premium or interest has become due and payable shall be paid to the Issuers on
Issuer Request, or (if then held by the Issuers) shall be discharged from such
trust; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Issuers for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Issuers as Trustee thereof, shall thereupon cease; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
repayment, shall at the expense of the Issuers cause to be published once, in a
newspaper published in the English language, customarily published on each
Business

 

65



--------------------------------------------------------------------------------

Day and of general circulation in the Borough of Manhattan, The City of New
York, notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such publication,
any unclaimed balance of such money then remaining will be repaid to the
Issuers.

SECTION 10.04 Corporate Existence.

Subject to Article Eight, the Issuers will do or cause to be done all things
necessary to preserve and keep in full force and effect the corporate existence
and that of each Guarantor and the corporate rights (charter and statutory) and
franchises of the Issuers and each Guarantor; provided, however, that the
Issuers shall not be required to preserve any such right or franchise if
management of the Issuers shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Issuers and their
respective Subsidiaries as a whole.

SECTION 10.05 Statement by Officers as to Default.

(a) The Issuers will deliver to the Trustee within 120 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Issuers and the Guarantors during the preceding fiscal year,
has been made under the supervision of the signing officers with a view to
determining whether it has kept, observed, performed and fulfilled, and has
caused each of the Guarantors to keep, observe, perform and fulfill its
obligations under this Indenture and further stating, as to each such officer
signing such certificate, that, to the best of his or her knowledge, the Issuers
during such preceding fiscal year, has kept, observed, performed and fulfilled,
and has caused each of the Guarantors to keep, observe, perform and fulfill each
and every such covenant contained in this Indenture and no Default or Event of
Default occurred during such fiscal year, and at the date of such certificate
there is no Default or Event of Default which has occurred and is continuing or,
if such signers do know of such Default or Event of Default, the certificate
shall describe its status, with particularity and that, to the best of his or
her knowledge, no event has occurred and remains by reason of which payments on
the account of the principal of or interest, if any, on the Notes is prohibited
or if such event has occurred, a description of the event and what action each
is taking or proposes to take with respect thereto. The Officers’ Certificate
shall also notify the Trustee should the Company elect to change the manner in
which it fixes its fiscal year-end. For purposes of this Section 10.05(a), such
compliance shall be determined without regard to any period of grace or
requirement of notice under this Indenture.

(b) When any Default or Event of Default has occurred and is continuing under
this Indenture, the Issuers shall deliver to the Trustee by registered or
certified mail or facsimile transmission an Officers’ Certificate specifying
such event, notice or other action within 10 Business Days of its occurrence.

SECTION 10.06 Reports and Other Information.

(a) So long as any Notes are outstanding, the Company shall be required to
provide to the Trustee and Holders, without cost to the Trustee or any Holder:

(1) within 90 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the

 

66



--------------------------------------------------------------------------------

filing of a Form 10-K by a non-accelerated filer) after the end of each fiscal
year, annual reports containing the information required to be contained in a
filing with the Commission on Form 10-K, or any successor or comparable form, or
required in such successor or comparable form;

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, quarterly reports containing the information required to be
contained in a filing with the Commission on Form 10-Q or any successor or
comparable form or required in such successor or comparable form; and

(3) promptly from time to time after the occurrence of an event that would
require information about such event to be provided to the Commission on Form
8-K, or any successor or comparable form, a current report with such
information; provided that unless otherwise required to be provided to Holders,
current reports shall only be required with respect to the following Form 8-K
Items (or its successor item): Item 1.01 (Entry into a Material Definitive
Agreement), Item 1.02 (Termination of a Material Definitive Agreement),
Item 1.03 (Bankruptcy or Receivership), Item 2.01 (Completion of Acquisition or
Disposition of Assets), Item 2.03 (Creation of a Direct Financial Obligation or
an Obligation under an Off-Balance Sheet Arrangement of a Registrant), Item 2.04
(Triggering Events that Accelerate or Increase a Direct Financial Obligation or
an Obligation under an Off-Balance Sheet Arrangement), Item 2.05 (Costs
Associated with Exit or Disposal Activities), Item 4.01 (Changes in Registrant’s
Certifying Accountant), Item 4.02 (Non-Reliance on Previously Issued Financial
Statements or a Related Audit Report or Completed Interim Review), Item 5.01
(Changes in Control of Registrant), Items 5.02 (a), (b) and (c) (Departure of
Directors or Principal Officers; Election of Directors; Appointment of Principal
Officers; Compensatory Arrangements of Certain Officers) and Item 9.01
(Financial Statements and Exhibits, but only with respect to financial
statements and pro forma financial information relating to transactions required
to be reported pursuant to Item 2.01); provided, however, that unless otherwise
required to be provided to Holders, no such current report shall be required to
be furnished if the Company determines in its good faith judgment that such
event is not material to Holders of Notes or the business, assets, operations,
financial positions or prospects of the Company and its Subsidiaries, taken as a
whole;

provided, however, that unless otherwise required to be provided to Holders:

(A) such reports required pursuant to Section 10.06(a)(1) shall not be required
to include the information contemplated by Item 1B, Item 4, Item 5, Item 9A,
Item 9A(T), Item 10 (but only with respect to information required by Items 405,
406 and 407 of Regulation S-K; provided, however, that such reports shall be
required to present the information contemplated by Item 10 with exclusions
consistent with the information in (or excluded from) the Issuers’ offering
memorandum, dated December 3, 2010, with respect to their 8.25% Exchangeable
Notes due 2040), Item 11, Item 13 (both

 

67



--------------------------------------------------------------------------------

only with respect to the information required by Item 407 of Regulation S-K;
provided, however, that such reports shall be required to present the
information contemplated by Items 11 and 13 with exclusions consistent with the
information in (or excluded from) the Issuers’ offering memorandum, dated
December 3, 2010, with respect to their 8.25% Exchangeable Notes due 2040) and
Item 14 of Form 10-K, as in effect on the Issue Date;

(B) such reports required pursuant to Section 10.06(a)(2) shall not be required
to include the information contemplated by Item 4 and Item 4T of Part I thereof
and Item 2 and Item 4 of Part II of Form 10-Q, as in effect on the Issue Date;
and

(C) such reports required pursuant to Section 10.06(a)(1), (2) and (3) (i) shall
not be required to comply with Section 302 or Section 404 of the Sarbanes-Oxley
Act of 2002, or related Items 307 and 308 of Regulation S-K promulgated by the
Commission, or Item 10(e) of Regulation S-K (with respect to any non-GAAP
financial measures contained therein), in each case, as in effect on the Issue
Date or any successor provision thereto, and (ii) shall not be required to
comply with Items 402, 405, 406, 407 and 601 of Regulation S-K promulgated by
the Commission, in each case, as in effect on the Issue Date or any successor
provision thereto;

in each case, in a manner that complies in all material respects with the
requirements specified in such form. The Company shall make the information
referred to above in this clause (a) available by posting such information on a
publicly accessible page on the Company’s website (or that of any of its parent
companies). To the extent not satisfied by the foregoing, the Company shall
agree that, for so long as any Notes are outstanding, it shall furnish to
Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

(b) The Issuers may satisfy their obligations in this Section 10.06 with respect
to information relating to the Issuers by furnishing information relating to the
Parent; provided that, with respect to any audited or unaudited financial
statements, the same is accompanied by consolidating information that explains
in reasonable detail the differences between the financial information relating
to the Parent, on the one hand, and the information relating to the Issuers and
the Subsidiaries on a stand-alone basis, on the other hand.

(c) If Parent or the Company has electronically filed with the Securities and
Exchange Commission’s Next-Generation EDGAR system (or any successor system),
the reports described in clause (a) above (including any consolidating
information required by clause (b), unless otherwise provided to the Trustee and
the Holders), the Issuers shall be deemed to have satisfied the foregoing
requirements.

(d) The Issuers shall also hold quarterly conference calls for the Holders of
the Notes to discuss financial information for the previous quarter. The
conference call shall be following the last day of each fiscal quarter of the
Issuers and not later than ten business days from the time that the Issuers
distribute the financial information as set forth in

 

68



--------------------------------------------------------------------------------

Section 10.06(a)(1) and (2), as applicable above. No fewer than two days prior
to the conference call, the Issuers shall issue a press release announcing the
time and date of such conference call and providing instructions for Holders,
securities analysts and prospective investors to obtain access to such call. For
the avoidance of doubt, the Issuers may satisfy the requirements of this
paragraph by (i) combining the conference calls required above with the earnings
conference calls of the Parent that are held on a quarterly basis with equity
holders or (ii) holding the conference calls required above within the time
period required as part of any earnings calls of the Issuers in accordance with
past practice.

Nothing herein shall be construed so as to require the Issuers to include in
such reports any information specified in Rule 3-10 or Rule 3-16 of Regulation
S-X.

SECTION 10.07 Future Subsidiary Guarantors.

The Issuers shall cause each wholly-owned Domestic Subsidiary that (i) is formed
or acquired following the Issue Date and (ii) executes a guarantee with respect
to any other Indebtedness of the Parent or the Issuers, to execute and deliver
to the Trustee a supplemental indenture pursuant to which such wholly-owned
Domestic Subsidiary will unconditionally Guarantee (subject to Section 12.08),
on a joint and several basis, the full and prompt payment of the principal of,
premium, if any, and interest in respect of the Notes on a senior secured basis
and all other obligations under this Indenture.

ARTICLE ELEVEN

REPURCHASE OF NOTES UPON A FUNDAMENTAL CHANGE

SECTION 11.01 Sinking Fund.

There shall be no sinking fund provided for the Notes.

SECTION 11.02 Repurchase at Option of Holders Upon a Fundamental Change.

(a) If a Fundamental Change occurs at any time, each Holder shall have the
right, at such Holder’s option, to require the Issuers to repurchase all of such
Holder’s Notes, or any portion thereof that is equal to $1,000 or an integral
multiple of $1,000, on the date (the “Fundamental Change Repurchase Date”)
specified by the Issuers that is not less than 20 calendar days nor more than 35
calendar days (or such longer period required by law) following the date of the
Fundamental Change Issuer Notice at a repurchase price equal to 100% of the
principal amount thereof, plus accrued and unpaid interest thereon to, but
excluding, the Fundamental Change Repurchase Date (the “Fundamental Change
Repurchase Price”), unless the Fundamental Change Repurchase Date falls after a
Regular Record Date but on or prior to the Interest Payment Date to which such
Regular Record Date relates, in which case the Issuers shall instead pay the
full amount of accrued and unpaid interest to Holders of record as of the
preceding Regular Record Date and the Fundamental Change Repurchase Price shall
be equal to 100% of the principal amount of Notes to be repurchased pursuant to
this Article Eleven.

 

69



--------------------------------------------------------------------------------

(b) Repurchases of Notes under this Section 11.02 shall be made, at the option
of the Holder thereof, upon:

(i) delivery to the Paying Agent by a Holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form attached hereto as Exhibit
G, if the Notes are certificated, or in compliance with the Depositary’s
procedures for surrendering interests in Global Notes, if the Notes are Global
Notes, in each case on or before the close of business on the Business Day
immediately preceding the Fundamental Change Repurchase Date; and

(ii) delivery of the Notes, if the Notes are certificated, to the Paying Agent
at any time after delivery of the Fundamental Change Repurchase Notice (together
with all necessary endorsements for transfer) at the corporate trust office of
the Paying Agent, or book-entry transfer of the Notes, if the Notes are Global
Notes, in compliance with the procedures of the Depositary, in each case such
delivery being a condition to receipt by the Holder of the Fundamental Change
Repurchase Price therefor.

The Fundamental Change Repurchase Notice in respect of any Notes to be
repurchased shall state:

(i) in the case of Definitive Notes, the certificate numbers of the Notes to be
delivered for repurchase;

(ii) the portion of the principal amount of Notes to be repurchased, which must
be $1,000 or an integral multiple thereof; and

(iii) that the Notes are to be repurchased by the Issuers pursuant to the
applicable provisions of the Notes and the Indenture;

provided, however, that if the Notes are Global Notes, the Fundamental Change
Repurchase Notice must comply with appropriate Depositary procedures.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 11.02 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice at any time prior to the close of business
on the Business Day immediately preceding the Fundamental Change Repurchase Date
by delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 11.03.

The Paying Agent shall promptly notify the Issuers of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.

(c) On or before the 20th calendar day after the occurrence of the effective
date of a Fundamental Change, the Issuers shall provide to all Holders of Notes
and the Trustee and the Paying Agent (in the case of a Paying Agent other than
the Trustee) a notice (the “Fundamental Change Issuer Notice”) of the occurrence
of the effective date of the Fundamental Change and of the repurchase right at
the option of the Holders arising as a result thereof. Such notice shall be by
first class mail or, in the case of Global Notes, in accordance with the

 

70



--------------------------------------------------------------------------------

applicable procedures of the Depositary. Simultaneously with providing such
notice, the Issuers shall publish a notice containing the information set forth
in the Fundamental Change Issuer Notice in a newspaper of general circulation in
The City of New York or publish such information on the Company’s website or
through such other public medium as the Issuers may use at that time. Each
Fundamental Change Issuer Notice shall specify:

(i) the events causing the Fundamental Change;

(ii) the date of the Fundamental Change;

(iii) the last date on which a Holder may exercise the repurchase right pursuant
to this Article Eleven;

(iv) the Fundamental Change Repurchase Price;

(v) the Fundamental Change Repurchase Date;

(vi) the name and address of the Paying Agent and the Exchange Agent, if
applicable;

(vii) if applicable, the Exchange Rate and any adjustments to the Exchange Rate;

(viii) if applicable, that the Notes with respect to which a Fundamental Change
Repurchase Notice has been delivered by a Holder may be exchanged only if the
Holder withdraws the Fundamental Change Repurchase Notice in accordance with the
terms of this Indenture; and

(ix) the procedures that Holders must follow to require the Issuers to
repurchase their Notes.

No failure of the Issuers to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 11.02.

At the Issuers’ request, the Trustee shall give such notice in the Issuers’ name
and at the Issuers’ expense; provided, however, that, in all cases, the text of
such Fundamental Change Issuer Notice shall be prepared by the Issuers.

(d) Notwithstanding the foregoing, no Notes may be repurchased by the Issuers on
any date at the option of the Holders upon a Fundamental Change if the principal
amount of the Notes has been accelerated, and such acceleration has not been
rescinded, on or prior to such date (except in the case of an acceleration
resulting from a Default by the Issuers in the payment of the Fundamental Change
Repurchase Price with respect to such Notes). The Paying Agent will promptly
return to the respective Holders thereof any Definitive Notes held by it during
the acceleration of the Notes (except in the case of an acceleration resulting
from a Default by the Issuers in the payment of the Fundamental Change
Repurchase Price with respect to such Notes) and shall deem to be cancelled any
instructions for book-entry transfer of the

 

71



--------------------------------------------------------------------------------

Notes in compliance with the procedures of the Depositary, in which case, upon
such return or cancellation, as the case may be, the Fundamental Change
Repurchase Notice with respect thereto shall be deemed to have been withdrawn.

SECTION 11.03 Withdrawal of Fundamental Change Repurchase Notice.

(a) A Fundamental Change Repurchase Notice may be withdrawn (in whole or in
part) by means of a written notice of withdrawal delivered to the corporate
trust office of the Paying Agent in accordance with this Section 11.03 at any
time prior to the close of business on the Business Day immediately preceding
the Fundamental Change Repurchase Date specifying:

(i) the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted,

(ii) if Definitive Notes have been issued, the certificate number of the Note in
respect of which such notice of withdrawal is being submitted, and

(iii) the principal amount, if any, of such Note that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000;

provided, however, that if the Notes are Global Notes, the notice must comply
with appropriate procedures of the Depositary.

SECTION 11.04 Deposit of Fundamental Change Repurchase Price.

(a) The Issuers will deposit with the Paying Agent, or if the Issuers are acting
as Paying Agent, set aside, segregate and hold in trust as provided in
Section 10.03 of this Indenture) on or prior to 11:00 a.m., New York City time,
on the Fundamental Change Repurchase Date an amount of money sufficient to
repurchase all of the Notes to be repurchased at the appropriate Fundamental
Change Repurchase Price. Subject to receipt of funds and/or Notes by the Paying
Agent, payment for Notes surrendered for repurchase (and not withdrawn prior to
the close of business on the Business Day immediately preceding the Fundamental
Change Repurchase Date) will be made on the later of (i) the Fundamental Change
Repurchase Date with respect to such Note (provided the Holder has satisfied the
conditions in Section 11.02) and (ii) the time of book-entry transfer or the
delivery of such Notes to the Trustee (or other Paying Agent appointed by the
Issuers) by the Holder thereof in the manner required by Section 11.02 by
mailing checks for the amount payable to the Holders of such Notes entitled
thereto as they shall appear in the Note Register; provided, however, that
payments to the Depositary shall be made by wire transfer of immediately
available funds to the account of the Depositary or its nominee. The Trustee
shall, promptly after such payment and upon written demand by the Issuers,
return to the Issuers any funds in excess of the Fundamental Change Repurchase
Price.

(b) If by 11:00 a.m. New York City time, on the Fundamental Change Repurchase
Date, the Paying Agent holds money sufficient to make payment on all the Notes
or

 

72



--------------------------------------------------------------------------------

portions thereof that are to be repurchased on such Fundamental Change
Repurchase Date, then (i) such Notes will cease to be Outstanding, (ii) interest
will cease to accrue on such Notes (whether or not book-entry transfer of the
Notes has been made or the Notes have been delivered to the Trustee or Paying
Agent) and (iii) all other rights of the Holders of such Notes will terminate
(other than the right to receive the Fundamental Change Repurchase Price).

(c) Upon surrender of a Note that is to be repurchased in part pursuant to
Section 11.02, the Issuers shall execute and the Trustee shall authenticate and
deliver to the Holder a new Note in an authorized denomination equal in
principal amount to the unrepurchased portion of the Note surrendered.

SECTION 11.05 Covenant to Comply with Applicable Laws Upon Repurchase of Notes.

In connection with any repurchase offer, the Issuers will, if required:

(a) comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act;

(b) file a Schedule TO or any successor or similar schedule; and

(c) otherwise comply with all federal and state securities laws in connection
with any offer by the Issuers to repurchase the Notes;

in each case, so as to permit the rights and obligations under this Article
Eleven to be exercised in the time and in the manner specified in this Article
Eleven.

Notwithstanding the foregoing, to the extent the provisions of this
Section 11.05 conflict with the provisions of the Securities Act, Exchange Act
or any other federal or state securities laws, the Issuers shall comply with the
provisions of the Securities Act, Exchange Act or such federal or state
securities laws, as applicable.

ARTICLE TWELVE

GUARANTEES

SECTION 12.01 Guarantees.

Each Guarantor hereby jointly and severally, unconditionally and irrevocably
guarantees the Notes and obligations of the Issuers hereunder and thereunder,
and guarantees to each Holder of a Note authenticated and delivered by the
Trustee, and to the Trustee on behalf of such Holder, that: (a) the principal of
(and premium, if any) and interest on the Notes will be paid in full when due,
whether at Stated Maturity, by acceleration or otherwise (including, without
limitation, the amount that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Law), together with
interest on the overdue principal, if any, and interest on any overdue interest,
to the extent lawful, and all other obligations of the Issuers to the Holders or
the Trustee hereunder or thereunder will be paid in full or performed, all in
accordance with the terms hereof and thereof; and (b) in case of any extension
of time of

 

73



--------------------------------------------------------------------------------

payment or renewal of any Notes or of any such other obligations, the same shall
be paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at Stated Maturity, by acceleration or otherwise,
subject, however, in the case of clauses (a) and (b) above, to the limitation
set forth in Section 12.04 hereof.

Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, any release of any other Guarantor, the recovery of any judgment
against the Issuers, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Guarantor.

Each Guarantor hereby waives (to the extent permitted by law) the benefits of
diligence, presentment, demand for payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Issuers, any right to require a
proceeding first against the Issuers or any other Person, protest, notice and
all demands whatsoever and covenants that the Guarantee of such Guarantor shall
not be discharged as to any Note except by complete performance of the
obligations contained in such Note, this Indenture and such Guarantee. Each
Guarantor acknowledges that the Guarantee is a guarantee of payment and not of
collection. Each of the Guarantors hereby agrees that, in the event of a default
in payment of principal (or premium, if any) or interest on such Note, whether
at its Stated Maturity, by acceleration, purchase or otherwise, legal
proceedings may be instituted by the Trustee on behalf of, or by, the Holder of
such Note, subject to the terms and conditions set forth in this Indenture,
directly against each of the Guarantors to enforce such Guarantor’s Guarantee
without first proceeding against the Issuers or any other Guarantor. Each
Guarantor agrees that if, after the occurrence and during the continuance of an
Event of Default, the Trustee or any of the Holders are prevented by applicable
law from exercising their respective rights to accelerate the Maturity of the
Notes, to collect interest on the Notes, or to enforce or exercise any other
right or remedy with respect to the Notes, such Guarantor shall pay to the
Trustee for the account of the Holder, upon demand therefor, the amount that
would otherwise have been due and payable had such rights and remedies been
permitted to be exercised by the Trustee or any of the Holders.

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuers or any Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuers or any Guarantor, any
amount paid by any of them to the Trustee or such Holder, the Guarantee of each
of the Guarantors, to the extent theretofore discharged, shall be reinstated in
full force and effect. Each Guarantor further agrees that, as between each
Guarantor, on the one hand, and the Holders and the Trustee on the other hand,
(x) subject to this Article Twelve, the Maturity of the obligations guaranteed
hereby may be accelerated as provided in Article Five hereof for the purposes of
the Guarantee of such Guarantor notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any acceleration of such obligation
as provided in Article Five hereof, such obligations (whether or not due and
payable) shall forthwith become due and payable by each Guarantor for the
purpose of the Guarantee of such Guarantor.

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuers for
liquidation, reorganization, should the Issuers

 

74



--------------------------------------------------------------------------------

become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the Issuers’
assets, and shall, to the fullest extent permitted by law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Notes are, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee on the
Notes, whether as a “voidable preference”, “fraudulent transfer” or otherwise,
all as though such payment or performance had not been made. In the event that
any payment or any part thereof, is rescinded, reduced, restored or returned,
the Notes shall, to the fullest extent permitted by law, be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

SECTION 12.02 Severability.

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

SECTION 12.03 Ranking of Guarantee.

The Guarantee issued by any Guarantor shall be a senior obligation of such
Guarantor. The Guarantees shall: (a) rank equally in right of payment with all
existing and future Senior Indebtedness of the Guarantor, (b) be senior in right
of payment to all existing and future Subordinated Indebtedness of each
Guarantor, (c) be effectively subordinated to any secured Indebtedness of each
Guarantor as to the assets security such Indebtedness, and (d) be expressly
subordinated to Designated First Lien Indebtedness as described in Article
Fifteen and (e) be structurally subordinated to Indebtedness and other
liabilities of Subsidiaries of such Guarantor that do not Guarantee the Notes.

SECTION 12.04 Limitation of Guarantors’ Liability.

Each Guarantor and by its acceptance hereof each Holder confirms that it is the
intention of all such parties that the guarantee by each such Guarantor pursuant
to its Guarantee not constitute a fraudulent transfer or conveyance for purposes
of the Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal or state law or the provisions of
its local law relating to fraudulent transfer or conveyance. To effectuate the
foregoing intention, the Holders and each such Guarantor hereby irrevocably
agree that the obligations of such Guarantor under its Guarantee shall be
limited to the maximum amount that will not, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guarantee or
pursuant to this Section 12.04, result in the obligations of such Guarantor
under its Guarantee constituting such fraudulent transfer or conveyance.

SECTION 12.05 Contribution.

In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Guarantor (a “Funding Guarantor”) under a Guarantee, such Funding
Guarantor shall be entitled

 

75



--------------------------------------------------------------------------------

to a contribution from all other Guarantors in a pro rata amount based on the
Adjusted Net Assets (as defined below) of each Guarantor (including the Funding
Guarantor) for all payments, damages and expenses incurred by that Funding
Guarantor in discharging the Issuers’ obligations with respect to the Notes or
any other Guarantor’s obligations with respect to the Guarantee of such
Guarantor. “Adjusted Net Assets” of such Guarantor at any date shall mean the
lesser of (x) the amount by which the fair value of the property of such
Guarantor exceeds the total amount of liabilities, including, without
limitation, contingent liabilities (after giving effect to all other fixed and
contingent liabilities incurred or assumed on such date), but excluding
liabilities under the Guarantee of such Guarantor at such date and (y) the
amount by which the present fair salable value of the assets of such Guarantor
at such date exceeds the amount that will be required to pay the probable
liability of such Guarantor on its debts (after giving effect to all other fixed
and contingent liabilities incurred or assumed on such date), excluding debt in
respect of the Guarantee of such Guarantor, as they become absolute and matured.

SECTION 12.06 Subrogation.

Each Guarantor shall be subrogated to all rights of Holders against the Issuers
in respect of any amounts paid by any Guarantor pursuant to the provisions of
Section 12.01; provided, however, that, if an Event of Default has occurred and
is continuing, no Guarantor shall be entitled to enforce or receive any payments
arising out of, or based upon, such right of subrogation until all amounts then
due and payable by the Issuers under this Indenture or the Notes shall have been
paid in full.

SECTION 12.07 Reinstatement.

Each Guarantor hereby agrees (and each Person who becomes a Guarantor shall
agree) that the Guarantee provided for in Section 12.01 shall continue to be
effective or be reinstated, as the case may be, if at any time, payment, or any
part thereof, of any obligations or interest thereon is rescinded or must
otherwise be restored by a Holder to the Issuers upon the bankruptcy or
insolvency of the Issuers or any Guarantor.

SECTION 12.08 Release of a Guarantor.

Notwithstanding the foregoing and the other provisions of this Indenture, each
Guarantor shall be automatically and unconditionally released and discharged
from all of its obligations under its Guarantee under this Article Twelve upon:

(a) any sale, exchange or transfer (by merger or otherwise) of Capital Stock
(following which the applicable Guarantor is no longer a Subsidiary of any
Issuer) or all or substantially all the assets of such Guarantor;

(b) the release or discharge of such Guarantor’s guarantee of Indebtedness which
resulted in the requirement that such Guarantor provide a guarantee pursuant to
Section 10.07, or

(c) if the Issuers’ obligations hereunder are discharged in accordance with
Section 4.01.

 

76



--------------------------------------------------------------------------------

Any Guarantor shall be released from all its obligations under its Guarantee in
accordance with Section 8.03.

SECTION 12.09 Benefits Acknowledged.

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and from its
guarantee and waivers pursuant to its Guarantees under this Article Twelve.

ARTICLE THIRTEEN

EXCHANGE OF NOTES

SECTION 13.01 Exchange Privilege.

(a) Subject to and upon compliance with the provisions of this Article Thirteen,
upon Satisfaction of the Exchange Privilege Condition, each Holder of a Note
shall have the right, at such Holder’s option, to exchange all or any portion
(if the portion to be exchanged is $1,000 principal amount or an integral
multiple thereof) of such Note at any time prior to the close of business on the
Business Day immediately preceding the Maturity Date, at an initial exchange
rate of 666.6700 shares of Common Stock (equivalent to an initial exchange price
of approximately $1.50 per share) (subject to adjustment as provided in Sections
13.05 and 13.06, the “Exchange Rate”) per $1,000 principal amount of Notes
(subject to the settlement provisions of Sections 13.03 and 13.04, the “Exchange
Obligation”).

(b) Notwithstanding any provision to the contrary herein (but subject to
Section 13.04(b)), (i) in the event that the Issuers’ Cancellation Condition
shall be satisfied, $120 million principal amount of the Notes (or such lesser
amount as shall then be outstanding) shall no longer be exchangeable and shall
automatically, and without any further action required of any party, be
immediately cancelled and the debt thereunder extinguished, and (ii) in the
event that the Issuers’ Exchange Condition shall be satisfied, at the option of
the Issuers, the Issuers may cause all remaining outstanding Notes to be
exchanged into shares of Common Stock at the Exchange Rate; provided that the
option set forth in clause (ii) must be exercised by the Issuers’ within 15
Business Days of the satisfaction of the Issuers’ Exchange Condition. The
Issuers will follow the procedures set forth in this Article 13 to settle the
resulting Exchange Obligation.

SECTION 13.02 [reserved].

SECTION 13.03 Exchange Procedure.

(a) Upon exchange of any Note, the Issuers will settle the Exchange Obligation
on the third Business Day immediately following the Exchange Date.

(b) Before any Holder of a Note shall be entitled to exchange the same as set
forth above, such Holder shall (i) in the case of a Global Note, comply with the
procedures of the Depositary in effect at that time and, if required, pay funds
equal to interest payable on the next Interest Payment Date to which such Holder
is not entitled and (ii) in the case of a Definitive Note (1) complete, manually
sign and deliver an irrevocable notice to the Exchange

 

77



--------------------------------------------------------------------------------

Agent as set forth in the Form of Notice of Exchange (or a facsimile thereof) (a
“Notice of Exchange”) attached as Exhibit F hereto at the office of the Exchange
Agent and state in writing therein the principal amount of Notes to be exchanged
and the name or names (with addresses) in which such Holder wishes the
certificate or certificates for any shares of Common Stock to be delivered upon
settlement of the Exchange Obligation to be registered, (2) surrender such
Notes, duly endorsed to the Issuers or in blank (and accompanied by appropriate
endorsement and transfer documents), at the office of the Exchange Agent, (3) if
required, furnish appropriate endorsements and transfer documents. The Trustee
(and if different, the Exchange Agent) shall notify the Issuers of any exchange
pursuant to this Article Thirteen on the Exchange Date for such exchange and
(4) if required, pay funds equal to interest payable on the next Interest
Payment Date to which such Holder is not entitled. No Notice of Exchange with
respect to any Notes may be surrendered by a Holder thereof if such Holder has
also delivered a Fundamental Change Repurchase Notice to the Issuers in respect
of such Notes and not validly withdrawn such Fundamental Change Repurchase
Notice in accordance with Section 11.02.

If more than one Note shall be surrendered for exchange at one time by the same
Holder, the Exchange Obligation with respect to such Notes shall be computed on
the basis of the aggregate principal amount of the Notes (or specified portions
thereof to the extent permitted thereby) so surrendered.

(c) A Note shall be deemed to have been exchanged immediately prior to the close
of business on the date (the “Exchange Date”) that the Holder has complied with
the requirements set forth in subsection (b) above. The Issuers shall issue or
cause to be issued, and deliver to the Exchange Agent or to such Holder, or such
Holder’s nominee or nominees, certificates or a book-entry transfer through the
Depositary for the full number of shares of Common Stock to which such Holder
shall be entitled in satisfaction of the Issuers’ Exchange Obligation.

(d) In case any Note shall be surrendered for partial exchange, the Company
shall execute and the Trustee shall authenticate and deliver to or upon the
written order of the Holder of the Note so surrendered a new Note or Notes in
authorized denominations in an aggregate principal amount equal to the
unexchanged portion of the surrendered Note, without payment of any service
charge by the exchanging Holder but, if required by the Issuers or Trustee, with
payment of a sum sufficient to cover any transfer tax or similar governmental
charge required by law or that may be imposed in connection therewith as a
result of the name of the Holder of the new Notes issued upon such exchange
being different from the name of the Holder of the old Notes surrendered for
such exchange.

(e) Except as provided in Section 13.06, no adjustment shall be made for
dividends on any shares issued upon the exchange of any Note as provided in this
Article Thirteen.

(f) Upon the exchange of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Issuers shall notify the Trustee in writing of any exchange of Notes effected
through any Exchange Agent other than the Trustee.

 

78



--------------------------------------------------------------------------------

SECTION 13.04 Settlement upon Exchange.

(a) The Issuers shall settle each exchange of Notes by delivering a number of
shares of Common Stock equal to the then applicable Exchange Rate, and paying to
the converting Holder any accrued and unpaid interest to the date of settlement.
Parent and the Issuers have entered into a Stock Delivery Agreement, dated as of
the Issue Date, whereby Parent has agreed to issue to the Issuers the number of
shares of Common Stock necessary to deliver to all Holders upon exchange of
Notes.

(b) Notwithstanding anything to the contrary herein, with respect to any Note
(or portion thereof) held, beneficially or of record, by Sprint or its
Affiliates or any Member (as defined in the Operating Agreement) or its
Affiliates, upon exchange of such Note, Sprint or such Affiliates shall, at
their election, by notice delivered to the Issuers concurrently with the Notice
of Exchange, receive in lieu of Common Stock issuable upon exchange, such number
of shares of Class B Common Stock and Class B Common Units which, upon exchange
thereof pursuant to the Operating Agreement, Equityholders’ Agreement,
Clearwire’s Amended and Restated Certificate of Incorporation and the Stock
Delivery Agreement shall entitle Sprint or such Affiliates to receive such
number of shares of Common Stock equal to the Conversion Rate on the Conversion
Date.

(c) Following the Effectiveness Deadline (as defined in the Registration Rights
Agreement), if the Common Stock is not on the Exchange Date covered by a valid
and effective registration statement of Parent on Form S-3 that enables the
resale of such shares by the Holder without restriction under the Securities Act
or such shares delivered to the Holder are not otherwise freely tradeable
without restriction under the Securities Act, the Issuers shall deliver to such
Holder an additional 0.03 shares of Common Stock for each share of Common Stock
that would otherwise have been due upon such exchange (the “Additional
Settlement Consideration”). Any Additional Settlement Consideration will be
delivered at the time of the delivery of Common Stock that would otherwise have
been due upon exchange. Notwithstanding the foregoing, no such Additional
Settlement Consideration shall be delivered with respect to any Exchange Shares
if the reason such shares are not covered by a resale registration statement is
due either to the Holder’s failure to comply with the delivery of information or
other requirements contained in the Registration Rights Agreement or, if the
Holder has complied with the delivery of information and other requirements
contained in the Registration Rights Agreement, the ten Business Day period
during which Parent may supplement the prospectus or amend the registration
statement to add the stockholder as a selling stockholder has not expired and/or
Parent is not required to supplement the prospectus or amend the registration
statement pursuant to the terms of the Registration Rights Agreement because it
has done so three or more times during that quarter.

(d) [reserved].

(e) Upon exchange, a Holder shall not receive any separate cash payment for
accrued and unpaid interest, if any, except as set forth in Section 3.07. The
Issuers’ settlement of the Exchange Obligation shall be deemed to satisfy in
full its obligation to pay the principal amount of the Note and accrued and
unpaid interest, if any, to, but not including, the Exchange Date. As a result,
accrued and unpaid interest, if any, to, but not including, the Exchange Date
shall be deemed to be paid in full rather than cancelled, extinguished or
forfeited.

 

79



--------------------------------------------------------------------------------

(f) The Issuers shall not issue any fractional share of Common Stock upon
exchange of the Notes and shall instead pay cash in lieu of any fractional share
of Common Stock due upon exchange based on the Last Reported Sale Price of the
Common Stock on the Exchange Date.

SECTION 13.05 Increased Exchange Rate Applicable to Certain Notes Surrendered in
Connection with Fundamental Changes.

(a) If a Fundamental Change occurs and a Holder elects to exchange its Notes in
connection with such Fundamental Change, the Issuers shall, under the
circumstances described below, increase the Exchange Rate for the Notes so
surrendered for exchange by a number of additional shares of Common Stock (the
“Additional Shares”), as described below. An exchange of Notes shall be deemed
for these purposes to be “in connection with” such Fundamental Change if the
relevant Notice of Exchange is received by the Exchange Agent from, and
including, the Effective Date of the Fundamental Change up to, and including,
the Business Day immediately prior to the related Fundamental Change Repurchase
Date.

(b) The Issuers shall notify the Holders of Notes of the Effective Date of any
Fundamental Change and issue a press release announcing such Effective Date no
later than five Business Days after such Effective Date.

(c) The number of Additional Shares, if any, by which the Exchange Rate shall be
increased shall be determined by reference to the table below, based on the date
on which the Fundamental Change occurs or becomes effective (the “Effective
Date”) and the price (the “Stock Price”) paid (or deemed to be paid) per share
of the Common Stock in the Fundamental Change. If the holders of the Common
Stock receive only cash in a Fundamental Change described in clause (2) of the
definition of Fundamental Change, the Stock Price shall be the cash amount paid
per share. Otherwise, the Stock Price shall be the average of the Last Reported
Sale Prices of the Common Stock over the five Trading Day period ending on, and
including, the Trading Day immediately preceding the Effective Date of the
Fundamental Change. The Board of Directors of the Company shall make appropriate
adjustments to the Stock Price, in its good faith determination, to account for
any adjustment to the Exchange Rate that becomes effective, or any event
requiring an adjustment to the Exchange Rate where the Ex-Dividend Date of the
event occurs, during such five consecutive Trading Day period.

(d) The Stock Prices set forth in the column headings of the table below shall
be adjusted as of any date on which the Exchange Rate of the Notes is otherwise
adjusted. The adjusted Stock Prices shall equal the Stock Prices applicable
immediately prior to such adjustment, multiplied by a fraction, the numerator of
which is the Exchange Rate immediately prior to such adjustment giving rise to
the Stock Price adjustment and the denominator of which is the Exchange Rate as
so adjusted. The number of Additional Shares set forth in the table below shall
be adjusted in the same manner and at the same time as the Exchange Rate as set
forth in Section 13.06.

 

80



--------------------------------------------------------------------------------

(e) The following table sets forth the number of Additional Shares to be
received per $1,000 principal amount of Notes pursuant to this Section 13.05 for
each Stock Price and Effective Date set forth below:

 

     Stock Price  

Effective Date

   $1.40      $1.50      $1.75      $2.00      $2.25      $2.50      $2.75     
$3.00      $3.25      $3.50      $3.75      $4.00  

December 15,

                                   

2012

     47.6190         42.7693         26.3664         20.7368         17.5800   
     15.4593         13.9573         12.7630         11.7721         10.9236   
     10.1861         9.5486   

2013

     47.6190         46.8286         26.0259         17.9593         14.6106   
     13.0501         11.7268         10.7063         9.8675         9.1564      
  8.5426         8.0066   

2014

     47.6190         51.9006         26.1567         15.0548         11.9191   
     10.2109         9.2362         8.4203         7.7579         7.2002        
6.7192         6.2991   

2015

     47.6190         56.1513         25.7562         12.1003         8.0533   
     7.1005         6.4257         5.8786         5.4265         5.0382        
4.7024         4.4083   

2016

     47.6190         56.0006         21.3396         7.4128         4.3049      
  3.7085         3.3722         3.0896         2.8518         2.6479        
2.4714         2.3170   

2017

     47.6190         0.0000         0.0002         0.0000         0.0000        
0.0001         0.0000         0.0000         0.0001         0.0000        
0.0000         0.0000   

The exact Stock Prices and Effective Dates may not be set forth in the table
above, in which case:

(i) if the Stock Price is between two Stock Prices in the table above or the
Effective Date is between two Effective Dates in the table, the number of
Additional Shares shall be determined by a straight-line interpolation between
the number of Additional Shares set forth for the higher and lower Stock Prices
and the earlier and later Effective Dates, as applicable, based on a 365-day
year;

(ii) if the Stock Price is greater than $4.00 per share (subject to adjustment
in the same manner as the Stock Prices set forth in the column headings of the
table above pursuant to subsection (d) above), no Additional Shares shall be
added to the Exchange Rate; and

(iii) if the Stock Price is less than $1.40 per share (subject to adjustment in
the same manner as the Stock Prices set forth in the column headings of the
table above pursuant to subsection (d) above), no Additional Shares shall be
added to the Exchange Rate.

Notwithstanding the foregoing, in no event shall the total number of shares of
Common Stock issuable upon exchange exceed 714.2890 per $1,000 principal amount
of Notes, subject to adjustment in the same manner as the Exchange Rate pursuant
to Section 13.06.

Nothing in this Section 13.05 shall prevent an adjustment to the Exchange Rate
pursuant to Section 13.06 in respect of a Fundamental Change.

SECTION 13.06 Adjustment of Exchange Rate.

The Exchange Rate shall be adjusted from time to time by the Issuers if any of
the following events occurs, except that the Issuers shall not make any
adjustments to the Exchange Rate if Holders of the Notes participate (other than
in the case of a share split or share combination), at the same time and upon
the same terms as holders of the Common Stock and solely as a result of holding
the Notes, in any of the transactions described in this Section 13.06, without
having to exchange their Notes, as if they held a number of shares of Common
Stock equal to the Exchange Rate, multiplied by the principal amount (expressed
in thousands) of Notes held by such Holder.

 

81



--------------------------------------------------------------------------------

(a) If shares of Common Stock are issued exclusively as a dividend or
distribution on shares of Common Stock, or if Parent effects a share split or
share combination, the Exchange Rate shall be adjusted based on the following
formula:

 

   ER’ =  ER0  x      OS’          

 

        OS0   

where,

 

ER0   =    the Exchange Rate in effect immediately prior to the open of business
on the Ex-Dividend Date, or immediately prior to the open of business on the
effective date of such share split or share combination, as applicable; ER’   =
   the Exchange Rate in effect immediately after the open of business on such
Ex-Dividend Date or immediately after the open of business on such effective
date, as applicable; OS0   =    the number of shares of Common Stock outstanding
immediately prior to the open of business on such Ex-Dividend Date or
immediately prior to the open of business on such effective date, as applicable;
and OS’   =    the number of shares of Common Stock outstanding immediately
after giving effect to such dividend, distribution, share split or share
combination.

Any adjustment made under this Section 13.06(a) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the open of business on the effective date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 13.06(a) is declared but not
so paid or made, the Exchange Rate shall be immediately readjusted, effective as
of the date the Board of Directors of Parent determines not to pay such dividend
or distribution, to the Exchange Rate that would then be in effect if such
dividend or distribution had not been declared.

(b) If all or substantially all holders of Common Stock are entitled to receive
any rights, options or warrants entitling them, for a period of not more than 45
calendar days after the announcement date of such issuance, to subscribe for or
purchase shares of the Common Stock at a price per share that is less than the
average of the Last Reported Sale Prices of the Common Stock for the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, the Exchange
Rate shall be increased based on the following formula:

 

   ER’ =  ER0  x    OS0 + X        

 

        OS0 + Y   

where,

 

ER0   =    the Exchange Rate in effect immediately prior to the open of business
on the Ex-Dividend Date for such issuance;

 

82



--------------------------------------------------------------------------------

ER’   =    the Exchange Rate in effect immediately after the open of business on
such Ex-Dividend Date; OS0   =    the number of shares of Common Stock
outstanding immediately prior to the open of business on such Ex-Dividend Date;
X   =    the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and Y   =    the number of shares of Common Stock
equal to the aggregate price payable to exercise such rights, options or
warrants, divided by the average of the Last Reported Sale Prices of the Common
Stock over the 10 consecutive Trading Day period ending on the Trading Day
immediately preceding the date of announcement of the issuance of such rights,
options or warrants.

Any increase made under this Section 13.06(b) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the close of business on the Ex-Dividend Date for
such issuance. To the extent that shares of the Common Stock are not delivered
after the expiration of such rights, options or warrants, the Exchange Rate
shall be decreased to the Exchange Rate that would then be in effect had the
increase with respect to the issuance of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights, options or warrants are not so issued, the
Exchange Rate shall be decreased to the Exchange Rate that would then be in
effect had the adjustment pursuant to this Section 13.06(b) not occurred.

For purposes of this Section 13.06(b), in determining whether any rights,
options or warrants entitle the holders to subscribe for or purchase shares of
the Common Stock at less than such average of the Last Reported Sale Prices of
the Common Stock for the 10 consecutive Trading Day period ending on the Trading
Day immediately preceding the date of announcement for such issuance, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable on exercise or exchange
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors of the Company.

(c) If any dividend or distribution of shares of Parent’s Capital Stock,
evidences of indebtedness, other assets or property or rights, options or
warrants to acquire its Capital Stock or other securities, to all or
substantially all holders of the Common Stock, excluding (i) dividends,
distributions or issuances as to which an adjustment was effected pursuant to
Section 13.06(a) or Section 13.06(b), (ii) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to
Section 13.06(d), and (iii) Spin-Offs as to which the provisions set forth below
in this Section 13.06(c) shall apply (any of such shares of Capital Stock,
evidences of indebtedness, other assets or property or rights, options or
warrants to acquire Capital Stock or other securities of Parent, the
“Distributed Property”), then the Exchange Rate shall be increased based on the
following formula:

 

   ER’ =  ER0  x    SP0        

 

        SP0  -  FMV   

 

83



--------------------------------------------------------------------------------

where,

 

ER0   =    the Exchange Rate in effect immediately prior to the open of business
on the Ex-Dividend Date for such distribution; ER’   =    the Exchange Rate in
effect immediately after the open of business on such Ex-Dividend Date; SP0   =
   the average of the Last Reported Sale Prices of the Common Stock over the 10
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date for such distribution; and FMV   =    the fair market value
(as determined by the Board of Directors of Parent) of the Distributed Property
with respect to each outstanding share of the Common Stock on the Ex-Dividend
Date for such distribution.

Any increase made under this Section 13.06(c) above shall become effective
immediately after the open of business on the Ex-Dividend Date for such
distribution. If such distribution is not so paid or made, the Exchange Rate
shall be decreased to the Exchange Rate that would then be in effect if such
dividend or distribution had not been declared. Notwithstanding the foregoing,
if “FMV” (as defined above) is equal to or greater than “SP0” (as defined
above), in lieu of the foregoing increase, each Holder of a Note shall receive,
in respect of each $1,000 principal amount thereof, at the same time and upon
the same terms as holders of the Common Stock receive the Distributed Property,
the amount and kind of Distributed Property such Holder would have received if
such Holder owned a number of shares of Common Stock equal to the Exchange Rate
in effect on the Ex-Dividend Date for the distribution. If the Board of
Directors of Parent determines the “FMV” (as defined above) of any distribution
for purposes of this Section 13.06(c) by reference to the actual or when-issued
trading market for any securities, it shall in doing so consider the prices in
such market over the same period used in computing the Last Reported Sale Prices
of the Common Stock over the 10 consecutive Trading Day period ending on the
Trading Day immediately preceding the Ex-Dividend Date for such distribution.

With respect to an adjustment pursuant to this Section 13.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Parent’s Capital Stock of any class or series, or similar equity interest, of
or relating to a Subsidiary or other business unit of Parent, that are, or, when
issued, will be, listed or admitted for trading on a U.S. national securities
exchange (a “Spin-Off”) the Exchange Rate shall be increased based on the
following formula:

 

   ER’ =  ER0  x    FMv0  +  MP0        

 

        MP0   

 

84



--------------------------------------------------------------------------------

where,

 

ER0   =    the Exchange Rate in effect immediately prior to the end of the
Valuation Period; ER’   =    the Exchange Rate in effect immediately after the
end of the Valuation Period; FMV0   =    the average of the Last Reported Sale
Prices of the Capital Stock or similar equity interest distributed to holders of
the Common Stock applicable to one share of the Common Stock (determined by
reference to the definition of Last Reported Sale Price as set forth in Section
1.01 as if references therein to Common Stock were to such Capital Stock or
similar equity interest) over the first 10 consecutive Trading Day period after,
and including, the Ex-Dividend Date of the Spin-Off (the “Valuation Period”);
and MP0   =    the average of the Last Reported Sale Prices of the Common Stock
over the Valuation Period.

The adjustment to the Exchange Rate under the preceding paragraph shall occur on
the last Trading Day of the Valuation Period; provided that in respect of any
exchange during the Valuation Period, references in the portion of this
Section 13.06(c) related to Spin-Offs to 10 Trading Days shall be deemed to be
replaced with such lesser number of Trading Days as have elapsed between the
Ex-Dividend Date of such Spin-Off and the Exchange Date in determining the
Exchange Rate.

For purposes of this Section 13.06(c) (and subject in all respects to
Section 13.12), rights, options or warrants distributed by Parent to all holders
of the Common Stock entitling them to subscribe for or purchase shares of
Parent’s Capital Stock, including the Common Stock (either initially or under
certain circumstances), which rights, options or warrants, until the occurrence
of a specified event or events (“Trigger Event”): (i) are deemed to be
transferred with such shares of the Common Stock; (ii) are not exercisable; and
(iii) are also issued in respect of future issuances of the Common Stock, shall
be deemed not to have been distributed for purposes of this Section 13.06(c)
(and no adjustment to the Exchange Rate under this Section 13.06(c) will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights, options or warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Exchange Rate shall be made
under this Section 13.06(c). If any such right, option or warrant, including any
such existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date with respect to new rights, options or warrants with such
rights (in which case the existing rights, options or warrants shall be deemed
to terminate and expire on such date without exercise by any of the holders
thereof). In addition, in the event of any distribution (or deemed distribution)
of rights, options or warrants, or any Trigger Event or other event (of the type
described in the immediately preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Exchange Rate under this Section 13.06(c) was made, (1) in the
case of any such rights, options or warrants that shall all have been redeemed
or purchased without exercise by any holders thereof, upon such final redemption
or purchase (x) the Exchange Rate shall be readjusted as if such rights, options
or warrants had not been issued and (y) the Exchange Rate shall then again

 

85



--------------------------------------------------------------------------------

be readjusted to give effect to such distribution, deemed distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or purchase price received by a holder or holders of
Common Stock with respect to such rights, options or warrants (assuming such
holder had retained such rights, options or warrants), made to all holders of
Common Stock as of the date of such redemption or purchase, and (2) in the case
of such rights, options or warrants that shall have expired or been terminated
without exercise by any holders thereof, the Exchange Rate shall be readjusted
as if such rights, options and warrants had not been issued.

For purposes of Section 13.06(a), Section 13.06(b) and this Section 13.06(c),
any dividend or distribution to which this Section 13.06(c) is applicable that
also includes one or both of:

(A) a dividend or distribution of shares of Common Stock to which
Section 13.06(a) is applicable (the “Clause A Distribution”); or

(B) a dividend or distribution of rights, options or warrants to which
Section 13.06(b) is applicable (the “Clause B Distribution”),

then (1) such dividend or distribution, other than the Clause A Distribution and
the Clause B Distribution, shall be deemed to be a dividend or distribution to
which this Section 13.06(c) is applicable (the “Clause C Distribution”) and any
Exchange Rate adjustment required by this Section 13.06(c) with respect to such
Clause C Distribution shall then be made, and (2) the Clause A Distribution and
Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Exchange Rate adjustment required by Section 13.06(a) and
Section 13.06(b) with respect thereto shall then be made, except that, if
determined by the Company (I) the “Ex-Dividend Date” of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Ex-Dividend
Date of the Clause C Distribution and (II) any shares of Common Stock included
in the Clause A Distribution or Clause B Distribution shall be deemed not to be
“outstanding immediately prior to the open of business on such Ex-Dividend Date
or immediately after the close of business on such effective date, as
applicable” within the meaning of Section 13.06(a) or “outstanding immediately
prior to the open of business on such Ex-Dividend Date or immediately after the
close of business on such effective date, as applicable” within the meaning of
Section 13.06(b).

(d) If any cash dividend or distribution (other than in connection with a
liquidation, dissolution or winding up) is made to all or substantially all
holders of the Common Stock, the Exchange Rate shall be adjusted based on the
following formula:

 

   ER’ =  ER0  =    SP0        

 

        SP0  -  C   

where,

 

ER0   =    the Exchange Rate in effect immediately prior to the open of business
on the Ex-Dividend Date for such dividend or distribution;

 

86



--------------------------------------------------------------------------------

ER’   =    the Exchange Rate in effect immediately after the open of business on
the Ex- Dividend Date for such dividend or distribution; SP0   =    the Last
Reported Sale Price of the Common Stock on the Trading Day immediately preceding
the Ex-Dividend Date for such dividend or distribution; and C   =    the amount
in cash per share distributed to holders of its Common Stock.

Any increase pursuant to this Section 13.06(d) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution. If such dividend or distribution is not so paid, the Exchange
Rate shall be decreased, effective as of the date the Board of Directors of
Parent determines not to make or pay such dividend or distribution, to the
Exchange Rate that would then be in effect if such dividend or distribution had
not been declared. Notwithstanding the foregoing, if “C” (as defined above) is
equal to or greater than “SPo” (as defined above), in lieu of the foregoing
increase, each Holder of a Note shall receive, for each $1,000 principal amount
of Notes, at the same time and upon the same terms as holders of shares of the
Common Stock, the amount of cash that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Exchange Rate on
the Record Date for such cash dividend or distribution.

(e) If Parent or any of its respective Subsidiaries or Affiliates, other than
any Permitted Holder, make a payment in respect of a tender offer (which for the
avoidance of doubt shall not include any open market buybacks or purchases that
are not tender offers) or exchange offer for the Common Stock, to the extent
that the cash and value of any other consideration included in the payment per
share of the Common Stock exceeds the Last Reported Sale Price of the Common
Stock on the Trading Day next succeeding the last date on which tenders or
exchanges may be made pursuant to such tender or exchange offer, the Exchange
Rate shall be increased based on the following formula:

 

   ER’  =   ER0  x    AC + (SP’ x OS’)        

 

        OS0  x  SP’   

where,

 

ER0   =    the Exchange Rate in effect immediately prior to the close of
business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the date such tender or exchange offer expires; ER’
  =    the Exchange Rate in effect immediately after the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires; AC   =    the
aggregate value of all cash and any other consideration (as determined by the
Board of Directors of Parent) paid or payable for shares of Common Stock
purchased in such tender or exchange offer;

 

87



--------------------------------------------------------------------------------

OS0   =    the number of shares of Common Stock outstanding immediately prior to
the date such tender or exchange offer expires (prior to giving effect to the
purchase of all shares of Common Stock accepted for purchase or exchange in such
tender offer or exchange offer); OS’   =    the number of shares of Common Stock
outstanding immediately after the date such tender or exchange offer expires
(after giving effect to the purchase of all shares of Common Stock accepted for
purchase or exchange in such tender or exchange offer); and SP’   =    the
average of the Last Reported Sale Prices of the Common Stock over the 10
consecutive Trading Day period commencing on the Trading Day next succeeding the
date such tender or exchange offer expires.

The adjustment to the Exchange Rate under this Section 13.06(e) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that in respect of any exchange within the 10 Trading
Days immediately following, and including, the expiration date of any tender or
exchange offer, references in this Section 13.06(e) with respect to 10 Trading
Days shall be deemed replaced with such lesser number of Trading Days as have
elapsed between the date that such tender or exchange offer expires and the
Exchange Date in determining the Exchange Rate.

(f) Except as stated herein, the Company shall not be required to adjust the
Exchange Rate for the issuance of shares of Common Stock or any securities
convertible into or exchangeable for shares of Common Stock or the right to
purchase shares of Common Stock or such convertible or exchangeable securities.

(g) In addition to those adjustments required by clauses (a), (b), (c), (d) and
(e) of this Section 13.06, and to the extent permitted by applicable law and the
rules and regulations of the NASDAQ Stock Market, the Issuers from time to time
may increase the Exchange Rate by any amount for a period of at least 20
Business Days if the Board of Directors determines that such increase would be
in the Issuers’ best interest. In addition, the Issuers may (but are not
required to), to the extent permitted by applicable law and the rules and
regulations of the NASDAQ Stock Market, increase the Exchange Rate to avoid or
diminish any income tax to holders of Common Stock or rights to purchase Common
Stock in connection with a dividend or distribution of shares (or rights to
acquire shares) or similar event. Whenever the Exchange Rate is increased
pursuant to either of the preceding two sentences, the Issuers shall mail to the
Holder of each Note at its last address appearing on the Note Register a notice
of the increase at least 15 days prior to the date the increased Exchange Rate
takes effect, and such notice shall state the increased Exchange Rate and the
period during which it will be in effect.

(h) Notwithstanding anything to the contrary in this Article Thirteen, the
Exchange Rate shall not be adjusted:

(i) unless the adjustment would result in a change in the Exchange Rate of at
least 1%; provided, however, that any adjustment which by

 

88



--------------------------------------------------------------------------------

reason of the foregoing is not required to be made shall be carried forward and
such carried forward adjustment shall be made to the Exchange Rate, regardless
of whether the aggregate adjustment is less than 1%, on the Exchange Date for
any Notes;

(ii) upon the issuance of any shares of Common Stock pursuant to a plan for the
reinvestment of dividends or interest or for a change in the par value of the
Common Stock or a change to no par value of the Common Stock;

(iii) upon the issuance of any shares of the Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security
outstanding as of the date the Notes were first issued; or

(iv) for accrued and unpaid interest.

(i) All calculations and other determinations under this Article Thirteen shall
be made by the Issuers and shall be made to the nearest one ten-thousandth
(1/10,000) of a share.

(j) Whenever the Exchange Rate is adjusted as herein provided, the Company shall
promptly file with the Trustee (and the Exchange Agent if not the Trustee) an
Officers’ Certificate setting forth the Exchange Rate after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. Unless
and until a Responsible Officer of the Trustee shall have received such
Officers’ Certificate, the Trustee shall not be deemed to have knowledge of any
adjustment of the Exchange Rate and may assume without inquiry that the last
Exchange Rate of which it has knowledge is still in effect. Promptly after
delivery of such certificate, the Issuers shall prepare a notice of such
adjustment of the Exchange Rate setting forth the adjusted Exchange Rate and the
date on which each adjustment becomes effective and shall mail such notice of
such adjustment of the Exchange Rate to each Holder at its last address
appearing on the Note Register of this Indenture. Failure to deliver such notice
shall not affect the legality or validity of any such adjustment.

(k) For purposes of this Section 13.06, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of Parent so
long as Parent does not pay any dividend or make any distribution on shares of
Common Stock held in the treasury of Parent, but shall include shares issuable
in respect of scrip certificates issued in lieu of fractions of shares of Common
Stock.

SECTION 13.07 Adjustments of Prices.

Whenever any provision of this Indenture requires the Issuers to calculate the
Last Reported Sale Prices or the Stock Price over a span of multiple days, the
Board of Directors of the Company shall make appropriate adjustments to each to
account for any adjustment to the Exchange Rate that becomes effective, or any
event requiring an adjustment to the Exchange Rate where the Ex-Dividend Date or
Record Date of the event occurs, at any time during the period when such Last
Reported Sale Prices or Stock Prices are to be calculated.

 

89



--------------------------------------------------------------------------------

SECTION 13.08 Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock.

(a) In the case of:

(i) any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a change in par value of the Common Stock, or from
par value to no par value of the Common Stock, or from no par value to par value
of the Common Stock or a subdivision or combination),

(ii) any consolidation, merger or combination involving Parent,

(iii) any sale, lease or other transfer to a third party of the consolidated
assets of Parent and Parent’s Subsidiaries substantially as an entirety, or

(iv) any statutory share exchange,

in each case as a result of which the Common Stock would be exchanged into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof) (any such event, a “Merger Event”), then, at and
after the effective time of such Merger Event, the right to exchange each $1,000
principal amount of Notes shall be changed into a right to exchange such
principal amount of Notes into the kind and amount of shares of stock, other
securities or other property or assets (including cash or any combination
thereof) that a holder of a number of shares of Common Stock equal to the
Exchange Rate immediately prior to such Merger Event would have owned or been
entitled to receive (the “Reference Property,” with each “unit of Reference
Property” meaning the kind and amount of Reference Property that a holder of one
share of Common Stock is entitled to receive) upon such Merger Event and, prior
to or at the effective time of such Merger Event, the Issuers or the successor
or purchasing Person, as the case may be, shall execute with the Trustee a
supplemental indenture permitted under Section 9.01 hereto providing for such
change in the right to exchange each $1,000 principal amount of Notes.

If the Merger Event causes the Common Stock to be exchanged into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), then (i) the Reference
Property into which the Notes will be exchangeable shall be deemed to be the
weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election, and (ii) the
unit of Reference Property for purposes of the immediately preceding paragraph
shall refer to the consideration referred to in clause (i) attributable to one
share of Common Stock. The Issuers shall notify Holders, the Trustee and the
Exchange Agent (if other than the Trustee) of such weighted average as soon as
practicable after such determination is made.

To the extent that the Notes become exchangeable into the right to receive cash,
interest will not accrue on such cash.

 

90



--------------------------------------------------------------------------------

Such supplemental indenture described in the third immediately preceding
paragraph shall provide for adjustments that shall be as nearly equivalent as is
possible to the adjustments provided for in this Article Thirteen. If, in the
case of any Merger Event, the Reference Property includes shares of stock,
securities or other property or assets (including cash or any combination
thereof) of a Person other than the successor or purchasing corporation, as the
case may be, in such Merger Event, then such supplemental indenture shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holders as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing, including to the
extent required by the Board of Directors of the Company and practicable the
provisions providing for the purchase rights set forth in Article Eleven.

(b) In the event the Issuers shall execute a supplemental indenture pursuant to
Section 13.08(a), the Issuers shall promptly file with the Trustee an Officers’
Certificate briefly stating the reasons therefore, the kind or amount of cash,
securities or property or asset that will comprise the Reference Property after
any such Merger Event, any adjustment to be made with respect thereto and that
all conditions precedent have been complied with, and shall promptly mail notice
thereof to all Holders. The Issuers shall cause notice of the execution of such
supplemental indenture to be mailed to each Holder, at its address appearing on
the Note Register provided for in this Indenture, within 20 days after execution
thereof. Failure to deliver such notice shall not affect the legality or
validity of such supplemental indenture.

(c) Neither Issuer shall become a party to any Merger Event unless its terms are
consistent with this Section 13.08. None of the foregoing provisions shall
affect the right of a holder of Notes to exchange its Notes into shares of
Common Stock as set forth in Section 13.01 and Section 13.03 prior to the
effective date of such Merger Event.

(d) The above provisions of this Section shall similarly apply to successive
Merger Events.

SECTION 13.09 Certain Covenants.

(a) Each Issuer covenants that it shall not deliver any shares of Common Stock
upon exchange of Notes that will not be upon issuance fully paid and
non-assessable by Parent and free from all taxes, liens and charges with respect
to the issue thereof.

(b) Each Issuer further covenants that if at any time the Common Stock shall be
listed on any national securities exchange or automated quotation system, it
shall take whatever action is required, so long as the Common Stock shall be so
listed on such exchange or automated quotation system, to ensure that any Common
Stock issuable upon exchange of the Notes is so listed.

SECTION 13.10 Responsibility of Trustee.

The Trustee and any other Exchange Agent shall not at any time be under any duty
or responsibility to any Holder to determine the Exchange Rate (or any
adjustment thereto) or whether any facts exist that may require any adjustment
(including any increase) of the Exchange Rate, or with respect to the nature or
extent or calculation of any such adjustment when made, or with respect to the
method employed, or herein or in any supplemental indenture provided to be

 

91



--------------------------------------------------------------------------------

employed, in making the same. The Trustee and any other Exchange Agent shall not
be accountable with respect to the validity or value (or the kind or amount) of
any shares of Common Stock, or of any securities, property or cash that may at
any time be issued or delivered upon the exchange of any Notes; and the Trustee
and any other Exchange Agent make no representations with respect thereto.
Neither the Trustee nor any Exchange Agent shall be responsible for any failure
of the Issuers to transfer or deliver any shares of Common Stock or stock
certificates or other securities or property or cash upon the surrender of any
Notes for the purpose of exchange or to comply with any of the duties,
responsibilities or covenants of the Issuers contained in this Article. Without
limiting the generality of the foregoing, neither the Trustee nor any Exchange
Agent shall be under any responsibility to determine the correctness of any
provisions contained in any supplemental indenture entered into pursuant to
Section 13.08 relating either to the kind or amount of shares of stock or
securities or property (including cash) receivable by Holders upon the exchange
of their Notes after any event referred to in such Section 13.08 or to any
adjustment to be made with respect thereto, but, subject to the provisions of
Section 6.01 hereto, may accept (without any independent investigation) as
conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, the Officers’ Certificate (which the Issuers shall be
obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto.

SECTION 13.11 Notice to Holders Prior to Certain Actions.

In case of any:

(a) action by the Issuers, one of their respective Subsidiaries or Parent that
would require an adjustment in the Exchange Rate pursuant to Section 13.06 or
Section 13.12; or

(b) Merger Event; or

(c) voluntary or involuntary dissolution, liquidation or winding-up of any of
the Issuers, any of their respective Subsidiaries or Parent;

then, in each case (unless notice of such event is otherwise required pursuant
to another provision of this Indenture), the Issuers shall cause to be filed
with the Trustee and the Exchange Agent (if other than the Trustee) and to be
mailed to each Holder at its address appearing on the Note Register, as promptly
as possible but in any event at least 20 days prior to the applicable date
hereinafter specified, a notice stating (i) the date on which a record is to be
taken for the purpose of such action by either Issuer or one of their respective
Subsidiaries or, if a record is not to be taken, the date as of which the
holders of Common Stock of record are to be determined for the purposes of such
action by any Issuer or one of their respective Subsidiaries, or (ii) the date
on which such Merger Event, dissolution, liquidation or winding-up is expected
to become effective or occur, and the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such Merger Event,
dissolution, liquidation or winding-up. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of such action by
either Issuer or one of their respective Subsidiaries, Merger Event,
dissolution, liquidation or winding-up.

 

92



--------------------------------------------------------------------------------

SECTION 13.12 Stockholder Rights Plans.

To the extent that the Company has a rights plan in effect upon exchange of the
Notes, each share of Common Stock issued upon such exchange shall be entitled to
receive the appropriate number of rights, if any, and the certificates
representing the Common Stock issued upon such exchange shall bear such legends,
if any, in each case as may be provided by the terms of any such stockholder
rights plan, as the same may be amended from time to time. If at the time of
exchange, however, the rights have separated from the shares of Common Stock in
accordance with the provisions of the applicable stockholder rights plan so that
the Holders would not be entitled to receive any rights in respect of Common
Stock issuable upon exchange of the Notes, the Exchange Rate shall be adjusted
at the time of separation as if Parent distributed to all or substantially all
holders of Common Stock shares of Capital Stock of Parent, evidences of its
indebtedness, other assets or property or rights, options or warrants to acquire
its Capital Stock or other securities as provided in Section 13.06(c), subject
to readjustment in the event of the expiration, termination or redemption of
such rights.

ARTICLE FOURTEEN

SUBORDINATION

SECTION 14.01 Agreement to Subordinate.

The Issuers, and each Holder by accepting a Note agrees, that the payment of all
Obligations owing in respect of the Notes is subordinated in right of payment,
to the extent and in the manner provided in this Article Fourteen, to the prior
payment in full of all existing and future Designated First Lien Indebtedness of
the Issuers and that the subordination is for the benefit of and enforceable by
the holders of such Designated First Lien Indebtedness. The Notes shall in all
respects rank pari passu in right of payment with all existing and future Senior
Indebtedness of the Issuers, and will be senior in right of payment to all
existing and future Subordinated Indebtedness of the Issuers. All provisions of
this Article Fourteen shall be subject to Section 14.12.

SECTION 14.02 Liquidation, Dissolution, Bankruptcy.

Upon any payment or distribution of the assets of any Issuer to creditors upon a
total or partial liquidation or a total or partial dissolution of any Issuer or
in a reorganization of or similar proceeding relating to any Issuer or such
Issuer’s property:

(i) the holders of Designated First Lien Indebtedness of the Issuers shall be
entitled to receive payment in full in cash of such Designated First Lien
Indebtedness before Holders shall be entitled to receive any payment; and

(ii) until the Designated First Lien Indebtedness of the Issuers is paid in full
in cash, any payment or distribution to which Holders would be entitled but for
the subordination provisions of this Indenture shall be made to holders of such
Designated First Lien Indebtedness as their interests may appear, except that
Holders may receive Permitted Junior Securities.

 

93



--------------------------------------------------------------------------------

SECTION 14.03 Default on Designated First Lien Indebtedness of the Issuers.

The Issuers shall not pay principal of, premium, if any, or interest on the
Notes (or pay any other Obligations relating to the Notes, including fees,
costs, expenses, indemnities and rescission or damage claims) or make any
deposit pursuant to Article Four hereof and may not purchase, redeem or
otherwise retire any Notes (collectively, “pay the Notes”) (except in the form
of Permitted Junior Securities) if either of the following occurs (a “Payment
Default”):

(i) any Obligation on any Designated First Lien Indebtedness of the Issuers is
not paid in full in cash when due (after giving effect to any applicable grace
period); or

(ii) any other default on Designated First Lien Indebtedness of the Issuers
occurs and the maturity of such Designated First Lien Indebtedness Notes is
accelerated in accordance with its terms;

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Designated First Lien Indebtedness
has been paid in full in cash; provided, however, that the Issuers shall be
entitled to pay the Notes without regard to the foregoing if the Issuers and the
Trustee receive written notice approving such payment from the trustee, agent or
representative (if any) (the “Representative”) of all Designated First Lien
Indebtedness with respect to which the Payment Default has occurred and is
continuing.

During the continuance of any default (other than a Payment Default) (a
“Non-Payment Default”) with respect to any Designated First Lien Indebtedness of
the Issuers pursuant to which the maturity thereof may be accelerated without
further notice (except such notice as may be required to effect such
acceleration) or the expiration of any applicable grace periods, the Issuers
shall not pay the Notes (except in the form of Permitted Junior Securities) for
a period (a “Payment Blockage Period”) commencing upon the receipt by the
Trustee (with a copy to the Issuers) of written notice (a “Blockage Notice”) of
such Non-Payment Default from the Representative of such Designated First Lien
Indebtedness specifying an election to effect a Payment Blockage Period and
ending 179 days thereafter. The Payment Blockage Period shall end earlier if
such Payment Blockage Period is terminated (i) by written notice to the Trustee
and the Issuers from the Person or Persons who gave such Blockage Notice;
(ii) because the default giving rise to such Blockage Notice is cured, waived or
otherwise no longer continuing; or (iii) because such Designated First Lien
Indebtedness has been discharged or repaid in full in cash.

Notwithstanding the provisions described in the immediately preceding two
sentences (but subject to the provisions contained in the first sentence of this
Section 14.03 and Section 14.02 hereof), unless the holders of such Designated
First Lien Indebtedness or the Representative of such Designated First Lien
Indebtedness shall have accelerated the maturity of such Designated First Lien
Indebtedness or a Payment Default has occurred and is continuing, the Issuers
shall be entitled to resume paying the Notes after the end of such Payment
Blockage Period. The Notes shall not be subject to more than one Payment
Blockage Period in any consecutive 360-day period irrespective of the number of
defaults with respect to Designated First Lien Indebtedness of the Issuers
during such period. However, in no event shall the total number of days during
which any Payment Blockage Period or Periods on the Notes is in effect exceed
179 days in the aggregate during any consecutive 360-day period, and there must
be at least 181 days during any consecutive 360-day period during which no
Payment Blockage Period

 

94



--------------------------------------------------------------------------------

is in effect. Notwithstanding the foregoing, however, no default that existed or
was continuing on the date of delivery of any Blockage Notice to the Trustee
shall be, or be made, the basis for a subsequent Blockage Notice unless such
default shall have been waived for a period of not less than 90 days (it being
acknowledged that any subsequent action, or any breach of any financial
covenants during the period after the date of delivery of a Blockage Notice,
that, in either case, would give rise to a Non-Payment Default pursuant to any
provisions under which a Non-Payment Default previously existed or was
continuing shall constitute a new Non-Payment Default for this purpose).

SECTION 14.04 Acceleration of Payment of Notes.

If payment of the Notes is accelerated because of an Event of Default, the
Issuers shall promptly notify the holders of Designated First Lien Indebtedness
of the Issuers or the Representative of the First Priority Notes of the
acceleration; provided that any failure to give such notice shall have no effect
whatsoever on the provisions of this Article Fourteen. If any Designated First
Lien Indebtedness of the Issuers is outstanding, the Issuers may not pay the
Notes until five Business Days after the Representatives of all the issuers of
such Designated First Lien Indebtedness receive notice of such acceleration and,
thereafter, may pay the Notes only if this Indenture otherwise permits payment
at that time.

SECTION 14.05 When Distribution Must Be Paid Over.

If a distribution is made to Holders that, due to the subordination provisions,
should not have been made to them, such Holders are required to hold it in trust
for the holders of Designated First Lien Indebtedness of the Issuers and pay it
over to them as their interests may appear.

SECTION 14.06 Subrogation.

After all Designated First Lien Indebtedness of the Issuers is paid in full and
until the Notes are paid in full, Holders shall be subrogated to the rights of
holders of such Designated First Lien Indebtedness to receive distributions
applicable to such Designated First Lien Indebtedness. A distribution made under
this Article Fourteen to holders of such Designated First Lien Indebtedness
which otherwise would have been made to Holders is not, as between the Issuers
and Holders, a payment by the Issuers on such Designated First Lien
Indebtedness.

SECTION 14.07 Relative Rights.

This Article Fourteen defines the relative rights of Holders and holders of
Designated First Lien Indebtedness of the Issuers. Nothing in this Indenture
shall:

(i) impair, as between the Issuers and Holders, the obligation of the Issuers,
which is absolute and unconditional, to pay principal of and interest on the
Notes in accordance with their terms;

(ii) prevent the Trustee or any Holder from exercising its available remedies
upon a Default, subject to the rights of holders of Designated First Lien
Indebtedness of the Issuers to receive payments or distributions otherwise
payable to Holders and such other rights of such holders of Designated First
Lien Indebtedness as set forth herein; or

(iii) affect the relative rights of Holders and creditors of the Issuers other
than their rights in relation to holders of Designated First Lien Indebtedness.

 

95



--------------------------------------------------------------------------------

SECTION 14.08 Subordination May Not Be Impaired by Issuers.

No right of any holder of Designated First Lien Indebtedness of the Issuers to
enforce the subordination of the Indebtedness evidenced by the Notes shall be
impaired by any act or failure to act by the Issuers or by its failure to comply
with this Indenture.

SECTION 14.09 Rights of Trustee and Paying Agent.

Notwithstanding Section 14.03 hereof, the Trustee or any Paying Agent may
continue to make payments on the Notes and shall not be charged with knowledge
of the existence of facts that would prohibit the making of any payments unless,
not less than two Business Days prior to the date of such payment, a Responsible
Officer of the Trustee receives notice satisfactory to him that payments may not
be made under this Article Fourteen. The Issuer, the Note Registrar, the Paying
Agent, a Representative or a holder of Designated First Lien Indebtedness of the
Issuers shall be entitled to give the notice; provided, however, that, if an
issue of Designated First Lien Indebtedness of the Issuers has a Representative,
only such Representative shall be entitled to give the notice.

The Trustee in its individual or any other capacity shall be entitled to hold
Designated First Lien Indebtedness of the Issuers with the same rights it would
have if it were not Trustee. The Note Registrar and the Paying Agent shall be
entitled to do the same with like rights. The Trustee shall be entitled to all
the rights set forth in this Article Fourteen with respect to any Designated
First Lien Indebtedness of the Issuers which may at any time be held by it, to
the same extent as any other holder of such Designated First Lien Indebtedness,
and nothing in Article Five shall deprive the Trustee of any of its rights as
such holder. Nothing in this Article Fourteen shall apply to claims of, or
payments to, the Trustee under or pursuant to Section 607 hereof or any other
Section of this Indenture.

SECTION 14.10 Distribution or Notice to Representative.

Whenever a distribution is to be made or a notice given to holders of Designated
First Lien Indebtedness of the Issuers, the distribution may be made and the
notice given to their Representative (if any).

SECTION 14.11 Article Fourteen Not To Prevent Events of Default or Limit Right
To Accelerate.

The failure to make a payment pursuant to the Notes by reason of any provision
in this Article Fourteen shall not be construed as preventing the occurrence of
a Default. Nothing in this Article Fourteen shall have any effect on the right
of the Holders or the Trustee to accelerate the maturity of the Notes.

 

96



--------------------------------------------------------------------------------

SECTION 14.12 Trust Moneys Not Subordinated.

Notwithstanding anything contained herein to the contrary, payments from money
held in trust by the Trustee for the payment of principal of and interest on the
Notes pursuant to Article Four hereof shall not be subordinated to the prior
payment of any Designated First Lien Indebtedness of the Issuers or subject to
the restrictions set forth in this Article Fourteen, and none of the Holders
shall be obligated to pay over any such amount to the Issuers or any holder of
Designated First Lien Indebtedness of the Issuers or any other creditor of the
Issuers, provided that the subordination provisions of this Article Fourteen
were not violated at the time the applicable amounts were deposited in trust
pursuant to Article Four hereof.

SECTION 14.13 Trustee Entitled To Rely.

Upon any payment or distribution pursuant to this Article Fourteen, the Trustee
and the Holders shall be entitled to rely (a) upon any order or decree of a
court of competent jurisdiction in which any proceedings of the nature referred
to in Section 14.02 hereof are pending, (b) upon a certificate of the
liquidating trustee or agent or other Person making such payment or distribution
to the Trustee or to the Holders or (c) upon the Representatives of Designated
First Lien Indebtedness of the Issuers for the purpose of ascertaining the
Persons entitled to participate in such payment or distribution, the holders of
such Designated First Lien Indebtedness and other Indebtedness of the Issuers,
the amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Article Fourteen. In
the event that the Trustee determines, in good faith, that evidence is required
with respect to the right of any Person as a holder of Designated First Lien
Indebtedness of the Issuers to participate in any payment or distribution
pursuant to this Article Fourteen, the Trustee shall be entitled to request such
Person to furnish evidence to the reasonable satisfaction of the Trustee as to
the amount of such Designated First Lien Indebtedness Notes held by such Person,
the extent to which such Person is entitled to participate in such payment or
distribution and other facts pertinent to the rights of such Person under this
Article Fourteen, and, if such evidence is not furnished, the Trustee shall be
entitled to defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment. The provisions of Sections
601 and 603 hereof shall be applicable to all actions or omissions of actions by
the Trustee pursuant to this Article Fourteen.

SECTION 14.14 Trustee To Effectuate Subordination.

A Holder by its acceptance of a Note agrees to be bound by this Article Fourteen
and authorizes and expressly directs the Trustee, on his behalf, to take such
action as may be necessary or appropriate to effectuate the subordination
between the Holders and the holders of Designated First Lien Indebtedness of the
Issuers as provided in this Article Fourteen and appoints the Trustee as
attorney-in-fact for any and all such purposes.

SECTION 14.15 Trustee Not Fiduciary for Holders of Designated First Lien
Indebtedness of the Issuers.

The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Designated First Lien Indebtedness of the Issuers and shall not be liable to any
such holders if it shall

 

97



--------------------------------------------------------------------------------

mistakenly pay over or distribute to Holders or the Issuers or any other Person,
money or assets to which any holders of Designated First Lien Indebtedness of
the Issuers shall be entitled by virtue of this Article Fourteen or otherwise.

SECTION 14.16 Reliance by Holders of Designated First Lien Indebtedness of the
Issuers on Subordination Provisions.

Each Holder by accepting a Note acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Designated First Lien Indebtedness of the
Issuers, whether such Designated First Lien Indebtedness was created or acquired
before or after the issuance of the Notes, to acquire and continue to hold, or
to continue to hold, such Designated First Lien Indebtedness and such holder of
such Designated First Lien Indebtedness shall be deemed conclusively to have
relied on such subordination provisions in acquiring and continuing to hold, or
in continuing to hold, Designated First Lien Indebtedness.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Designated First Lien Indebtedness of the Issuers may, at any time
and from time to time, without the consent of or notice to the Trustee or the
Holders, without incurring responsibility to the Trustee or the Holders and
without impairing or releasing the subordination provided in this Article
Fourteen or the obligations hereunder of the Holders to the holders of
Designated First Lien Indebtedness of the Issuers, do any one or more of the
following: (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Designated First Lien Indebtedness of the
Issuers, or otherwise amend or supplement in any manner Designated First Lien
Indebtedness of the Issuers, or any instrument evidencing the same or any
agreement under which Designated First Lien Indebtedness of the Issuers is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Designated First Lien Indebtedness of
the Issuers; (iii) release any Person liable in any manner for the payment or
collection of Designated First Lien Indebtedness of the Issuers; and
(iv) exercise or refrain from exercising any rights against the Issuers and any
other Person.

ARTICLE FIFTEEN

SUBORDINATION OF GUARANTEES

SECTION 15.01 Agreement to Subordinate.

Each Guarantor agrees, and each Holder by accepting a Note agrees, that the
obligations of such Guarantor under its Guarantee are subordinated in right of
payment, to the extent and in the manner provided in this Article Fifteen, to
the prior payment in full of all existing and future Designated First Lien
Indebtedness of such Guarantor and that the subordination is for the benefit of
and enforceable by the holders of such Designated First Lien Indebtedness. A
Guarantor’s obligations under its Guarantee shall in all respects rank pari
passu in right of payment with all existing and future Senior Indebtedness of
such Guarantor and will be senior in right of payment to all existing and future
Subordinated Indebtedness of such Guarantor, as applicable. All provisions of
this Article Fifteen shall be subject to Section 15.12.

 

98



--------------------------------------------------------------------------------

SECTION 15.02 Liquidation, Dissolution, Bankruptcy.

Upon any payment or distribution of the assets of a Guarantor to creditors upon
a total or partial liquidation or a total or partial dissolution of such
Guarantor or in a reorganization of or similar proceeding relating to such
Guarantor’s property:

(i) the holders of Designated First Lien Indebtedness of such Guarantor shall be
entitled to receive payment in full in cash of such Designated First Lien
Indebtedness before Holders shall be entitled to receive any payment; and

(ii) until the Designated First Lien Indebtedness of such Guarantor is are paid
in full in cash, any payment or distribution to which Holders would be entitled
but for the subordination provisions of this Indenture shall be made to holders
of such Designated First Lien Indebtedness as their interests may appear, except
that Holders may receive Permitted Junior Securities.

SECTION 15.03 Default on Designated First Lien Indebtedness of a Guarantor.

A Guarantor shall not make any payment pursuant to its Guarantee (or pay any
other Obligations relating to its Guarantee, including fees, costs, expenses,
indemnities and rescission or damage claims owing to Holders thereof) and may
not purchase, redeem or otherwise retire any Notes (collectively, “pay its
Guarantee”) (except in the form of Permitted Junior Securities) if either of the
following occurs (a “Guarantor Payment Default”):

(i) any Obligation on any Designated First Lien Indebtedness of such Guarantor
is not paid in full in cash when due (after giving effect to any applicable
grace period); or

(ii) any other default on Designated First Lien Indebtedness of such Guarantor
occurs and the maturity of such Designated First Lien Indebtedness is
accelerated in accordance with its terms;

unless, in either case, the Guarantor Payment Default has been cured or waived
and any such acceleration has been rescinded or such Designated First Lien
Indebtedness has been paid in full in cash; provided, however, that such
Guarantor shall be entitled to pay its Guarantee without regard to the foregoing
if such Guarantor and the Trustee receive written notice approving such payment
from the Representatives of all Designated First Lien Indebtedness with respect
to which the Guarantor Payment Default has occurred and is continuing.

During the continuance of any default (other than a Guarantor Payment Default)
(a “Non-Guarantor Payment Default”) with respect to any Designated First Lien
Indebtedness of a Guarantor p pursuant to which the maturity thereof may be
accelerated without further notice (except such notice as may be required to
effect such acceleration) or the expiration of any applicable grace periods,
such Guarantor shall not pay its Guarantee (except in the form of Permitted
Junior Securities) for a period (a “Guarantee Payment Blockage Period”)
commencing upon the receipt by the Trustee (with a copy to such Guarantor and
the Issuers) of written notice

 

99



--------------------------------------------------------------------------------

(a “Guarantee Blockage Notice”) of such Non-Guarantor Payment Default from the
Representative of such Designated First Lien Indebtedness specifying an election
to effect a Guarantee Payment Blockage Period and ending 179 days thereafter.
The Guarantee Payment Blockage Period shall end earlier if such Guarantee
Payment Blockage Period is terminated (i) by written notice to the Trustee, the
relevant Guarantor and the Issuers from the Person or Persons who gave such
Guarantee Blockage Notice; (ii) because the default giving rise to such
Guarantee Blockage Notice is cured, waived or otherwise no longer continuing; or
(iii) because such Designated First Lien Indebtedness has been discharged or
repaid in full in cash.

Notwithstanding the provisions described in the immediately preceding two
sentences (but subject to the provisions contained in the first sentence of this
Section 15.03 and Section 15.02 hereof), unless the holders of such Designated
First Lien Indebtedness or the Representative of such Designated First Lien
Indebtedness shall have accelerated the maturity of such Designated First Lien
Indebtedness or a Guarantor Payment Default has occurred and is continuing, the
relevant Guarantor shall be entitled to resume paying its Guarantee after the
end of such Guarantee Payment Blockage Period. Each Guarantee shall not be
subject to more than one Guarantee Payment Blockage Period in any consecutive
360-day period irrespective of the number of defaults with respect to Designated
First Lien Indebtedness of the relevant Guarantor during such period. However,
in no event shall the total number of days during which any Guarantee Payment
Blockage Period or Periods on a Guarantee is in effect exceed 179 days in the
aggregate during any consecutive 360-day period, and there must be at least 181
days during any consecutive 360-day period during which no Guarantee Payment
Blockage Period is in effect. Notwithstanding the foregoing, however, no default
that existed or was continuing on the date of delivery of any Guarantee Blockage
Notice to the Trustee shall be, or be made, the basis for a subsequent Guarantee
Blockage Notice unless such default shall have been waived for a period of not
less than 90 days (it being acknowledged that any subsequent action, or any
breach of any financial covenants during the period after the date of delivery
of a Guarantee Blockage Notice, that, in either case, would give rise to a
Non-Guarantor Payment Default pursuant to any provisions under which a
Non-Guarantor Payment Default previously existed or was continuing shall
constitute a new Non-Guarantor Payment Default for this purpose).

SECTION 15.04 Demand for Payment.

If payment of the Notes is accelerated because of an Event of Default and a
demand for payment is made on a Guarantor pursuant to Article Twelve, the
Issuers or such Guarantor shall promptly notify the holders of Designated First
Lien Indebtedness of such Guarantor or the Representative of such Designated
First Lien Indebtedness of such demand; provided that any failure to give such
notice shall have no effect whatsoever on the provisions of this Article
Fifteen. If any Designated First Lien Indebtedness of a Guarantor is
outstanding, such Guarantor may not pay its Guarantee until five Business Days
after the Representatives of all the issuers of such Designated First Lien
Indebtedness receive notice of such acceleration and, thereafter, may pay its
Guarantee only if this Indenture otherwise permits payment at that time.

SECTION 15.05 When Distribution Must Be Paid Over.

If a distribution is made to Holders that, due to the subordination provisions,
should not have been made to them, such Holders are required to hold it in trust
for the holders of Designated First Lien Indebtedness of the relevant Guarantor
and pay it over to them as their interests may appear.

 

100



--------------------------------------------------------------------------------

SECTION 15.06 Subrogation.

After all Designated First Lien Indebtedness of a Guarantor is paid in full and
until the Notes are paid in full, Holders shall be subrogated to the rights of
holders of such Designated First Lien Indebtedness to receive distributions
applicable to such Designated First Lien Indebtedness. A distribution made under
this Article Fifteen to holders of such Designated First Lien Indebtedness which
otherwise would have been made to Holders is not, as between the relevant
Guarantor and Holders, a payment by such Guarantor on such Designated First Lien
Indebtedness.

SECTION 15.07 Relative Rights.

This Article Fifteen defines the relative rights of Holders and holders of
Designated First Lien Indebtedness of a Guarantor. Nothing in this Indenture
shall:

(i) impair, as between such Guarantor and Holders, the obligation of such
Guarantor, which is absolute and unconditional, to make payments under its
Guarantee in accordance with its terms;

(ii) prevent the Trustee or any Holder from exercising its available remedies
upon a default by such Guarantor under its obligations with respect to its
Guarantee, subject to the rights of holders of Designated First Lien
Indebtedness of such Guarantor to receive payments or distributions otherwise
payable to Holders and such other rights of such holders of the Designated First
Lien Indebtedness as set forth herein; or

(iii) affect the relative rights of Holders and creditors of such Guarantor
other than their rights in relation to holders of the Designated First Lien
Indebtedness.

SECTION 15.08 Subordination May Not Be Impaired by a Guarantor.

No right of any holder of Designated First Lien Indebtedness of a Guarantor to
enforce the subordination of the obligations of such Guarantor under its
Guarantee shall be impaired by any act or failure to act by such Guarantor or by
its failure to comply with this Indenture.

SECTION 15.09 Rights of Trustee and Paying Agent.

Notwithstanding Section 14.03 hereof, the Trustee or any Paying Agent may
continue to make payments on the Notes and shall not be charged with knowledge
of the existence of facts that would prohibit the making of any payments unless,
not less than two Business Days prior to the date of such payment, a Responsible
Officer of the Trustee receives notice satisfactory to him that payments may not
be made under this Article Fifteen. A Guarantor, the Note Registrar, the Paying
Agent, a Representative or a holder of Designated First Lien Indebtedness of
such Guarantor shall be entitled to give the notice; provided, however, that, if
an issue of Designated First Lien Indebtedness of such Guarantor has a
Representative, only such Representative shall be entitled to give the notice.

 

101



--------------------------------------------------------------------------------

The Trustee in its individual or any other capacity shall be entitled to hold
Designated First Lien Indebtedness of a Guarantor with the same rights it would
have if it were not Trustee. The Note Registrar and the Paying Agent shall be
entitled to do the same with like rights. The Trustee shall be entitled to all
the rights set forth in this Article Fifteen with respect to any Designated
First Lien Indebtedness of a Guarantor which may at any time be held by it, to
the same extent as any other holder of such Designated First Lien Indebtedness;
and nothing in Article Five shall deprive the Trustee of any of its rights as
such holder. Nothing in this Article Fifteen shall apply to claims of, or
payments to, the Trustee under or pursuant to Section 607 hereof or any other
Section of this Indenture.

SECTION 15.10 Distribution or Notice to Representative.

Whenever a distribution is to be made or a notice given to holders of Designated
First Lien Indebtedness of a Guarantor, the distribution may be made and the
notice given to their Representative (if any).

SECTION 15.11 Article Fifteen Not To Prevent Events of Default or Limit Right To
Demand Payment.

The failure of a Guarantor to make a payment pursuant to its Guarantee by reason
of any provision in this Article Fifteen shall not be construed as preventing
the occurrence of a default by such Guarantor under its Guarantee. Nothing in
this Article Fifteen shall have any effect on the right of the Holders or the
Trustee to make a demand for payment on a Guarantor pursuant to Article Twelve
hereof.

SECTION 15.12 Trust Moneys Not Subordinated.

Notwithstanding anything contained herein to the contrary, payments from money
held in trust by the Trustee for the payment of principal of and interest on the
Notes pursuant to Article Four hereof shall not be subordinated to the prior
payment of any Designated First Lien Indebtedness of any Guarantor or subject to
the restrictions set forth in this Article Fifteen, and none of the Holders
shall be obligated to pay over any such amount to such Guarantor or any holder
of Designated First Lien Indebtedness of such Guarantor or any other creditor of
such Guarantor, provided that the subordination provisions of this Article
Fifteen were not violated at the time the applicable amounts were deposited in
trust pursuant to Article Four hereof.

SECTION 15.13 Trustee Entitled To Rely.

Upon any payment or distribution pursuant to this Article Fifteen, the Trustee
and the Holders shall be entitled to rely (a) upon any order or decree of a
court of competent jurisdiction in which any proceedings of the nature referred
to in Section 15.02 hereof are pending, (b) upon a certificate of the
liquidating trustee or agent or other Person making such payment or distribution
to the Trustee or to the Holders or (c) upon the Representatives of Designated
First Lien Indebtedness of a Guarantor for the purpose of ascertaining the
Persons entitled to participate in such payment or distribution, the holders of
such Designated First Lien

 

102



--------------------------------------------------------------------------------

Indebtedness and other Indebtedness of such Guarantor, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article Fifteen. In the event that the
Trustee determines, in good faith, that evidence is required with respect to the
right of any Person as a holder of Designated First Lien Indebtedness of a
Guarantor to participate in any payment or distribution pursuant to this Article
Fifteen, the Trustee shall be entitled to request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of such
Designated First Lien Indebtedness held by such Person, the extent to which such
Person is entitled to participate in such payment or distribution and other
facts pertinent to the rights of such Person under this Article Fifteen, and, if
such evidence is not furnished, the Trustee shall be entitled to defer any
payment to such Person pending judicial determination as to the right of such
Person to receive such payment. The provisions of Sections 601 and 603 hereof
shall be applicable to all actions or omissions of actions by the Trustee
pursuant to this Article Fifteen.

SECTION 15.14 Trustee To Effectuate Subordination.

A Holder by its acceptance of a Note agrees to be bound by this Article Fifteen
and authorizes and expressly directs the Trustee, on his behalf, to take such
action as may be necessary or appropriate to effectuate the subordination
between the Holders and the holders of Designated First Lien Indebtedness of a
Guarantor as provided in this Article Fifteen and appoints the Trustee as
attorney-in-fact for any and all such purposes.

SECTION 15.15 Trustee Not Fiduciary for Holders of Designated First Lien
Indebtedness of Guarantors.

The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Designated First Lien Indebtedness of a Guarantor and shall not be liable to any
such holders if it shall mistakenly pay over or distribute to Holders or such
Guarantor or any other Person, money or assets to which any holders of
Designated First Lien Indebtedness of such Guarantor shall be entitled by virtue
of this Article Fifteen or otherwise.

SECTION 15.16 Reliance by Holders of Designated First Lien Indebtedness of a
Guarantor on Subordination Provisions.

Each Holder by accepting a Note acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Designated First Lien Indebtedness of a
Guarantor, whether such Designated First Lien Indebtedness was created or
acquired before or after the issuance of the Notes, to acquire and continue to
hold, or to continue to hold, such Designated First Lien Indebtedness and such
holder of such Designated First Lien Indebtedness shall be deemed conclusively
to have relied on such subordination provisions in acquiring and continuing to
hold, or in continuing to hold, such Designated First Lien Indebtedness.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Designated First Lien Indebtedness of a Guarantor may, at any time
and from time to time, without the consent of or notice to the Trustee or the
Holders, without incurring responsibility to the Trustee or the Holders and
without impairing or releasing the subordination provided in this

 

103



--------------------------------------------------------------------------------

Article Fifteen or the obligations hereunder of the Holders to the holders of
Designated First Lien Indebtedness of such Guarantor, do any one or more of the
following: (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Designated First Lien Indebtedness of such
Guarantor, or otherwise amend or supplement in any manner Designated First Lien
Indebtedness of such Guarantor, or any instrument evidencing the same or any
agreement under which Designated First Lien Indebtedness of such Guarantor is
outstanding; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Designated First Lien Indebtedness of
such Guarantor; (iii) release any Person liable in any manner for the payment or
collection of Designated First Lien Indebtedness of such Guarantor; and
(iv) exercise or refrain from exercising any rights against such Guarantor and
any other Person.

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the day and year first above written.

 

CLEARWIRE COMMUNICATIONS, LLC By:  

 

  Name:   Title: CLEARWIRE FINANCE, INC. By:  

 

  Name:   Title:

 

[Exchangeable Notes Indenture]

 

S-1



--------------------------------------------------------------------------------

GUARANTORS:

[CLEARWIRE LEGACY LLC CLEARWIRE XOHM LLC By:   Clearwire Communications, LLC, as
manager By:  

 

  Name:     Title:   CLEAR MANAGEMENT SERVICES LLC CLEAR WIRELESS, LLC CLEARWIRE
IP HOLDINGS LLC CLEARWIRE SPECTRUM HOLDINGS III LLC By:   Clearwire
Communications, LLC, as manager By:  

 

  Name:     Title:   CLEAR GLOBAL SERVICES LLC CLEAR PARTNER HOLDINGS LLC By:  
Clear Wireless LLC, as member By:  

 

  Name:     Title:   CLEARWIRE TELECOMMUNICATIONS SERVICES, LLC FIXED WIRELESS
HOLDINGS, LLC CLEARWIRE SPECTRUM HOLDINGS II LLC CLEARWIRE SPECTRUM HOLDINGS LLC
By:   Clearwire Legacy LLC, as member By:  

 

  Name:     Title:  

 

[Exchangeable Notes Indenture]

 

S-2



--------------------------------------------------------------------------------

ALDA WIRELESS HOLDINGS, LLC AMERICAN TELECASTING DEVELOPMENT, LLC AMERICAN
TELECASTING OF ANCHORAGE, LLC AMERICAN TELECASTING OF BEND, LLC AMERICAN
TELECASTING OF COLUMBUS, LLC AMERICAN TELECASTING OF DENVER, LLC AMERICAN
TELECASTING OF FORT MYERS, LLC AMERICAN TELECASTING OF FT. COLLINS, LLC AMERICAN
TELECASTING OF GREEN BAY, LLC AMERICAN TELECASTING OF LANSING, LLC AMERICAN
TELECASTING OF LINCOLN, LLC AMERICAN TELECASTING LITTLE ROCK, LLC AMERICAN
TELECASTING OF LOUISVILLE, LLC AMERICAN TELECASTING OF MEDFORD, LLC AMERICAN
TELECASTING OF MICHIANA, LLC AMERICAN TELECASTING OF MONTEREY, LLC AMERICAN
TELECASTING OF REDDING, LLC AMERICAN TELECASTING OF SANTA BARBARA, LLC AMERICAN
TELECASTING OF SEATTLE, LLC AMERICAN TELECASTING OF SHERIDAN, LLC AMERICAN
TELECASTING OF YUBA CITY, LLC ATI OF SANTA ROSA, LLC ATI SUB, LLC ATL MDS, LLC
BAY AREA CABLEVISION, LLC BROADCAST CABLE, LLC FRESNO MMDS ASSOCIATES, LLC
KENNEWICK LICENSING, LLC NSAC, LLC PCTV GOLD II, LLC PCTV OF SALT LAKE CITY, LLC
PCTV SUB, LLC PEOPLE’S CHOICE TV OF ALBUQUERQUE, LLC PEOPLE’S CHOICE TV OF
HOUSTON, LLC PEOPLE’S CHOICE TV OF ST. LOUIS, LLC SPEEDCHOICE OF DETROIT, LLC
SCC X, LLC SPEEDCHOICE OF PHOENIX, LLC SPRINT (BAY AREA), LLC TDI ACQUISITION
SUB, LLC TRANSWORLD TELECOM II, LLC WAVEPATH SUB, LLC WBS OF AMERICA, LLC WBS OF
SACRAMENTO, LLC WBSFP LICENSING, LLC

 

[Exchangeable Notes Indenture]

 

S-3



--------------------------------------------------------------------------------

WBSY LICENSING, LLC WCOF, LLC WIRELESS BROADBAND SERVICES OF AMERICA, LLC By:  
Clearwire XOHM LLC, as manager By:  

 

  Name:     Title:]5  

 

5 

To be updated as necessary to include all Wholly Owned Domestic Subsidiaries as
of the date of the Indenture.

 

[Exchangeable Notes Indenture]

 

S-4



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

as Trustee

By:  

 

  Name:   Title:

 

[Exchangeable Notes Indenture]

 

S-5



--------------------------------------------------------------------------------

Guarantors

[Clearwire Legacy LLC

Clearwire XOHM LLC

Fixed Wireless Holdings, LLC

Alda Wireless Holdings, LLC

American Telecasting Development, LLC

American Telecasting of Anchorage, LLC

American Telecasting of Bend, LLC

American Telecasting of Columbus, LLC

American Telecasting of Denver, LLC

American Telecasting of Fort Myers, LLC

American Telecasting of Ft. Collins, LLC

American Telecasting of Green Bay, LLC

American Telecasting of Lansing, LLC

American Telecasting of Lincoln, LLC

American Telecasting of Little Rock, LLC

American Telecasting of Louisville, LLC

American Telecasting of Medford, LLC

American Telecasting of Michiana, LLC

American Telecasting of Monterey, LLC

American Telecasting of Redding, LLC

American Telecasting of Santa Barbara, LLC

American Telecasting of Seattle, LLC

American Telecasting of Sheridan, LLC

American Telecasting of Yuba City, LLC

ATI of Santa Rosa, LLC

ATI Sub, LLC

ATL MDS, LLC

Bay Area Cablevision, LLC

Broadcast Cable, LLC

Fresno MMDS Associates, LLC

Kennewick Licensing, LLC

NSAC, LLC

PCTV Gold II, LLC

PCTV of Salt Lake City, LLC

PCTV Sub, LLC

People’s Choice TV of Albuquerque, LLC

People’s Choice TV of Houston, LLC

People’s Choice TV of St. Louis, LLC

SCC X, LLC

SpeedChoice of Detroit, LLC

SpeedChoice of Phoenix, LLC

Sprint (Bay Area), LLC

TDI Acquisition Sub, LLC

 

Subsidiary Guarantors-1



--------------------------------------------------------------------------------

Transworld Telecom II, LLC

Wavepath Sub, LLC

WBSFP Licensing, LLC

WBS of America, LLC

WBS of Sacramento, LLC

WBSY Licensing, LLC

WCOF, LLC

Wireless Broadband Services of America, LLC

Clear Management Services LLC

Clearwire Spectrum Holdings LLC

Clearwire Spectrum Holdings II LLC

Clearwire Spectrum Holdings III LLC

Clearwire Telecommunications Services, LLC

Clear Global Services LLC

Clear Partner Holdings LLC

Clear Wireless LLC

Clearwire IP Holdings LLC]6

 

6 

To be updated as necessary to include all Wholly Owned Domestic Subsidiaries as
of the date of the Indenture.

 

Subsidiary Guarantors-2



--------------------------------------------------------------------------------

EXHIBIT A

[FACE OF NOTE]

CLEARWIRE COMMUNICATIONS, LLC

and

CLEARWIRE FINANCE, INC.

1.00% Exchangeable Note due 2018

 

No.   CUSIP No.           $        

CLEARWIRE COMMUNICATIONS, LLC, a Delaware limited liability company (the
“Company”) and CLEARWIRE FINANCE, INC., a Delaware corporation (“Finance Co”
and, together with the Company, the “Issuers,” which term includes any successor
Person under the Indenture hereinafter referred to), for value received, promise
to pay to [                    ], or its registered assigns, the principal sum
of Dollars ($        ), on June 1, 2018.

 

Interest Rate:    1.00% per annum. Interest Payment Dates:    June 1 and
December 1 of each year commencing [—], 20[—]. Regular Record Dates:    May 15
and November 15 of each year.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this Note to be signed manually or
by facsimile by its duly authorized officers.

 

CLEARWIRE COMMUNICATIONS, LLC By:  

 

  Name:   Title: CLEARWIRE FINANCE, INC. By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

(Form of Trustee’s Certificate of Authentication)

This is one of the 1.00% Exchangeable Notes due 2018 referred to in the
within-mentioned Indenture.

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

as Trustee

By:  

 

  Authorized Signatory

 

Dated:  

 

 

A-3



--------------------------------------------------------------------------------

[REVERSE SIDE OF NOTE]

CLEARWIRE COMMUNICATIONS, LLC

and

CLEARWIRE FINANCE, INC.

1.00% Exchangeable Note due 2018

 

  1. Principal and Interest.

The Issuers will pay the principal of this Note on June 1, 2018.

The Issuers promise to pay interest on the principal amount of this Note on each
Interest Payment Date, as set forth below, at the rate of 1.00% per annum
(subject to adjustment as provided below).

Interest will be payable semi-annually (to the Holders of record of the Notes
(or any Predecessor Notes) at the close of business on May 15 or November 15
immediately preceding the Interest Payment Date) on each Interest Payment Date,
commencing [—], 20[—].

Interest on this Note will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from [—], 20[—]; provided that,
if there is no existing default in the payment of interest and if this Note is
authenticated between a Regular Record Date referred to on the face hereof and
the next succeeding Interest Payment Date, interest shall accrue from such
Interest Payment Date. Interest will be computed on the basis of a 360-day year
of twelve 30-day months.

The Issuers shall pay interest on overdue principal and premium, if any, and
interest on overdue installments of interest, to the extent lawful, at a rate
per annum equal to the rate of interest applicable to the Notes plus one
percent.

 

  2. Method of Payment.

The Issuers will pay interest (except defaulted interest) on the principal
amount of the Notes on each June 1 and December 1 to the Persons who are Holders
(as reflected in the Note Register at the close of business on May 15 and
November 15 immediately preceding the Interest Payment Date), in each case, even
if the Note is cancelled on registration of transfer or registration of exchange
after such Regular Record Date; provided that, with respect to the payment of
principal, the Issuers will make payment to the Holder that surrenders this Note
to any Paying Agent on or after June 1, 2018.

The Issuers will pay principal (premium, if any) and interest in money of the
United States that at the time of payment is legal tender for payment of public
and private debts. However, the Issuers may pay principal (premium, if any) and
interest by its check payable in such money. The Issuers may pay interest on the
Notes either (a) by mailing a check for such interest to a Holder’s registered
address (as reflected in the Note Register) or (b) by wire transfer to an
account located in the United States maintained by the payee. If a payment date
is a date other than a Business Day at a place of payment, payment may be made
at that place on the next succeeding day that is a Business Day and no interest
shall accrue for the intervening period.

 

A-4



--------------------------------------------------------------------------------

  3. Paying Agent, Exchange Agent and Note Registrar.

Initially, the Trustee will act as Paying Agent, Exchange Agent and Note
Registrar. The Issuers may change any Paying Agent, Exchange Agent or Note
Registrar upon written notice thereto. The Issuers, any Subsidiary or any
Affiliate of any of them may act as Paying Agent, Exchange Agent, Note Registrar
or co-registrar.

 

  4. Indenture; Limitations.

The Issuers issued the Notes under an Indenture dated as of [—], 20[—] (the
“Indenture”), among the Issuers, the Guarantors and Wilmington Trust National
Association, as trustee (the “Trustee”). Capitalized terms herein are used as
defined in the Indenture unless otherwise indicated. The terms of the Notes
include those stated in the Indenture and those made part of the Indenture by
reference to the Trust Indenture Act. The Notes are subject to all such terms,
and Holders are referred to the Indenture and the Trust Indenture Act for a
statement of all such terms. To the extent permitted by applicable law, in the
event of any inconsistency between the terms of this Note and the terms of the
Indenture, the terms of the Indenture shall control.

 

  5. Redemption.

The Notes are not subject to redemption at the option of the Issuers or through
the operation of any sinking fund.

 

  6. Repurchase.

If a Fundamental Change occurs at any time, each Holder shall have the right, at
such Holder’s option, to require the Issuers to repurchase all of such Holder’s
Notes, or any portion thereof that is equal to $1,000 or an integral multiple of
$1,000, on the date specified by the Issuers that is not less than 20 calendar
days nor more than 35 calendar days (or such longer period required by law)
following the date of the Fundamental Change Issuer Notice at a repurchase price
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
thereon to, but excluding, the Fundamental Change Repurchase Date, unless the
Fundamental Change Repurchase Date falls after a Regular Record Date but on or
prior to the Interest Payment Date to which such Regular Record Date relates, in
which case the Issuers shall instead pay the full amount of accrued and unpaid
interest to Holders of record as of the preceding Regular Record Date and the
Fundamental Change Repurchase Price shall be equal to 100% of the principal
amount of Notes to be repurchased.

 

  7. Exchange.

Subject to and upon compliance with the provisions of the Indenture, upon
satisfaction of the Exchange Privilege Condition, each Holder of a Note shall
have the right, at such Holder’s option, to exchange all or any portion (if the
portion to be exchanged is $1,000 principal amount or an integral multiple
thereof) of such Note at any time prior to the close of business on the Business
Day immediately preceding the Maturity Date, at an initial exchange rate of
666.6700

 

A-5



--------------------------------------------------------------------------------

shares of Common Stock (equivalent to an initial exchange price of approximately
$1.50 per share) (subject to adjustment as provided in the Indenture) per $1,000
principal amount of Notes (subject to the settlement provisions in Sections
13.03 and 13.04 of the Indenture). Notwithstanding any provision to the contrary
herein, in the event that the Issuers’ Exchange Condition shall be satisfied,
(i) $120 million principal amount of the Notes (or such lesser amount as shall
then be outstanding) shall no longer be exchangeable and shall automatically,
and without any further action required of any party, be immediately cancelled
and the debt thereunder extinguished, and (ii) at the option of the Issuers, the
Issuers may cause all remaining outstanding Notes to be exchanged into shares of
Common Stock at the Exchange Rate; provided that the option set forth in clause
(ii) must be exercised by the Issuers’ within 15 Business Days of the
satisfaction of the Issuers’ Exchange Condition. The Issuers shall settle each
exchange of Notes by delivering shares of Common Stock (other than in the case
of Sprint and its Affiliates, which shall, at their election, by notice
delivered to the Issuers concurrently with the Notice of Exchange, receive in
lieu of Common Stock issuable upon exchange, such number of shares of Class B
Common Stock and Class B Common Units which, upon exchange thereof pursuant to
the Operating Agreement, Equityholders’ Agreement, Clearwire’s Amended and
Restated Certificate of Incorporation and Stock Delivery Agreement shall entitle
Sprint or such Affiliates to receive such number of shares of Common Stock equal
to the Conversion Rate on the Conversion Date). The Issuers shall not issue any
fractional share of Common Stock upon exchange of the Notes and shall instead
pay cash in lieu of any fractional share of Common Stock issuable upon exchange
based on the Last Reported Sale Price of the Common Stock on the Exchange Date.

 

  8. Denominations; Transfer; Exchange.

The Notes are in registered form without coupons, in minimum denominations of
$1,000 and integral multiples of $1,000 in excess thereof. A Holder may register
the transfer or exchange of Notes in accordance with the Indenture. The Note
Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.

 

  8. Persons Deemed Owners.

A registered Holder may be treated as the owner of a Note for all purposes.

 

  9. Unclaimed Money.

If money for the payment of principal (premium, if any) or interest remains
unclaimed for two years, the Trustee and the Paying Agent will pay the money
back to the Issuers at their written request. After that, Holders entitled to
the money must look to the Issuers for payment, unless an abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.

 

  10. Discharge Prior to Repurchase, Exchange or Maturity.

If the Notes have become due and payable (whether at the Stated Maturity Date,
upon any Fundamental Change Repurchase Date or upon exchange or otherwise) and
the Issuers

 

A-6



--------------------------------------------------------------------------------

irrevocably deposit, or cause to be deposited, with the Trustee either money and
shares of Common Stock (or other consideration due upon exchange, as
applicable), sufficient to pay the then outstanding principal of (and premium,
if any) and, in the case of an exchange, the amount of any consideration due to
Holders upon such exchange, and accrued interest on the Notes to the Repurchase,
Exchange or Maturity Date, the Issuers will be discharged from their obligations
under the Indenture and the Notes, except in certain circumstances for certain
covenants thereof.

 

  11. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of at least a majority in aggregate
principal amount of the Outstanding Notes, and any existing Default or
compliance with any provision may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Outstanding Notes. Without notice
to or the consent of any Holder, the parties thereto may amend or supplement the
Indenture or the Notes to, among other things, cure any ambiguity, defect or
inconsistency and make any change that does not adversely affect the rights of
any Holder.

 

  12. Successor Persons.

When a successor Person or other entity assumes all the obligations of its
predecessor under the Notes and the Indenture, the predecessor Person will be
released from those obligations.

 

  13. Remedies for Events of Default.

If an Event of Default, as defined in the Indenture, occurs and is continuing,
the Trustee or the Holders of at least 25% in principal amount of the
Outstanding Notes may declare all the Notes to be immediately due and payable.
If a bankruptcy or insolvency default with respect to the Issuers or any
Guarantor that is a Significant Subsidiary occurs and is continuing, the Notes
automatically become immediately due and payable. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. The Trustee may
require indemnity reasonably satisfactory to it before it enforces the Indenture
or the Notes. Subject to certain limitations, Holders of at least a majority in
aggregate principal amount of the Outstanding Notes may direct the Trustee in
its exercise of any trust or power.

 

  14. Guarantees.

The Issuers’ obligations under the Notes are fully, irrevocably and
unconditionally guaranteed on a senior basis, to the extent set forth in the
Indenture, by each of the Guarantors.

 

  15. Trustee Dealings with Issuers.

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Notes and may make loans to, accept deposits
from, perform services for, and otherwise deal with, the Issuers and their
Affiliates as if it were not the Trustee.

 

A-7



--------------------------------------------------------------------------------

  16. Authentication.

This Note shall not be valid until the Trustee signs the certificate of
authentication on the other side of this Note.

 

  17. Abbreviations.

Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to CLEARWIRE COMMUNICATIONS, LLC,
1475 120TH AVENUE NE, BELLEVUE, WA 98005, ATTENTION: GENERAL COUNSEL, or
CLEARWIRE FINANCE, INC., 1475 120TH AVENUE NE, BELLEVUE, WA 98005, ATTENTION:
GENERAL COUNSEL.

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to:

(Insert assignee’s legal name)

(Insert assignee’s soc. sec. or tax I.D. no.)

(Print or type assignee’s name, address and zip code)

and irrevocably appoint

to transfer this Note on the books of the Issuers. The agent may substitute
another to act for him.

 

Date:  

 

 

Your Signature:  

 

  (Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:  

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-9



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

  

Amount of decrease

in Principal Amount

of this Global Note

  

Amount of increase

in Principal Amount

of this Global Note

  

Principal Amount
of this Global Note
following such

decrease (or increase)

  

Signature of authorized
signatory of Trustee or
Custodian

                       

 

* This schedule should be included only if the Note is issued in global form.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

Clearwire Communications LLC

1475 120th Avenue NE,

Bellevue, WA 98005

Clearwire Finance, Inc.

1475 120th Avenue NE,

Bellevue, WA 98005

Wilmington Trust, National Association Corporate Capital Markets

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

Fax: (612) 217-5651

Attention: Clearwire Communications LLC

Administrator

Re: 1.00% Exchangeable Notes due 2018

Reference is hereby made to the Indenture, dated as of [    ] (the “Indenture”),
among Clearwire Communications LLC (the “Company”), Clearwire Finance, Inc.
(“Finance Co,” and together with the Company, the “Issuers”), the Guarantors
party thereto and Wilmington Trust NATIONAL ASSOCIATION, as trustee. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

(the “Transferor”) owns and proposes to transfer the Note[s] or interest in such
Note[s] specified in Annex A hereto, in the principal amount of $ in such
Note[s] or interests (the “Transfer”), to (the “Transferee”), as further
specified in Annex A hereto. In connection with the Transfer, the Transferor
hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Restricted Definitive Note pursuant to Rule 144A. The Transfer
is being effected pursuant to and in accordance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believes is
purchasing the beneficial interest or Definitive Note for its own account, or
for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A, and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

 

B-1



--------------------------------------------------------------------------------

2. ¨ Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to Regulation
S. The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person. Upon consummation of the
proposed transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
Transfer enumerated in the Private Placement Legend printed on the Regulation S
Global Note and/or the Restricted Definitive Note and in the Indenture and the
Securities Act.

3. ¨ Check and complete if Transferee will take delivery of a beneficial
interest in a Definitive Note or a Global Note pursuant to any provision of the
Securities Act other than Rule 144A or Regulation S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):

(a) ¨ such Transfer is being effected pursuant to Rule 144 under the Securities
Act or pursuant to another exemption from the registration requirements under
the Securities Act (other than Rule 144A or Regulation S) (Specify such
exemption if other than Rule 144:                    );

or

(b) ¨ such Transfer is being effected to the Issuers or a subsidiary thereof;

or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

Upon consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will, to the
extent required under applicable U.S. securities laws, be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Notes and in the Indenture and the Securities Act.

 

B-2



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

 

Dated:  

 

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

  1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP    ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP    ), or

 

  (b) ¨ a Restricted Definitive Note.

 

  2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

  (a) ¨ a beneficial interest in the:

 

  (i) ¨ 144A Global Note (CUSIP    ), or

 

  (ii) ¨ Regulation S Global Note (CUSIP    ), or

 

  (iii) ¨ unrestricted Global Note (CUSIP    ), or

 

  (b) ¨ a Restricted Definitive Note, or

 

  (c) ¨ an unrestricted Definitive Note

in accordance with the terms of the Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

Clearwire Communications LLC

1475 120th Avenue NE,

Bellevue, WA 98005

Clearwire Finance, Inc.

1475 120th Avenue NE,

Bellevue, WA 98005

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

Re: 1.00% Exchangeable Notes due 2018

(CUSIP        )

Reference is hereby made to the Indenture, dated as of [—], 20[—] (the
“Indenture”), among Clearwire Communications LLC (the “Company”), Clearwire
Finance, Inc. (“Finance Co,” and together with the Company, the “Issuers”), the
Guarantors party thereto and Wilmington Trust NATIONAL ASSOCIATION, as trustee.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

, (the “Owner”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein, in the principal amount of $             in such
Note[s] or interests (the “Exchange”). In connection with the Exchange, the
Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [144A Global
Note / Regulation

 

C-1



--------------------------------------------------------------------------------

S Global Note] with an equal principal amount, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

[Insert Name of Transferor] By:  

 

  Name:   Title:

 

Dated:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of , 20 , among
(the “New Guarantor”), a [Delaware] corporation , Clearwire Communications, LLC
(the “Company”) and Clearwire Finance, Inc. (together with the Company, the
“Issuers”) and Wilmington Trust, National Association, as trustee under the
Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuers have heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of [—], 20[—], providing for the issuance
of 1.00% Exchangeable Notes due 2018 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the New
Guarantor shall execute and deliver to the Trustee a supplemental indenture
pursuant to which the New Guarantor shall unconditionally guarantee all of the
Issuers’ Obligations under the Notes and the Indenture on the terms and
conditions set forth herein (the “Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The New Guarantor hereby agrees as follows:

(a) the New Guarantor hereby becomes a party to the Indenture as a Guarantor and
as such will have all of the rights and be subject to all of the obligations and
agreements of a Guarantor under the Indenture. The New Guarantor agrees to be
bound by all of the provisions of the Indenture applicable to a Guarantor and to
perform all of the obligations and agreements of a Guarantor under the
Indenture.

(b) the New Guarantor agrees, on a joint and several basis with all the existing
Guarantors, to fully, unconditionally and irrevocably Guarantee to each Holder
of the Notes and the Trustee the Obligations pursuant to Article Twelve of the
Indenture on a senior basis.

 

D-1



--------------------------------------------------------------------------------

3. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of the New Guarantor, as such,
shall have any liability for any obligations of the Issuers or any New Guarantor
under the Notes, any Note Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of the Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. Such waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
SEC that such a waiver is against public policy.

4. NEW YORK LAW TO GOVERN. SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

5. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

6. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the New Guarantor and the Issuers.

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated:                     , 20    

 

[NEW GUARANTOR] By:  

 

  Name:   Title: CLEARWIRE COMMUNICATIONS, LLC By:  

 

  Name:   Title:

 

D-2



--------------------------------------------------------------------------------

CLEARWIRE FINANCE, INC. By:  

 

  Name:     Title:  

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Trustee

By:  

 

  Authorized Signatory

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

INCUMBENCY CERTIFICATE

The undersigned,     , being          the          of (the “Issuer”) does hereby
certify that the individuals listed below are qualified and acting officers of
the Issuer as set forth in the right column opposite their respective names and
the signatures appearing in the extreme right column opposite the name of each
such officer is a true specimen of the genuine signature of such officer and
such individuals have the authority to execute documents to be delivered to, or
upon the request of, Wilmington Trust, National Association, as Trustee under
the Indenture dated as of [—], by and among the Issuer,             , the
Guarantors party thereto from time to time and Wilmington Trust, National
Association.

 

Name

  

Title

 

Signature

    

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the day of     , 20    .

 

 

Name: Title:

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF EXCHANGE

Clearwire Communications, LLC

1475 120th Avenue NE,

Bellevue, WA 98005

Clearwire Finance, Inc.

1475 120th Avenue NE,

Bellevue, WA 98005

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

The undersigned registered owner of this Note hereby exercises the option to
exchange this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof) below designated, in accordance with the terms of the
Indenture referred to in this Note, and directs that any cash payable and any
shares of Common Stock issuable and deliverable upon such exchange, and any
Notes representing any unexchanged principal amount hereof, be issued and
delivered to the registered Holder hereof unless a different name has been
indicated below. If any shares of Common Stock or any portion of this Note not
exchanged are to be issued in the name of a Person other than the undersigned,
the undersigned will pay all transfer or similar taxes in accordance with
Section 13.03 of the Indenture.

The undersigned hereby certifies that [CHECK ONE OF (1), (2) OR (3)]:

(1) ¨ The beneficial owner of the Note(s) upon whose behalf the option to
exchange is being made is a “qualified institutional buyer” within the meaning
of Rule 144A or the Note(s) are being exchanged for one or more accounts by a
Person who exercises sole investment discretion and such Person and each such
account is a “qualified institutional buyer” within the meaning of Rule 144A;

(2) ¨ The beneficial owner of the Note(s) upon whose behalf the option to
exchange is being made is a “non-U.S. person” within the meaning of Regulation S
under the Securities Act; or

(3) ¨ Neither of the foregoing.

The undersigned agrees to provide to the Issuers additional information upon
request to enable the Issuers to determine whether the issuance of Common Stock,
if any, upon settlement of the exchange qualifies for an exemption from the
registration requirements of the Securities Act.

 

Dated:  

 

 

F-1



--------------------------------------------------------------------------------

    Signature(s)     Signature Guarantee     Signature(s) must be guaranteed by
an eligible Guarantor Institution (banks, stock brokers, savings and loan
associations and credit unions) with membership in an approved signature
guarantee medallion program pursuant to Securities and Exchange Commission Rule
17Ad-15 if shares of Common Stock are to be issued, or Notes are to be
delivered, other than to and in the name of the registered holder. Fill in for
registration of shares if to be issued, and Notes if to be delivered, other than
to and in the name of the registered holder: Please print name and address:    

 

    (Name)    

 

   

 

    (Street Address)    

 

   

 

    (City, State and Zip Code)         Principal amount to be exchanged (if less
than all): $            .000     NOTICE: The above signature(s) of the Holder(s)
hereof must correspond with the name as written upon the face of the Note in
every particular without alteration or enlargement or any change whatever.    
Social Security or Other Taxpayer Identification Number

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REPURCHASE NOTICE

Clearwire Communications, LLC

1475 120th Avenue NE,

Bellevue, WA 98005

Clearwire Finance, Inc.

1475 120th Avenue NE,

Bellevue, WA 98005

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402-1544

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Clearwire Communications, LLC and Clearwire Finance, Inc.
(collectively, the “Issuers”) regarding the right of Holders to elect to require
the Issuers to repurchase the Notes and requests and instructs the Issuers to
pay to the registered holder hereof in accordance with the applicable provisions
of the Indenture referred to in this Note, with respect to a Fundamental Change,
if such Fundamental Change Repurchase Date does not fall during the period after
a Regular Record Date and on or prior to the corresponding Interest Payment
Date, accrued and unpaid interest, if any, thereon to, but excluding, such
Fundamental Change Repurchase Date.

The certificate numbers of the Notes to be repurchased are as set forth below:

 

Dated:  

 

          Signature(s)       Social Security or Other Taxpayer Identification
Number       Principal amount to be repaid (if less than all): $            .000
      NOTICE: The above signature(s) of the Holder(s) hereof must correspond
with the name as written upon the face of the Note in every particular without
alteration or enlargement or any change whatever.



--------------------------------------------------------------------------------

Exhibit C

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

FORM OF REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement” ) is made and entered into
as of              , 20     among CLEARWIRE CORPORATION, a Delaware Corporation
(the “Parent” ), CLEARWIRE COMMUNICATIONS LLC, a Delaware limited liability
company (the “Company” ), and CLEARWIRE FINANCE, INC., a Delaware corporation
(“Finance Co” and, together with the Company, the “Issuers”), the entities
listed on Schedule 1 hereto (as defined below) (the “Guarantors”) and SPRINT
NEXTEL CORPORATION (the “Purchaser”).

The Issuers, the Parent and the Purchaser are parties to a Note Purchase
Agreement, dated December 17, 2012 (the “Purchase Agreement” ), which provides
for the sale by the Issuers to the Purchaser of up to $800,000,000 aggregate
principal amount of the Issuers’ 1.00% Exchangeable Notes due 2018, of which
$80,000,000 aggregate principal amount thereof will be issued on the date hereof
(the “Initial Notes”), with the remainder to be issued in accordance with the
terms of, and subject to certain conditions contained, in the Purchase Agreement
(the “Additional Notes” and, together with the Initial Notes, the “Notes”).

In order to induce the Purchaser to enter into the Purchase Agreement, each of
the Issuers, the Guarantors and the Parent has agreed to provide to the
Purchaser and its direct and indirect transferees the registration rights set
forth in this Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Additional Notes” shall have the meaning set forth in the preamble to this
Agreement.

“Advice” shall have the meaning set forth in the last paragraph of Section 3
hereof.

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D of Form S-3.

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banking institutions in New York, New York are authorized or required by law or
executive order to remain closed.

“Class A Common Stock” means Class A common stock of the Parent, par value
$0.0001 per share.



--------------------------------------------------------------------------------

“Class B Common Stock” means Class B common stock of the Parent, par value
$0.0001 per share.

“Class B Units” means Class B common units of the Company.

“Common Shares” means the shares of common stock of the Parent, par value
$0.0001 per share, which are deliverable upon (a) exchange of the Notes or
(b) the exchange by the Purchaser of Class B Common Stock and Class B Units
issued to the Purchaser upon exchanges of the Notes.

“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors and permitted assigns.

“Effective Date” shall mean the date the initial Shelf Registration Statement
becomes effective or, in the case of designation of an Automatic Shelf
Registration Statement as the Shelf Registration Statement, the date a
Prospectus is first made available thereunder for use by the Holders.

“Effectiveness Deadline” shall mean the 135th day following the Trigger Date.

“Effectiveness Period” shall have the meaning set forth in Section 2(a)(iv)
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the SEC thereunder.

“Filing Deadline” shall mean the 45th day following the Trigger Date.

“Finance Co” shall have the meaning set forth in the preamble to this Agreement
and also includes the Finance Co’s successors and permitted assigns.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” shall mean the Purchaser, for so long as the Purchaser own any
Registrable Securities, and the Purchaser’s respective successors, assigns and
direct and indirect transferees who become registered owners of Registrable
Securities.

“Indemnified Person” shall have the meaning set forth in Section 4(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 4(c) hereof.

“Indenture” shall mean the Indenture dated as of the Initial Issue Date among
the Issuers, the Guarantors and the Trustee, pursuant to which the Notes are
being issued, and in accordance with which the Exchange Securities (as defined
in the Purchase Agreement) may be issued, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof.

“Initial Issue Date” shall mean the date of original issuance of the Initial
Notes.

“Initial Notes” shall have the meaning set forth in the preamble to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Inspectors” shall have the meaning set forth in Section 3(j) hereof.

“Liquidated Damages” shall have the meaning set forth in Section 2(e) hereof.

“Majority Holders” shall mean the Holders collectively holding a majority of the
aggregate amount of Common Shares that have been issued and/or may be issued in
future.

“Notes” shall have the meaning set forth in the preamble to this Agreement.

“Parent” shall have the meaning set forth in the preamble to this Agreement and
also includes the Parent’s successors and permitted assigns.

“Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, limited liability corporation, or a government or
agency or political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, any issuer “free writing
prospectus,” as such term is defined in Rule 433 under the Securities Act, and
any such prospectus as amended or supplemented by any prospectus supplement,
including a prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by a Shelf Registration
Statement, and by all other amendments and supplements to a prospectus,
including post-effective amendments, and, in each case, including all documents
incorporated by reference therein.

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.

“Questionnaire” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Records” shall have the meaning set forth in Section 3(j) hereof.

“Registration Default” shall have the meaning set forth in Section 2(e) hereof.

“Registrable Securities” shall mean the Common Shares; provided, however, that
the Common Shares shall cease to be Registrable Securities upon the earliest of
(l) a Shelf Registration Statement with respect to such Common Shares for the
resale thereof having been declared effective under the Securities Act and such
Common Shares having been disposed of pursuant to such Shelf Registration
Statement (2) such Common Shares having ceased to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers, the Guarantors and the Parent with this
Agreement, including without limitation: (i) all SEC or FINRA registration and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with state securities or blue sky laws (including reasonable fees and
disbursements of one counsel for Holders as a group (which counsel shall be
selected by the

 

3



--------------------------------------------------------------------------------

Majority Holders and which counsel may also be counsel for the Purchaser) in
connection with blue sky qualification of any of the Registrable Securities) and
compliance with the rules of FINRA, (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, printing and distributing
any Shelf Registration Statement, any Prospectus and any amendments or
supplements thereto, and in preparing or assisting in preparing, printing and
distributing any securities sales agreements and other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) the reasonable fees and disbursements of the Trustee and its counsel,
(vi) the fees and disbursements of counsel for the Issuers, the Guarantors, the
Parent and, in the case of a Shelf Registration Statement, the reasonable fees
and disbursements of one counsel for the Holders (which counsel shall be
selected by the Majority Holders and which counsel may also be counsel for the
Purchaser), (vii) the fees and disbursements of the independent certified public
accountants of the Issuers, the Guarantors and the Parent, including the
expenses of any “comfort” letters required by or incident to the performance of
and compliance with this Agreement, and (viii) the reasonable fees and expenses
of any special experts retained by the Issuers, the Guarantors or the Parent in
connection with the Shelf Registration Statement.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(a)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Parent pursuant to the provisions of Section 2(a) hereof which covers
Registrable Securities on Form S-3 or, if not then available to the Parent, on
another appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
documents incorporated by reference therein.

“Suspension Period” shall have the meaning set forth in Section 2(a)(iv).

“Trigger Date” shall mean the earlier of (i) date on which the Purchase
Agreement is terminated in accordance with its terms and (ii) October 1, 2013.

“Trustee” shall mean the trustee with respect to the Notes under the Indenture.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Securities Act.

2. Registration Under the Securities Act.

(a) Shelf Registration.

(i) The Parent shall file or cause to be filed (or otherwise designate an
existing Shelf Registration Statement previously filed with the SEC, if
applicable, as) a Shelf Registration Statement providing for the sale by the
Holders of all of the Registrable Securities,

 

4



--------------------------------------------------------------------------------

on or prior to the Filing Deadline. If the Shelf Registration Statement is not
an Automatic Shelf Registration Statement, the Parent shall use its reasonable
best efforts to have such Shelf Registration Statement declared effective by the
SEC as promptly as practicable after filing thereof, but in any event on or
prior to the Effectiveness Deadline. If the Shelf Registration Statement is an
Automatic Shelf Registration Statement, the Parent shall use its reasonable best
efforts to prepare and file a supplement to the Prospectus to cover resales of
the Registrable Securities by the Holders as promptly as practicable after
filing thereof, but in any event on or prior to the Effectiveness Deadline.

(ii) Notwithstanding any other provision hereof, no Holder of Registrable
Securities shall be entitled to include any of its Registrable Securities in any
Shelf Registration Statement pursuant to this Agreement unless and until such
Holder agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder and the Holder furnishes to the Issuers and the Parent
a fully completed notice and questionnaire in the form attached hereto as
Appendix A (the “Questionnaire”) and such other information in writing as the
Issuers and the Parent may reasonably request in writing for use in connection
with the Shelf Registration Statement or Prospectus included therein and in any
application to be filed with or under state securities laws. Each of the Issuers
and the Parent shall issue a press release through a reputable national newswire
service of its filing (or intention to designate an Automatic Shelf Registration
Statement, if applicable, as) the Shelf Registration Statement and of the
anticipated Effective Date thereof. In order to be named as a selling
securityholder in the Prospectus at the time it is first made available for use,
each Holder must furnish the completed Questionnaire and such other information
that the Issuers and the Parent may reasonably request in writing, if any, to
the Issuers and the Parent in writing no later than the tenth Business Day prior
to the anticipated Effective Date as announced in the press release. Each Holder
as to which any Shelf Registration is being effected agrees to furnish to the
Issuers and the Parent all information with respect to such Holder necessary to
make the information previously furnished to the Issuers and the Parent by such
Holder not materially misleading.

(iii) From and after the Effective Date, upon receipt of a completed
Questionnaire, and such other information that the Issuers and the Parent may
reasonably request in writing, if any, each of the Issuers and the Parent will
use its reasonable best efforts to file as promptly as reasonably practicable
but in any event on or prior to the tenth Business Day after receipt of such
information (or, if a Suspension Period is then in effect or initiated within
five Business Day following the date of receipt of such information, the tenth
Business Day following the end of such Suspension Period) either (i) if then
permitted by the Securities Act or the rules and regulations thereunder (or
then-current SEC interpretations thereof), a supplement to the Prospectus naming
such Holder as a selling securityholder and containing such other information as
necessary to permit such Holder to deliver the Prospectus to purchasers of the
Holder’s Common Shares, or (ii) if it is not then permitted under the Securities
Act or the rules and regulations thereunder (or then-current SEC interpretations
thereof) to name such Holder as a selling securityholder in a supplement to the
Prospectus, a post-effective amendment to the Shelf Registration Statement or an
additional Shelf Registration Statement as necessary for such Holder to be named
as a selling securityholder in the Prospectus contained therein to permit such
Holder to deliver the Prospectus to purchasers of the Holder’s Common Shares
(subject, in the case of either clause (i) or clause (ii), to the Issuers’ and
the Parent’s right to suspend use of the Shelf Registration Statement as
described in Section 2(a)(iv) hereof). The Issuers and the Parent shall not be
required to file more than three supplements to the Prospectus, post-effective
amendments or additional Shelf-Registration Statements in any fiscal quarter for
all Holders.

 

5



--------------------------------------------------------------------------------

(iv) The Parent agrees to use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective and the Prospectus usable for
resales until there are no Registrable Securities outstanding (the
“Effectiveness Period” ); provided, however, that for an aggregate of 45 days or
less (whether or not consecutive) in any three-month period, and for an
aggregate of 90 days or less (whether or not consecutive) in any 12-month
period, the Issuers and the Parent shall be permitted, by giving written notice
to the Holders of Registrable Securities, to suspend sales thereof if the Shelf
Registration Statement is no longer effective or usable for resales due to
circumstances relating to pending corporate developments, public filings with
the SEC and similar events, or because the Prospectus contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary in order to make statements therein not misleading
(any period of suspension hereunder, a “Suspension Period”). The Issuers and the
Parent need not specify the nature of the event giving rise to a suspension in
any notice to Holders of the existence of such a suspension. Each Holder, by its
accepting of the Notes, agrees to hold any such suspension notice in response to
a notice of a proposed sale in confidence. However, if the disclosure giving
rise to a Suspension Period relates to a proposed or pending material business
transaction, the disclosure of which the board of directors of the Parent
determines in good faith would be reasonably likely to impede the Parent’s
ability to consummate such transaction, or would otherwise be seriously
detrimental to the Parent and its subsidiaries taken as whole, the Issuers and
the Parent may extend the Suspension Period from 45 days to 60 days in any
three-month period or from 90 days to 120 days in any 12-month period. If any
Shelf Registration Statement ceases to be effective or usable for resales by
Holders for any reason (other than by reason of any such Holder’s failure to
provide a Questionnaire, in which case the provisions of Section 2(a)(ii) or
2(a)(iii) hereof shall apply) at any time during the Effectiveness Period, each
of the Issuers and the Parent shall, subject to the proviso above relating to
Suspension Periods, use its reasonable best efforts to promptly cause such Shelf
Registration Statement to become effective under the Securities Act, and in any
event shall, within ten Business Days of such cessation of effectiveness or
usability (or if applicable after the end of the Suspension Period), (i) file
with the SEC one or more supplements to the Prospectus, post-effective
amendments or reports under the Exchange Act in a manner reasonably expected to
obtain the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement, or (ii) file with the SEC an additional Shelf
Registration Statement. If a post-effective amendment or an additional Shelf
Registration Statement is filed, Parent shall use its reasonable best efforts to
(A) cause such post-effective amendment or Shelf Registration Statement to
become effective under the Securities Act as promptly as practicable after such
filing, but in no event later than 30 days, in the case of a post-effective
amendment, and 60 days, in the case of a Shelf Registration Statement, after the
date Parent is required to file such post-effective amendment or new Shelf
Registration Statement, and (B) keep such post-effective amendment or Shelf
Registration Statement continuously effective until the end of the Effectiveness
Period.

(v) If the Shelf Registration Statement is not an Automatic Shelf Registration
Statement, the Issuers and the Parent shall not permit any securities other than
(i) the Parent’s issued and outstanding securities currently possessing
registration rights and (ii) the Registrable Securities to be included in the
Shelf Registration. The Issuers and the Parent

 

6



--------------------------------------------------------------------------------

will provide to each Holder named therein a reasonable number of copies of the
Prospectus which is a part of the Shelf Registration Statement, notify each such
Holder of the Effective Date and take such other actions as are required to
permit unrestricted resales of the Registrable Securities by such Holder. Each
of the Issuers and the Parent further agrees to supplement or amend the Shelf
Registration Statement or supplement the Prospectus if and as required by the
rules, regulations or instructions applicable to the registration form used by
the Issuers and the Parent for such Shelf Registration Statement or by the
Securities Act or by any other rules and regulations thereunder for shelf
registrations, and each of the Issuers and the Parent agrees to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

(b) Listing. The Parent will use reasonable efforts to cause the Common Shares
to be listed or otherwise eligible for full trading privileges on the principal
national securities exchange (currently the NASDAQ Global Select Market) on
which the Class A Common Stock is then listed, in each case not later than the
date on which a Registration Statement covering such shares becomes effective or
such shares are issued by the Parent to a Holder, whichever is later. The Parent
will promptly notify the Holders of, and confirm in writing, the delisting of
the Common Shares by such exchange.

(c) Expenses. The Issuers, the Guarantors and the Parent shall, jointly and
severally, pay all Registration Expenses in connection with any Shelf
Registration Statement filed pursuant to Section 2(a) hereof. The Holders shall
bear all discounts or commissions attributable to the sale of Registrable
Securities by the Holders, or any legal fees and expenses of counsel to the
Holders and any broker/dealer or other financial intermediary or agent engaged
by Holders and all other expenses incurred in connection with the performance by
the Holders of their obligations under the terms of this Agreement.

(d) Effective Shelf Registration Statement. If, after the Effective Date the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Shelf Registration
Statement will be deemed not to have been effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Shelf Registration Statement may legally resume. Each of the Issuers and the
Parent will be deemed not to have used its reasonable best efforts to cause a
Shelf Registration Statement to become, or to remain, effective during the
requisite period if it voluntarily takes any action that would result in any
such Shelf Registration Statement not being declared effective or that would
result in the Holders of Registrable Securities covered thereby not being able
to offer and sell such Registrable Securities during that period, unless such
action is required by applicable law or permitted by Section 2(a)(iv) hereof.

(e) Liquidated Damages. In the event that:

(i) a Shelf Registration Statement is not filed with the SEC or designated as
such by the Parent, as applicable, on or prior to the Filing Deadline, then
liquidated damages (“Liquidated Damages” ) shall accrue on the principal amount
of the Notes at a rate equal to 0.25% per annum for the first 60-day period from
the day following such Filing Deadline, and thereafter at a rate per annum of
0.50% of the principal amount of the Notes;

 

7



--------------------------------------------------------------------------------

(ii) (x) a Shelf Registration Statement is not declared effective by the SEC, or
(y) if the Issuers and the Parent shall have designated a previously filed and
effective Shelf Registration Statement as the Shelf Registration Statement for
purposes of this Agreement, the Issuers and the Parent shall not have filed a
supplement to the Prospectus to cover resales of the Registrable Securities by
the Holders, in the case of either (x) or (y), on or prior to the Effectiveness
Deadline, then Liquidated Damages shall accrue on the principal amount of the
Notes at a rate equal to 0.25% per annum for the first 60-day period from the
day following such Effectiveness Deadline, and thereafter at a rate per annum of
0.50% of the principal amount of the Notes;

(iii) following the Effective Date, a Shelf Registration Statement is filed and
has become effective under the Securities Act, but then ceases to be effective
(without being succeeded immediately by an additional Shelf Registration
Statement that is filed and immediately becomes effective) or usable for the
offer and sale of the Registrable Securities, other than as a result of a
requirement to file a post-effective amendment or supplement to the Prospectus
to make changes to the information regarding selling securityholders or the plan
of distribution provided for therein, and (1) the Parent does not cure the lapse
of effectiveness or usability within ten Business Days (or, if a Suspension
Period is then in effect, within ten Business Days following the expiration of
such Suspension Period), or (2) if any Suspension Period or Periods, when
aggregated, exceed 45 days (or, if applicable, 60 days) in any three-month
period or 90 days (or, if applicable, 120 days) in any 12-month period, then,
commencing with the 46th day (or, if applicable, the 61st day) in such
three-month period or the 91st day (or, if applicable, the 121st day) in such
12-month period, as the case may be, then Liquidated Damages shall accrue on the
principal amount of the Notes at a rate equal to 0.25% per annum for the first
60-day period from the day following the 45th or 90th day, as the case may be,
and thereafter at a rate per annum of 0.50% of the principal amount of the Notes
(each of the events described in clauses (i) through (iii) above, a
“Registration Default”);

provided, however, that in no event shall Liquidated Damages accrue at a rate
per annum exceeding 0.50% of the principal amount of the Notes; and provided
further that Liquidated Damages on the principal amount of the Notes as a result
thereof shall cease to accrue:

(1) upon the filing or designation of a Shelf Registration Statement (in the
case of clause (i) above);

(2) upon the Effective Date (in the case of clause (ii) above); or

(3) upon such time as the Shelf Registration Statement which had ceased to
remain effective or usable for resales again becomes effective and usable for
resales (in the case of clause (iii) above).

Any amounts of Liquidated Damages due pursuant to Section 2(e) will be payable
in cash on the next succeeding interest payment date to Holders on the relevant
record dates for the payment of interest. Liquidated Damages on the Notes shall
be computed on the basis of a 360-day year of twelve 30-day months.

 

8



--------------------------------------------------------------------------------

Notwithstanding any provision in this Agreement, in no event shall Liquidated
Damages accrue to holders of Common Shares issued upon exchange of Notes. If any
Note ceases to be outstanding during any period for which Liquidated Damages are
accruing, the Issuers and the Parent will prorate the Liquidated Damages payable
with respect to such Note.

The Issuers shall provide the Trustee prompt written notice of any Registration
Default giving rise to the payment of Liquidated Damages and of the cure of any
such Registration Default such that Liquidated Damages have ceased to accrue.

(f) Specific Enforcement. Without limiting the remedies available to the
Holders, each of the Issuers and the Parent acknowledges that any failure by it
to comply with its obligations under Section 2(a) hereof may result in material
irreparable injury to the Holders for which there is no adequate remedy at law,
that it would not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, any Holder may obtain such relief as may
be required to specifically enforce the Issuers’ and the Parent’s obligations
under Section 2(a) hereof.

3. Registration Procedures. In connection with the obligations of the Issuers
and the Parent, as applicable, with respect to the Shelf Registration Statement
pursuant to Section 2(a) hereof, each of the Issuers, the Guarantors and the
Parent, as applicable, shall use its reasonable best efforts to:

(a) prepare and file with the SEC or designate a Shelf Registration Statement as
prescribed by Section 2(a)(i) hereof within the relevant time period specified
in Section 2(a)(i) hereof on the appropriate form under the Securities Act,
which form shall (i) be selected by the Parent, (ii) be available for the sale
of the Registrable Securities by the selling Holders thereof, and (iii) comply
as to form in all material respects with the requirements of the applicable form
and include or incorporate by reference all financial statements required by the
SEC to be filed therewith; the Parent shall use its reasonable best efforts to
cause such Shelf Registration Statement to become effective and remain effective
and the Prospectus usable for resales in accordance with Section 2 hereof;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Shelf Registration Statement as may be necessary to keep such Shelf
Registration Statement effective for the Effectiveness Period, and cause each
Prospectus to be supplemented, if so determined by the Parent or requested by
the SEC and subject to the provisions of Section 2(a)(iv) hereof, by any
required prospectus supplement and as so supplemented, to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act, and
comply with the provisions of the Securities Act, the Exchange Act and the rules
and regulations promulgated thereunder applicable to it with respect to the
disposition of all securities covered by a Shelf Registration Statement during
the Effectiveness Period in accordance with the intended method or methods of
distribution by the selling Holders thereof described in this Agreement;

(c) (i) furnish to each Holder of Registrable Securities included in the Shelf
Registration Statement without charge, as many copies of each Prospectus,
including each preliminary prospectus, and any amendment or supplement thereto,
and such other documents as

 

9



--------------------------------------------------------------------------------

such Holder may reasonably request, in order to facilitate the public sale or
other disposition of the Registrable Securities and (ii) consent to the use of
the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Registrable Securities included in the Shelf Registration Statement
in connection with the offering and sale of the Registrable Securities covered
by the Prospectus or any amendment or supplement thereto;

(d) register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions by the time the applicable
Shelf Registration Statement has become effective under the Securities Act as
any Holder of Registrable Securities covered by a Shelf Registration Statement
shall reasonably request in writing in advance of such date of effectiveness,
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in each such
jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that the Parent shall not be required to (i) qualify as a foreign
entity or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (ii) file any
general consent to service of process in any jurisdiction where it would not
otherwise be subject to such service of process or (iii) subject itself to
taxation in any such jurisdiction if it is not then so subject;

(e) promptly notify each Holder of Registrable Securities who has properly
submitted a Questionnaire and promptly confirm such notice in writing (i) when a
Shelf Registration Statement has become effective and when any post-effective
amendments thereto become effective, (ii) of the issuance by the SEC or any
state securities authority of any stop order suspending the effectiveness of a
Shelf Registration Statement or the qualification of the Registrable Securities
in any jurisdiction described in Section 3(d) hereof or the initiation of any
proceedings for that purpose, (iii) of the happening of any event as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and (iv) of the reasonable determination of the Issuers and the Parent that a
post-effective amendment to the Shelf Registration Statement would be
appropriate;

(f) obtain the withdrawal of any order suspending the effectiveness of the Shelf
Registration Statement as soon as practicable and in any event as required by
Section 2 or 3 herefore, and promptly notify each Holder of the withdrawal of
any such order;

(g) furnish to each Holder of Registrable Securities who has properly submitted
a Questionnaire, without charge, at least one conformed copy of the Shelf
Registration Statement relating to such Shelf Registration and any
post-effective amendment thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);

(h) cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and registered in
such names as the selling Holders or the underwriters may reasonably request at
least two Business Days prior to the closing of any sale of Registrable
Securities pursuant to the Shelf Registration Statement;

 

10



--------------------------------------------------------------------------------

(i) promptly after the occurrence of any event specified in Section 3(e)(ii) or
3(e)(iii) (subject to the grace periods set forth in Section 2(a)(iv)) hereof,
prepare a supplement or post-effective amendment to the Shelf Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, such Prospectus will not
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Issuers and the Parent shall
notify each Holder to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and each Holder hereby agrees to suspend
use of the Prospectus until the Parent has amended or supplemented the
Prospectus to correct such misstatement or omission;

(j) make reasonably available for inspection by a representative of the Holders
of the Registrable Securities, (collectively, the “Inspectors”), at the offices
where normally kept, during the Issuers’ and the Parent’s normal business hours,
all financial and other records, pertinent organizational and operational
documents and properties of the Issuers, the Parent and their respective
subsidiaries (collectively, the “Records” ) as shall be reasonably necessary to
enable them to exercise any applicable due diligence responsibilities, and cause
the officers, trustees and employees of the Parent and its subsidiaries to
supply all relevant information in each case reasonably requested by any such
Inspector in connection with such Shelf Registration Statement. If the Parent
and the Issuers, in good faith, notify the Inspectors that any Records or
information are confidential, such Records or information shall not be disclosed
to any Inspector except where (i) the release of such Records or information is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or is necessary in connection with any action, suit or proceeding
or (ii) such Records or information previously has been made generally available
to the public, and each such Holder agrees that Records and information obtained
by it as a result of such inspections shall be kept confidential and shall not
be used by it as the basis for any market transactions in the securities of the
Issuers or the Parent unless and until such is made generally available to the
public through no fault of an Inspector or a Holder; and each such Holder of
such Registrable Securities further agrees that it will, upon learning that
disclosure of such Records or information is sought in a court of competent
jurisdiction, or in connection with any action, suit or proceeding, give notice
to the Issuers and the Parent and allow the Issuers and the Parent at their
expense to undertake appropriate action to prevent disclosure of the Records and
information deemed confidential;

(k) comply with all applicable rules and regulations of the SEC so long as any
provision of this Agreement shall be applicable;

(l) cooperate with each seller of Registrable Securities covered by a Shelf
Registration Statement and their respective counsel in connection with any
filings required to be made with FINRA;

(m) if reasonably requested by any Holder of Registrable Securities covered by a
Registration Statement, promptly incorporate in a prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make filings of such
prospectus supplement or such post-effective amendment as required by Section 2
hereof; and

(n) the Issuers and the Parent may require each seller of Registrable Securities
as to which any registration is being effected to furnish to it such information
regarding such seller as may be required by the staff of the SEC to be included
in a Shelf Registration Statement; the Issuers and the Parent may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request; and the Issuers and the Parent shall have no obligation to register
under the Securities Act the Registrable Securities of a seller who so fails to
furnish such information.

 

11



--------------------------------------------------------------------------------

Each Holder agrees that, upon receipt of a Suspension Period notification
pursuant to Section 2(a)(iv) hereof, or upon receipt of any notice from the
Issuers or the Parent of the occurrence of any event specified in
Section 3(e)(ii), 3(e)(iii), or 3(e)(iv) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to a Shelf
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof or until
it is advised in writing (the “Advice”) by the Issuers or the Parent that the
use of the applicable Prospectus may be resumed.

4. Indemnification and Contribution. (a) The Issuers, the Guarantors and the
Parent agree, jointly and severally, to indemnify and hold harmless the
Purchaser and each other Holder, their respective affiliates, directors and
officers and each Person, if any, who controls the Purchaser or any Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other reasonable
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or any Prospectus or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Purchaser or any other Holder furnished to the Issuers, the Guarantors or
the Parent in writing by the Purchaser or any other selling Holder expressly for
use therein.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors, the Parent and the other selling Holders,
their respective affiliates, the partners of the Issuers, the Guarantors or the
Parent, each officer of the Parent who signed the Registration Statement and
each Person, if any, who controls the Issuers, the Guarantors or the Parent, and
any other selling Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act to the same extent as the indemnity set forth
in paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the
Issuers, the Guarantors or the Parent in writing by such Holder expressly for
use in any Registration Statement and any Prospectus.

 

12



--------------------------------------------------------------------------------

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 4
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 4. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 4 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding, as incurred. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Holder, its affiliates, directors and officers and any
control Persons of such Holder shall be designated in writing by the Majority
Holders and (y) in all other cases shall be designated in writing by the Issuers
or the Parent. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. The Indemnified Person shall
notify the Indemnifying Person promptly upon any such settlement or final
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such    

 

13



--------------------------------------------------------------------------------

settlement (A) includes an unconditional release of such Indemnified Person, in
form and substance reasonably satisfactory to such Indemnified Person, from all
liability on claims that are the subject matter of such proceeding and (B) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Parent, the Issuers and the Guarantors from the offering of the Notes, on the
one hand, and by the Holders from receiving Notes or Common Shares (including
Common Shares registered under the Securities Act), on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Issuers,
the Guarantors or the Parent on the one hand and the Holders on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuers, the Guarantors or the Parent
on the one hand and the Holders on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuers, the Guarantors, the Parent or by
the Holders and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) The Issuers, the Guarantors, the Parent, the Purchaser and the other Holders
agree that it would not be just and equitable if contribution pursuant to this
Section 4 were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 4, in no event shall a Holder be required to contribute any amount in
excess of the amount by which the gross proceeds received by such Holder from
the sale of Common Shares exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(f) The remedies provided for in this Section 4 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this

 

14



--------------------------------------------------------------------------------

Agreement, (ii) any investigation made by or on behalf of the Purchaser or any
other Holder, their respective affiliates or any Person controlling the
Purchaser or any other Holder, or by or on behalf of the Issuers, the Guarantors
or the Parent, their respective affiliates or the officers or directors of or
any Person controlling the Issuers, the Guarantors or the Parent,
(iii) acceptance of any of Common Shares and (iv) any sale of Registrable
Securities pursuant to a Shelf Registration Statement.

5. Underwritten Registration; Participation Therein. In no event will the method
of distribution of the Registrable Securities take the form of an underwritten
offering without the prior written consent of the Parent (which consent shall
not be unreasonably withheld, conditioned or delayed). No Holder may participate
in an underwritten registration hereunder unless such Holder (a) agrees to sell
such Holder’s Registrable Securities on the basis provided in the underwriting
arrangement approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lockup letters and
other documents reasonably required under the terms of such underwriting
arrangements. In connection with an underwritten registration hereunder and at
its expense the Parent will use commercially reasonable efforts to obtain (i) a
comfort letter from the Parent’s independent registered public accountants in
customary form and covering such matters of the type customarily covered by
comfort letters, dated the date of execution of the underwriting agreement and
brought down to the closing under the underwriting agreement and (ii) an opinion
or opinions from counsel for the Parent dated the date of the closing under the
underwriting agreement, in customary form, scope and substance, which opinions
will be reasonably satisfactory to the managing underwriter(s) and their
respective counsel.

6. Selection of Underwriters. The Holders of Registrable Securities covered by
the Shelf Registration Statement who desire to do so may sell the Common Shares
covered by such Shelf Registration in an underwritten offering, subject to the
provisions of Sections 3(1) and 5 hereof. In any such underwritten offering, the
underwriter or underwriters and manager or managers that will administer the
offering will be selected by the Holders of a majority in aggregate principal
amount or number, as the context requires, of the Registrable Securities
included in such offering; provided, however, that such underwriters and
managers must be reasonably satisfactory to the Issuers and the Parent.

7. Miscellaneous.

(a) No Inconsistent Agreements. Except for the Merger Agreement and the
agreements contemplated thereby, none of the Issuers, the Guarantors or the
Parent has entered into, and will not enter into, any agreement that is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Issuers’ or the
Parent’s other issued and outstanding securities under any such agreements.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Issuers and the

 

15



--------------------------------------------------------------------------------

Parent have obtained the written consent of Holders of a majority in aggregate
principal amount or number, as the context requires, of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or departure; provided that no amendment, modification or supplement or
waiver or consent to the departure with respect to the provisions of Section 4
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder of Registrable Securities.
Notwithstanding the foregoing sentence, (i) this Agreement may be amended,
without the consent of any Holder of Registrable Securities, by written
agreement signed by the Issuers, the Parent and the Purchaser, to cure any
ambiguity, correct or supplement any provision of this Agreement that may be
inconsistent with any other provision of this Agreement or to make any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with other provisions of this Agreement and
(ii) this Agreement may be amended, modified or supplemented, and waivers and
consents to departures from the provisions hereof may be given, by written
agreement signed by the Issuers, the Parent and the Purchaser to the extent that
any such amendment, modification, supplement, waiver or consent is, in their
reasonable judgment, necessary or appropriate to comply with applicable law
(including any interpretation of the Staff of the SEC) or any change therein.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Issuers or
the Parent by means of a notice given in accordance with the provisions of this
Section 7(d), which address initially is, with respect to the Purchaser, the
address set forth in the Purchase Agreement; and (ii) if to the Issuers, the
Parent or the Guarantors, initially at the Issuers’ address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 7(d).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of the Purchaser,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, however, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement, the indenture relating to
the Notes or the charter of the Parent. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities, such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such Person shall be
entitled to receive the benefits hereof.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary of
the agreements made hereunder among the Issuers, the Guarantors, the Parent and
the

 

16



--------------------------------------------------------------------------------

Purchaser, and the Purchaser shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of other Holders hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE
OF NEW YORK. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS
AND CONDITIONS SET FORTH HEREIN, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
PROVISIONS RELATING TO CONFLICTS OF LAWS. EACH OF THE PARTIES HERETO AGREES TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK
OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(j) Registrable Securities Held by the Parent or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Parent or
any of its Affiliates (other than the Purchaser) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(k) No Other Obligation to Register. Except as otherwise expressly provided in
this Agreement, the Issuers and the Parent shall have no obligation to the
Holders to register the Registrable Securities under the Securities Act.

 

17



--------------------------------------------------------------------------------

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be the complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein, with respect to such subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

(Signature Page Follows)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, CLEARWIRE CORPORATION By:  

 

  Name:   Title: CLEARWIRE COMMUNICATIONS LLC By:  

 

  Name:   Title: CLEARWIRE FINANCE, INC. By:  

 

  Name:   Title: GUARANTORS: CLEARWIRE LEGACY LLC CLEARWIRE XOHM LLC By:
Clearwire Communications, LLC, as manager By:  

 

  Name:   Title:

 

1



--------------------------------------------------------------------------------

CLEAR MANAGEMENT SERVICES LLC CLEAR WIRELESS, LLC CLEARWIRE IP HOLDINGS LLC
CLEARWIRE SPECTRUM HOLDINGS III LLC By: Clearwire Communications, LLC, as
manager By:  

 

  Name:   Title: CLEAR GLOBAL SERVICES LLC CLEAR PARTNER HOLDINGS LLC By: Clear
Wireless LLC, as member By:  

 

  Name:   Title: CLEARWIRE TELECOMMUNICATIONS SERVICES, LLC FIXED WIRELESS
HOLDINGS, LLC CLEARWIRE SPECTRUM HOLDINGS II LLC CLEARWIRE SPECTRUM HOLDINGS LLC
By: Clearwire Legacy LLC, as member By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

ALDA WIRELESS HOLDINGS, LLC AMERICAN TELECASTING DEVELOPMENT, LLC AMERICAN
TELECASTING OF ANCHORAGE, LLC AMERICAN TELECASTING OF BEND, LLC AMERICAN
TELECASTING OF COLUMBUS, LLC AMERICAN TELECASTING OF DENVER, LLC AMERICAN
TELECASTING OF FORT MYERS, LLC AMERICAN TELECASTING OF FT. COLLINS, LLC AMERICAN
TELECASTING OF GREEN BAY, LLC AMERICAN TELECASTING OF LANSING, LLC AMERICAN
TELECASTING OF LINCOLN, LLC AMERICAN TELECASTING LITTLE ROCK, LLC AMERICAN
TELECASTING OF LOUISVILLE, LLC AMERICAN TELECASTING OF MEDFORD, LLC AMERICAN
TELECASTING OF MICHIANA, LLC AMERICAN TELECASTING OF MONTEREY, LLC AMERICAN
TELECASTING OF REDDING, LLC AMERICAN TELECASTING OF SANTA BARBARA, LLC AMERICAN
TELECASTING OF SEATTLE, LLC AMERICAN TELECASTING OF SHERIDAN, LLC AMERICAN
TELECASTING OF YUBA CITY, LLC ATI OF SANTA ROSA, LLC ATI SUB, LLC ATL MDS, LLC
BAY AREA CABLEVISION, LLC BROADCAST CABLE, LLC FRESNO MMDS ASSOCIATES, LLC
KENNEWICK LICENSING, LLC NSAC, LLC PCTV GOLD II, LLC PCTV OF SALT LAKE CITY, LLC
PCTV SUB, LLC PEOPLE’S CHOICE TV OF ALBUQUERQUE, LLC PEOPLE’S CHOICE TV OF
HOUSTON, LLC PEOPLE’S CHOICE TV OF ST. LOUIS, LLC SPEEDCHOICE OF DETROIT, LLC
SCC X, LLC SPEEDCHOICE OF PHOENIX, LLC SPRINT (BAY AREA), LLC TDI ACQUISITION
SUB, LLC TRANSWORLD TELECOM II, LLC WAVEPATH SUB, LLC WBS OF AMERICA, LLC

 

3



--------------------------------------------------------------------------------

WBS OF SACRAMENTO, LLC WBSFP LICENSING, LLC WBSY LICENSING, LLC WCOF, LLC
WIRELESS BROADBAND SERVICES OF AMERICA, LLC By: Clearwire XOHM LLC, as manager
By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the date first above written:

SPRINT NEXTEL CORPORATION By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

Schedule 1

Guarantors

CLEARWIRE LEGACY LLC

CLEARWIRE XOHM LLC

CLEAR MANAGEMENT SERVICES LLC

CLEAR WIRELESS, LLC

CLEARWIRE IP HOLDINGS LLC

CLEARWIRE SPECTRUM HOLDINGS III LLC

CLEAR GLOBAL SERVICES LLC

CLEAR PARTNER HOLDINGS LLC

CLEARWIRE TELECOMMUNICATIONS SERVICES, LLC

FIXED WIRELESS HOLDINGS, LLC

CLEARWIRE SPECTRUM HOLDINGS II LLC

CLEARWIRE SPECTRUM HOLDINGS LLC

ALDA WIRELESS HOLDINGS, LLC

AMERICAN TELECASTING DEVELOPMENT, LLC

AMERICAN TELECASTING OF ANCHORAGE, LLC

AMERICAN TELECASTING OF BEND, LLC

AMERICAN TELECASTING OF COLUMBUS, LLC

AMERICAN TELECASTING OF DENVER, LLC

AMERICAN TELECASTING OF FORT MYERS, LLC

AMERICAN TELECASTING OF FT. COLLINS, LLC

AMERICAN TELECASTING OF GREEN BAY, LLC

AMERICAN TELECASTING OF LANSING, LLC

AMERICAN TELECASTING OF LINCOLN, LLC

AMERICAN TELECASTING LITTLE ROCK, LLC

AMERICAN TELECASTING OF LOUISVILLE, LLC

AMERICAN TELECASTING OF MEDFORD, LLC

AMERICAN TELECASTING OF MICHIANA, LLC

AMERICAN TELECASTING OF MONTEREY, LLC

AMERICAN TELECASTING OF REDDING, LLC

AMERICAN TELECASTING OF SANTA BARBARA, LLC

AMERICAN TELECASTING OF SEATTLE, LLC

AMERICAN TELECASTING OF SHERIDAN, LLC

AMERICAN TELECASTING OF YUBA CITY, LLC

ATI OF SANTA ROSA, LLC ATI SUB, LLC

ATL MDS, LLC

BAY AREA CABLEVISION, LLC

BROADCAST CABLE, LLC

FRESNO MMDS ASSOCIATES, LLC

KENNEWICK LICENSING, LLC

NSAC, LLC

PCTV GOLD II, LLC

 

6



--------------------------------------------------------------------------------

PCTV OF SALT LAKE CITY, LLC

PCTV SUB, LLC

PEOPLE’S CHOICE TV OF ALBUQUERQUE, LLC

PEOPLE’S CHOICE TV OF HOUSTON, LLC

PEOPLE’S CHOICE TV OF ST. LOUIS, LLC

SPEEDCHOICE OF DETROIT, LLC

SCC X, LLC

SPEEDCHOICE OF PHOENIX, LLC

SPRINT (BAY AREA), LLC

TDI ACQUISITION SUB, LLC

TRANSWORLD TELECOM II, LLC

WAVEPATH SUB, LLC

WBS OF AMERICA, LLC

WBS OF SACRAMENTO, LLC

WBSFP LICENSING, LLC

WBSY LICENSING, LLC

WCOF, LLC

WIRELESS BROADBAND SERVICES OF AMERICA, LLC

 

7



--------------------------------------------------------------------------------

Appendix A

Form of Selling Securityholder Notice and Questionnaire

The undersigned beneficial holder of 1.00% Exchangeable Notes due 2018 (the
“Notes”) of Clearwire Communications LLC (the “Company”) and Clearwire Finance,
Inc. (“Finance Co” and, together with the Company, the “Issuers”) or Registrable
Securities (as defined in the Registration Rights Agreement), understands that
Parent has filed or intends to file with the Securities and Exchange Commission
a registration statement (the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as
amended, of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement, dated as of             , 20     (the
“Registration Rights Agreement”), among the Issuers, Parent, the guarantors
party thereto (the “Guarantors”) and the Purchaser named therein. A copy of the
Registration Rights Agreement is available from Parent upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a Selling Securityholder (as defined below) in the related prospectus,
deliver a prospectus to purchasers of Registrable Securities and be bound by
those provisions of the Registration Rights Agreement applicable to such
beneficial owner (including certain indemnification provisions as described
below). Beneficial owners are encouraged to complete, exe-cute and deliver this
Questionnaire prior to the effectiveness of the Shelf Registration Statement so
that such beneficial owners may be named as Selling Securityholders in the
related prospectus at the time of effectiveness. Any beneficial owner of
Registrable Securities wishing to include its Registrable Securities must
deliver to Parent a properly completed and signed Questionnaire.

Certain legal consequences arise from being named as Selling Securityholders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the con-sequences of being named or
not being named as a Selling Securityholder in the Shelf Registration Statement
and the related prospectus.

Notice

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Issuers and Parent of its intention to
sell or otherwise dispose of Registrable Securities beneficially owned by it and
listed below in Item 3(b) pursuant to the Shelf Registration Statement at some
point. The undersigned, by signing and returning this Notice and Questionnaire,
understands that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Issuers, Parent, the Guarantors, and the other
selling Holders, their respective

 

1



--------------------------------------------------------------------------------

affiliates, the partners of the Issuers, the Guarantors or the Parent, each
officer of the Parent who signed the Registration Statement and each Person, if
any, who controls the Issuers, the Guarantors or the Parent, and any other
selling Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), from and against some losses arising in connection with statements
concerning the undersigned made in the Registration Statement or the related
prospectus in reliance upon the information provided in this Questionnaire.

The undersigned hereby provides the following information to the Issuers and
Parent and represents and warrants that such information is accurate and
complete:

Questionnaire

 

1.   (a)   Full Legal Name of Selling Securityholder:

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:

 

2. Address for Notices to Selling Securityholder:

Telephone:

Fax:

Email address:

Contact Person:

 

3. Beneficial Ownership of Registrable Securities:

Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Registrable Securities.

 

  (a) Number of shares of Registrable Securities (as defined in the Registration
Rights Agreement) beneficially owned:

 

  (b) Number of shares of the Registrable Securities which the undersigned
wishes to be included in the Shelf Registration Statement:

 

2



--------------------------------------------------------------------------------

4. Beneficial Ownership of other Clearwire Corporation securities owned by the
Selling Securityholder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of Clearwire Corporation other
than the Registrable Securities listed above in Item (3).

 

  (a) Type and amount of other securities beneficially owned by the Selling
Securityholder:

 

  (b) CUSP No(s). of such other securities beneficially owned:

 

5. Relationship with Clearwire Corporation:

 

  (a) Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the Selling
Securityholder) held any position or office or have you had any other material
relationship with Clearwire Corporation (or its predecessors or affiliates)
within the past three years?

¨ Yes.

¨ No.

 

  (b) If so, please state the nature and duration of your relationship with
Clearwire Corporation:

 

6.   (a)   Broker-Dealer Status

Is the Selling Securityholder a broker-dealer registered pursuant to Section 15
of the Exchange Act?

¨ Yes.

¨ No.

Note that we will be required to identify any registered broker-dealer as an
underwriter in the prospectus. If so, please answer the remaining questions in
this section.

 

3



--------------------------------------------------------------------------------

If the Selling Securityholder is a registered broker-dealer, please indicate
whether the Selling Securityholder purchased its Registrable Securities for
investment or acquired them as transaction-based compensation for investment
banking or similar services.

If the Selling Securityholder is a registered broker-dealer and received its
Registrable Securities other than as transaction-based compensation, Parent is
required to identify you as an underwriter in the Shelf Registration Statement
and related prospectus.

 

  (b) Affiliation with Broker-Dealers:

Is the Selling Securityholder an affiliate of a registered broker-dealer? For
purposes of this Item 5(b), an “affiliate” of a specified person or entity means
a person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person or entity specified.

¨ Yes.

¨ No.

If so, please answer the remaining questions in this section.

 

  (i) Please describe the affiliation between the Selling Securityholder and any
registered broker-dealers:

 

  (ii) If the Notes were purchased by the Selling Securityholder other than in
the ordinary course of business, please describe the circumstances:

 

  (iii) If the Selling Securityholder, at the time of its purchase of
Registrable Securities, has had any agreements or understandings, directly or
indirectly, with any person to distribute the Registrable Securities, please
describe such agreements or understandings:

Note that if the Selling Securityholder is an affiliate of a broker-dealer and
did not purchase its notes in the ordinary course of business or at the time of
the purchase had any agreements or understandings, directly or indirectly, to
distribute the securities, we must identify the Selling Securityholder as an
underwriter in the prospectus.

 

4



--------------------------------------------------------------------------------

7. Nature of Beneficial Holding. The purpose of this question is to identify the
ultimate natural person(s) or publicly held entity that exercise(s) sole or
shared voting or disparities power over the Registrable Securities.

 

  (a) Is the Selling Securityholder a natural person?

¨ Yes.

¨ No.

 

  (b) Is the Selling Securityholder required to file, or is it a wholly owned
subsidiary of a company that is required to file, periodic and other reports
(for example, Forms 10-K, 10-Q and 8-K) with the Securities and Exchange
Commission pursuant to Section 13(a) or 15(d) of the Exchange Act?

¨ Yes.

¨ No.

 

  (c) State whether the Selling Securityholder is an investment company, or a
subsidiary of an investment company, registered under the Investment Company Act
of 1940, as amended:

¨ Yes.

¨ No.

 

  (d) If a subsidiary, please identify the publicly held parent entity:

If you answered “No” to questions (a), (b) and (c) above, please identify the
controlling per-son(s) of the Selling Securityholder (the “Controlling Entity”).
If the Controlling Entity is not a natural person or a publicly held entity,
please identify each controlling person(s) of such Controlling Entity. This
process should be repeated until you reach natural persons or a publicly held
entity that exercise sole or shared voting or disparities power over the
Registrable Securities:

*** PLEASE NOTE THAT THE SECURITIES AND EXCHANGE COMMISSION REQUIRES THAT THESE
NATURAL PERSONS BE NAMED IN THE PROSPECTUS ***

 

5



--------------------------------------------------------------------------------

If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the above questions.

 

8. Plan of Distribution:

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows (if at all):
such Registrable Securities may be sold from time to time directly by the
undersigned or alternatively through underwriters, broker-dealers or agents. If
the Registrable Securities are sold through underwriters, broker-dealers or
agents, the Selling Securityholder will be responsible for underwriting
discounts or commissions or agent’s commissions. Such Registrable Securities may
be sold in one or more transactions at fixed prices, at prevailing market prices
at the time of sale, at varying prices determined at the time of sale, or at
negotiated prices. Such sales may be effected in transactions (which may involve
crosses or block transactions) (i) on any national securities exchange or
quotation service on which the Registrable Securities may be listed or quoted at
the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market
or (iv) through the writing of options. The Selling Securityholder may pledge or
grant a security interest in some or all of the Registrable Securities owned by
it and, if it defaults in the performance of its secured obligations, the
pledgees or secured parties may offer and sell the Registrable Securities from
time to time pursuant to the prospectus. The Selling Securityholder also may
transfer and donate shares in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling
Securityholder for purposes of the prospectus.

State any exceptions here:

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of Clearwire Corporation (which agreement shall not be unreasonably withheld,
conditioned or delayed).

By returning this Questionnaire, the selling securityholder will be deemed to be
aware of the foregoing interpretation.

 

9. Securities Received From Named Selling Securityholder:

Did the Selling Securityholder receive its Registrable Securities listed above
in Item 3 as a transferee from selling securityholder(s) previously identified
in the Shelf Registration Statement?

¨ Yes.

¨ No.

 

6



--------------------------------------------------------------------------------

If so, please answer the remaining questions in this section.

 

  (i) Did the Selling Securityholder receive such Registrable Securities listed
above in Item (3) from the named selling securityholder(s) prior to the
effectiveness of the Shelf Registration Statement?

¨ Yes.

¨ No.

Identify below the name(s) of the selling securityholder(s) from whom the
Selling Securityholder received the Registrable Securities listed above in Item
(3) and the date on which such securities were received.

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Registrable Securities pursuant
to the Shelf Registration Statement. The undersigned agrees that neither it nor
any person acting on its behalf will engage in any transaction in violation of
such provisions.

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.

Pursuant to the Registration Rights Agreement, the Issuers, Parent and the
Guarantors have agreed under certain circumstances to indemnify the Selling
Securityholders against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to provide any
additional information the Issuers and Parent may reasonably request and to
promptly notify the Issuers and Parent of any inaccuracies or changes in the
information provided that may occur at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery as follows:

To the Issuers and Parent:

Clearwire Corporation

1475 120th Ave. NE

Bellevue, Washington 98005

Attention: Legal Department

In the event any Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Issuers and Parent, the Selling Securityholder
will notify the transferee(s) at the time of transfer of its rights and
obligations under this Questionnaire and the Registration Rights Agreement.

 

7



--------------------------------------------------------------------------------

By signing this Questionnaire, the undersigned consents to the disclosure of the
information contained herein in its answers to items (1) through (7) above and
the inclusion of such information in the Shelf Registration Statement, the
related prospectus and any state securities or Blue Sky applications. The
undersigned understands that such information will be relied upon by the Issuers
and Parent without independent investigation or inquiry in connection with the
preparation or amendment of the Shelf Registration Statement, the related
prospectus and any state securities or Blue Sky applications.

Once this Questionnaire is executed by the Selling Securityholder and received
by the Issuers and Parent, the terms of this Questionnaire and the
representations and warranties contained herein shall be binding on, shall inure
to the benefit of, and shall be enforceable by the respective successors, heirs,
personal representatives and assigns of the Issuers and Parent and the Selling
Securityholder with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item (3) above. This Questionnaire
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to the conflicts-of-laws provisions thereof.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its authorized
agent.

Dated:

 

Beneficial Owner: By:  

 

  Name:   Title:

Please return the completed and executed notice and questionnaire to:

Clearwire Corporation

1475 120th Ave. NE

Bellevue, Washington 98005

Attention: Legal Department

 

9



--------------------------------------------------------------------------------

Exhibit D

Form of Stock Delivery Agreement



--------------------------------------------------------------------------------

FORM OF STOCK DELIVERY AGREEMENT

This agreement (“Agreement”) is made and entered into as of             , 20    
by and among Clearwire Communications LLC, a Delaware limited liability company
(“Clearwire Communications”), Clearwire Finance, Inc., a Delaware corporation
(“Clearwire Finance” and together with Clearwire Communications, the “Issuers”),
and Clearwire Corporation, a Delaware corporation (“Parent”).

WHEREAS, Parent is the managing member of Clearwire Communications, and
Clearwire Communications is the sole owner of Clearwire Finance;

WHEREAS, the Issuers and Parent have entered into a note purchase agreement
dated as of December 17, 2012 (the “Purchase Agreement”) with Sprint Nextel
Corporation (the “Purchaser”), providing for the issuance and sale by the
Issuers pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Act”), of up to $800 million in aggregate principal amount of the Issuers’
1.00% Exchangeable Notes due 2018 (the “Notes”) to the Purchaser, which Notes
are exchangeable under certain circumstances into shares of Class A common
stock, par value $0.0001 per share, of Parent (the “Class A Shares”) or, at the
Purchaser’s option, Class B common stock of the Parent (the “Class B Shares”)
and Class B common units of Clearwire Communications; and

NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual covenants contained herein, the parties agree as follows:

Agreement

1. If the Issuers are required or choose to deliver Class A Shares to the
holders of the Notes in accordance with the terms of the Notes and the
Indenture, dated as of             , 20     (the “Indenture”), by and among the
Issuers, the guarantors party thereto, and             , as trustee (the
“Trustee”), related to the Notes, then, to the extent necessary to enable the
Issuers to satisfy such obligation, Parent agrees to issue to the holders of the
Notes the number of Class A Shares that the Issuers are obligated to deliver,
and the Issuers hereby direct Parent to deliver, or cause to be delivered, such
Class A Shares to the holders of the Notes on behalf of the Issuers in
accordance with the Indenture. Any Class A Shares delivered by Parent to the
holders of the Notes on behalf of the Issuers shall be upon issuance fully paid
and non-assessable by Parent and free from all taxes, liens and charges with
respect to the issue thereof.

2. If the Class A Shares are listed on a national securities exchange or
automated quotation system, Parent agrees to use its reasonable best efforts to
cause the Class A Shares required to be delivered by the Issuers to the holders
of the Notes upon exchange of the Notes to be listed on such national securities
exchange or automated quotation system.

3. If the Issuers are required or choose to deliver Class B Units and Class B
Shares to the holders of the Notes in accordance with the terms of the Notes and
the Indenture, then, to the extent necessary to enable the Issuers to satisfy
such obligation, the Issuers agree to deliver to the holders of the Notes the
number of Class B Units that they are required to deliver and Parent agrees to
issue to the holders of the Notes the number of Class B Shares that the Issuers
are obligated to deliver, and the Issuers hereby direct Parent to deliver, or
cause to be delivered, such



--------------------------------------------------------------------------------

Class B Shares to the holders of the Notes on behalf of the Issuers in
accordance with the Indenture. Any Class B Units and Class B Shares delivered by
the Issuers and Parent to the holders of the Notes on behalf of the Issuers
shall be upon issuance by the Issuers or Parent free from all taxes, liens and
charges with respect to the issue thereof and, in the case of the Class B
Shares, fully paid and non-assessable.

4. Parent hereby agrees that if Parent issues “restricted securities” (within
the meaning of Rule 144(a)(3) under the Act) to holders of the Notes pursuant to
paragraph 1 hereof, Parent shall make available and deliver to such holders such
information and reports as Clearwire Communications would be required pursuant
to the Indenture to provide to such holders of the Notes; provided that if
Parent or Clearwire Communications has electronically filed with the Securities
and Exchange Commission’s Next-Generation EDGAR system (or any successor system)
the reports described in Section 10.06(a) of the Indenture (including any
consolidating information required by Section 10.06(b) of the Indenture, unless
otherwise provided to the Trustee and the Holders), Parent and the Issuers shall
be deemed to have satisfied the requirements of this paragraph 3.

5. Parent hereby agrees to notify the Issuers promptly upon the occurrence of
any event that would cause an adjustment to the amount of Class A Shares or
Class B Units and Class B Shares, as applicable, required to be delivered by the
Issuers upon exchange of the Notes as set forth in the Indenture.

6. Upon any such issuance of Class A Shares, Clearwire Communications shall, in
accordance with Section 7.6 and Section 7.7 of its Amended and Restated
Operating Agreement (as amended, the “Operating Agreement”), issue to Parent on
a concurrent basis a number of (a) “Voting Units” and a number of “Class A
Common Units,” (each as defined in the Operating Agreement) in each case equal
to the number of Class A Shares so issued. Upon any such issuance of Class B
Units and Class B Shares, Clearwire Communications shall, in accordance with
Section 7.7 of its Operating Agreement issue to Parent on a concurrent basis a
number of “Voting Units” (as defined in the Operating Agreement) equal to the
number of Class B Shares so issued.

7. The Issuers hereby agree to indemnify Parent and each of its directors and
officers (each, an “Indemnified Party”) against, and agree to hold, save and
defend each Indemnified Party harmless from, any loss, expense or damage
(including, without limitation, reasonable attorneys’ fees and expenses and
court costs actually incurred) suffered or incurred by an Indemnified Party by
reason of anything such Indemnified Party may in good faith do or refrain from
doing for or on behalf of the Issuers pursuant to this Agreement; provided,
however, that the Issuers shall not be required to indemnify an Indemnified
Party for any loss, expense or damage that such Indemnified Party may suffer or
incur as a result of its willful misconduct or gross negligence.

8. Miscellaneous.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

2



--------------------------------------------------------------------------------

(b) Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Indenture.

(c) In the event that any claim of inconsistency between this Agreement and the
terms of the Indenture arise, as they may from time to time be amended, the
terms of the Indenture shall control.

(d) If any provision of this Agreement shall be held illegal, invalid, or
unenforceable by any court, this Agreement shall be construed and enforced as if
such provision had not been contained herein and shall be deemed an agreement
among us to the full extent permitted by applicable law.

(e) The terms and provisions of this Agreement are intended solely for the
benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights to any other person, except that the holders of the Notes
shall be deemed third-party beneficiaries of this Agreement and shall be
entitled to enforce the provisions of this Agreement as if they were parties
hereto.

(f) This Agreement may not be assigned by either party without the prior written
consent of both parties.

(g) Notwithstanding paragraph 7(e) herein, the Issuers and Parent may amend,
modify or waive any provision of this Agreement without the consent of the
holders of the Notes. If any provision of this Agreement is amended, modified or
waived, Clearwire Communications shall promptly thereafter notify the holders of
the Notes and the Trustee of such amendment, modification or waiver.

[The remainder of the page has been left blank intentionally.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year above written.

 

CLEARWIRE COMMUNICATIONS LLC By:  

 

Name:   Title:   CLEARWIRE FINANCE, INC. By:  

 

Name:   Title:   CLEARWIRE CORPORATION By:  

 

Name:   Title:  

[Signature Page for Stock Delivery Agreement]

 

4